As filed with the Securities and Exchange Commission on May10, 2013 Registration No. 333-175507 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST EFFECTIVE AMENDMENT NO. 3 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 WAFERGEN BIO-SYSTEMS, INC. (Exact name of registrant as specified in its charter) Nevada 90-0416683 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 7400 Paseo Padre Parkway Fremont, CA 94555 (510) 651-4450 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Ivan Trifunovich, President and Chief Executive Officer 7400 Paseo Padre Parkway Fremont, CA 94555 (510) 651-4450 (Name, address, including zip code, and telephone number, including area code, of agent for service) Please send copies of all communications to: Mark R. Busch K&L Gates LLP 214 North Tryon Street, Suite 4700 Charlotte, NC 28202 (704) 331-7440 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933 check the following box.þ If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Securities Exchange Act of 1934.(Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyþ This post-effective amendment shall hereafter become effective in accordance with Section8(c) of the Securities Act of 1933 on such date as the Commission, acting pursuant to said Section8(c), shall determine. Table of Contents EXPLANATORY NOTE This Post-Effective Amendment No.3 to the registration statement on Form S-1 (File No. 333-175507) (the “Registration Statement”) of WaferGen Bio-systems, Inc. (the “Company”) is being filed pursuant to the undertakings in Item17 of the Registration Statement to update and supplement the information contained in the Registration Statement to (i) include the information contained in the Company’s Annual Report on Form 10-K for the fiscal year ended December31, 2012 that was filed with the Securities and Exchange Commission (the “SEC”) on March22, 2013 and the Company’s Quarterly Report on Form 10-Q for the three months ended March31, 2013 that was filed with the SEC on May10, 2013 and (ii) make certain other updating revisions to the to the information contained herein. The Registration Statement was originally declared effective by the SEC on November4, 2011. No additional securities are being registered under this Post-Effective Amendment No.3. All applicable registration fees were paid at the time of the original filing of the Registration Statement. Table of Contents The information in this prospectus is not complete and may be changed. The selling stockholders may not sell these securities under this prospectus until the registration statement of which it is a part and filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED MAY10, 2013 WAFERGEN BIO-SYSTEMS, INC. PROSPECTUS Up to 112,346,479 Shares of Common Stock This prospectus relates to the offering by the selling stockholders of WaferGen Bio-systems, Inc. of up to 112,346,479 shares of common stock, par value $0.001 per share. These shares include 29,374,995 shares of common stock issuable upon the conversion of 2,937,499.97 shares of SeriesA-1 Convertible Preferred Stock, 26,798,236 shares of common stock issuable upon the conversion of Convertible Promissory Notes with an aggregate face value of $15,275,000 and 56,173,248 shares of common stock issuable upon the exercise of warrants issued to the selling stockholders in connection with a private placement offering completed in May2011 (the “May2011 Private Placement”). The SeriesA-1 Convertible Preferred Stock, Convertible Promissory Notes and warrants were sold for an aggregate purchase price of $30,550,000. The selling stockholders have advised us that they will sell the shares of common stock from time to time in the open market, on the OTC Bulletin Board, in privately negotiated transactions or a combination of these methods, at market prices prevailing at the time of sale, at prices related to the prevailing market prices or at negotiated prices. We will not receive any proceeds from the sale of common stock by the selling stockholders. Our common stock is traded on the OTC Bulletin Board under the symbol “WGBS.OB.” On May7, 2013, the closing price of our common stock was $0.03 per share. Investing in our common stock involves a high degree of risk. Before making any investment in our common stock, you should read and carefully consider the risks described in this prospectus under “Risk Factors” beginning on page6 of this prospectus. You should rely only on the information contained in this prospectus or any prospectus supplement or amendment thereto. We have not authorized anyone to provide you with different information. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This prospectus is dated, 2013 TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 RISK FACTORS 6 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 17 SELLING STOCKHOLDERS 18 DETERMINATION OF OFFERING PRICE 23 PLAN OF DISTRIBUTION 23 USE OF PROCEEDS 25 MARKET PRICE OF AND DIVIDENDS ON COMMON STOCK AND RELATED MATTERS 25 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 27 BUSINESS 41 DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 49 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 53 EXECUTIVE COMPENSATION 56 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 60 DESCRIPTION OF SECURITIES 62 LEGAL MATTERS 64 EXPERTS 64 CHANGES IN REGISTRANT’S CERTIFYING ACCOUNTANT 65 WHERE YOU CAN FIND MORE INFORMATION 66 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS 67 FINANCIAL STATEMENTS F-1 Table of Contents PROSPECTUS SUMMARY This summary does not contain all of the information that should be considered before investing in our common stock. Investors should read the entire prospectus carefully, including the more detailed information regarding our business, the risks of purchasing our common stock discussed in this prospectus under “Risk Factors” beginning on page6 of this prospectus and our financial statements and the accompanying notes beginning on pageF-1 of this prospectus. As used in this prospectus, unless content requires otherwise, “WaferGen,” our “Company,” “we,” “us,” and “our” refer, prior to the Merger discussed below, to Wafergen, Inc. and after the Merger, to WaferGen Bio-systems, Inc. (or “WBSI”), together with its consolidated subsidiaries as a combined entity. On May31, 2007, Wafergen, Inc. was acquired by WBSI. In the transactions, Wafergen, Inc. merged with a subsidiary of WBSI and became a wholly owned subsidiary of WBSI (the “Merger”). Wafergen, Inc. was considered the “acquirer” for accounting purposes, and accordingly the historical financial statements of Wafergen, Inc. for periods prior to the Merger replaced those of WBSI. Our Company Since we commenced operations in 2003, we have been engaged in the development of systems for gene expression quantification, genotyping and stem cell research. Since 2008, our primary focus has been on the development, manufacture and marketing of our SmartChip System, a genetic analysis platform used for profiling and validating molecular biomarkers in the life sciences and pharmaceutical drug discovery industries. Our SmartChip products are aimed at researchers who perform genetic analysis, primarily at pharmaceutical and biotech companies, academic and private research centers and diagnostics companies involved in biomarker discovery and genetic research. Many scientists believe that much of the work to seek new therapeutic solutions will be directed at understanding the expression level of key relevant segments of DNA (i.e. genes and other regulatory elements), as well as the changes in their sequence (i.e. mutations such as single nucleotide polymorphisms (“SNPs”)). Gene expression is fundamental to the understanding of many disease processes and hence, drug efficacy. For example, in the field of oncology (cancer treatment), greater understanding of gene expression in certain types of cancerous cells has led to the discovery of specific disease biomarkers that will allow clinicians to provide more accurate diagnosis, prognosis and treatment options for their patients. Increasingly, researchers are focusing their attention on studying physiological phenomena at the molecular level and are consequently committing their research budgets to acquiring research tools that help them develop personalized therapies. We are primarily focused on marketing a flexible, open format genetic analysis system, the WaferGen SmartChip System, which provides a range of high throughput capabilities including mRNA, microRNA and lncRNA expression level measurement, as well as SNP genotyping. In August2010, we formally launched our first generation SmartChip 5K System, which was an innovative real-time polymerase chain reaction (“real-time PCR”) tool enabling scientists to study thousands of genes simultaneously clustered in gene specific pathways. The results of such studies are potentially leading to the discovery and validation of clinically relevant disease signatures. We believe that the SmartChip System is well suited for the large and growing genomics markets, including for researchers seeking to confirm and expand on discoveries made with the growing use of next-generation sequencing (“NGS”). In July2012, we launched the SmartChip MyDesign System, which is the second-generation instrument with significantly upgraded capabilities. First, the new system allows customers to dispense their own assays into a SmartChip, which gives them much greater flexibility and faster experiment turnaround time. Second, we have enabled SNP genotyping on the SmartChip by validating appropriate chemistries and supplying the requisite software. The SmartChip System’s high density, nanoliter-scale format can provide throughput levels that facilitate the development of life science clinical research solutions at a fraction of the time and cost currently possible with existing competing systems. Most recently, our R&D efforts have been concentrated on the commercialization of the SmartChip Target Enrichment (“TE”) System. This new product is designed to perform a critical sample preparation step prior to targeted NGS. The targeted sequencing is aimed at deciphering the nucleic acid sequence of a certain portion of the genome (the targets), for example a set of genes of interest, as opposed to the whole genome. In order to limit the sequencing to the targets of interest, scientists are using various techniques including PCR to treat the nucleic acid samples prior to sequencing. WaferGen is using its SmartChip consumable to conduct massively parallel individual PCR reactions for TE. We employ a business model that primarily generates revenue from both the sale of instruments (i.e. the SmartChip System) and a recurring revenue stream from the sale of consumables (i.e. the SmartChip Panel), similar to the “razor and razor blade” business model. 1 Table of Contents We are pursuing an intellectual property portfolio, including filing a number of U.S. and international patent applications and in-licensing certain patents covering products, methodologies, integration and applications. We presently have four patents issued and five pending in the U.S. with respect to our SmartChip products and technologies, and a number of pending SmartChip-related patent applications worldwide. In addition to our patents, we rely on trade secrets, know-how, and copyright and trademark protection. Our success may depend on our ability to protect our intellectual property rights. Our revenue is subject to fluctuations due to the timing of sales of high-value products, the impact of seasonal spending patterns, the timing and size of research projects our customers perform, changes in overall spending levels in the life sciences industry, the timing and amount of government grant funding programs and other unpredictable factors that may affect customer ordering patterns. Given the difficulty in predicting the timing and magnitude of sales for our products and services, we may experience quarter-to-quarter fluctuations in revenue and/or a sequential decline in quarterly revenue. Since inception, we have incurred substantial operating losses. As of March31, 2013, our accumulated deficit was $68,353,407. Losses have principally occurred as a result of the substantial resources required for the research, development and manufacturing start-up costs required to commercialize our initial products. We expect to continue to incur substantial costs for research and development activities for at least the next year as we expand and improve our core technology and its applications in the life science research market. For more information regarding our business, see “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business,” included elsewhere in this prospectus. Summary Risk Factors We are subject to a number of risks, including risks that may prevent us from achieving our business objectives or may adversely affect our business, financial condition, results of operations, cash flows and prospects. You should carefully consider these risks, including the risks discussed in the section entitled “Risk Factors,” before investing in our common stock. Risks relating to our business include, among others: • we will need to raise additional capital to meet our business requirements in the future and such capital raising may be costly or difficult to obtain and could dilute current stockholders’ ownership interests; • we have experienced a decline in sales, and we may be unable to generate sufficient sales to achieve profitable operations; • we have a limited history of commercial sales of systems and consumable products, and our success depends on our ability to develop commercially successful products and on market acceptance of our new and relatively unproven technologies; • we have a history of losses that may continue in the future and we may not be able to continue as a going concern; • our business depends on research and development spending levels for pharmaceutical and biotechnology companies and academic and governmental research institutions, and our success and our operating results will substantially depend on these customers; • we expect that our results of operations will fluctuate, which could cause our stock price to decline; • if we lose our key personnel or are unable to attract and retain additional qualified personnel, we may be unable to achieve our goals; and • we expect intense competition in our target markets, which could render our products and/or technologies obsolete, result in significant price reductions or substantially limit the volume of products that we sell, which would limit our ability to compete and achieve and maintain profitability, and if we cannot continuously develop and commercialize new products, our revenue may not grow as intended. 2 Table of Contents Corporate Information Wafergen, Inc. was incorporated in Delaware on October22, 2002. WaferGen Bio-systems, Inc. was incorporated under the laws of the State of Nevada on August4, 2005 under the name Scuttlebutt Yachts, Inc., subsequently renamed La Burbuja Cafe, Inc. on June20, 2006 and WaferGen Bio-systems, Inc. on January31, 2007 in anticipation of the Merger with Wafergen, Inc. We also have subsidiaries in Malaysia and Luxembourg. Our principal executive offices are located at 7400 Paseo Padre Parkway, Fremont, California 94555. The telephone number at our principal executive offices is (510)651-4450. Our website address is www.wafergen.com. Information contained on our website is not deemed part of this prospectus, other than our Code of Business Conduct and Ethics, which is incorporated by reference. The Offering This prospectus relates to the resale from time to time by the selling stockholders identified in this prospectus of up to 112,346,479 shares of our common stock issuable upon the conversion or exercise of SeriesA-1 Convertible Preferred Stock, Convertible Promissory Notes and warrants to purchase our common stock were purchased by the selling stockholders in a private placement made exclusively to accredited investors completed in May2011. No shares are being offered for sale by us. Common stock offered by the selling stockholders Common stock to be outstanding after the offering Use of Proceeds We will not receive any proceeds from the sale of common stock offered by the selling stockholders under this prospectus. Risk Factors See the section titled “Risk Factors” and the other information included in this prospectus for a discussion of the factors you should consider carefully before deciding to invest in our common stock. OTC Bulletin Board Symbol “WGBS.OB” The number of shares of common stock offered by the selling stockholders consists of: • 29,374,995 shares of common stock issuable upon conversion of 2,937,499.97 outstanding shares of SeriesA-1 Convertible Preferred Stock; • 26,798,236 shares of common stock issuable upon conversion of outstanding Convertible Promissory Notes with an aggregate face value of $15,275,000; and • 56,173,248 shares of common stock issuable upon exercise of outstanding warrants. The number of shares of our common stock to be outstanding after this offering is based on 41,680,902 shares outstanding as of March31, 2013, assumes the issuance of 112,346,479 shares of our common stock upon the full conversion or exercise of 2,937,499.97 shares of SeriesA-1 Convertible Preferred Stock, $15,275,000 of Convertible Promissory Notes and warrants to purchase 56,173,248 shares of common stock held by the selling stockholders and excludes: • 5,579,921 additional shares of common stock that will be issuable, as of November27, 2014, upon the conversion of 2,937,499.97 outstanding shares of SeriesA-1 Convertible Preferred Stock, assuming the maximum accrual of unpaid dividends on such shares of SeriesA-1 Convertible Preferred Stock prior to conversion, including 2,974,767 additional shares of common stock potentially issuable as of May6, 2013; • 5,096,019 additional shares of common stock that will be issuable, as of November27, 2014, upon the conversion of Convertible Promissory Notes with an aggregate face value of $15,275,000, assuming the maximum accrual of unpaid interest on such Convertible Promissory Notes prior to conversion, including 2,721,998 additional shares of common stock potentially issuable as of May6, 2013; 3 Table of Contents • 10,515,438 shares of common stock issuable upon the exercise of outstanding options with exercise prices ranging from $0.0002 to $2.39 and a weighted average exercise price of $0.40 per share; • 13,128,161 shares of common stock issuable upon the exercise of outstanding warrants with exercise prices ranging from $0.78 to $3.00 and a weighted average exercise price of $1.03 per share. • 27,209,779 shares of common stock issuable, should we elect to pay the cash redemption amount of $2,720,978 in shares, upon the conversion of 888,888 outstanding Series A convertible preference shares issued by our Malaysian subsidiary, based on the applicable stock price floor of $0.10 exceeding 85% of the average ten day trailing stock price of $0.039; • 30,165,913 shares of common stock issuable upon the conversion of 444,444 outstanding Series B convertible preference shares issued by our Malaysian subsidiary, based on an average ten day trailing stock price of $0.039; • 3,233,734 shares of common stock issuable upon the conversion of 3,233,734 outstanding Series C convertible preference shares issued by our Malaysian subsidiary; • 1,077,911 shares of common stock issuable upon the conversion of 1,077,911 convertible preference shares issuable by our Malaysian subsidiary upon exercise by certain investors of an option to purchase such convertible preference shares at a price of $2.3193 per share; and • 3,562,986 shares of common stock reserved for future issuance under our 2008 Stock Incentive Plan. Background Pursuant to the terms of securities purchase agreements which we entered into with certain of the selling stockholders, we raised approximately $30.55 million in gross proceeds in exchange for the issuance of 2,937,499.97 shares of SeriesA-1 Convertible Preferred Stock, each initially convertible into ten shares of our common stock, $15,275,000 in Convertible Promissory Notes initially convertible at $0.57 per share of our common stock and warrants to purchase 56,173,248 shares of our common stock. The preferred stock, convertible debt and related warrants were sold in a closing that occurred on May27, 2011. Oppenheimer, Inc. (“Oppenheimer”) acted as our principal selling agent in connection with the offering. In accordance with the terms of our selling agent agreement with Oppenheimer, we paid Oppenheimer and its designees cash commissions totaling approximately $2,120,125. Each share of SeriesA-1 Convertible Preferred Stock may be converted into that number of shares of our common stock equal to the stated value of the SeriesA-1 Convertible Preferred Stock, which is initially $5.20, divided by $0.52. Each share of SeriesA-1 Convertible Preferred Stock carries a cumulative dividend rate of 5% per annum of its stated value per share through November27, 2014, compounding quarterly. Any such dividends that are not declared payable by our Board of Directors will add to the stated value of the preferred stock, such that the SeriesA-1 Convertible Preferred Stock would convert into a total of 34,954,921 shares of our common stock assuming maximum accrual of unpaid dividends prior to conversion. The outstanding principal amount under the Convertible Promissory Notes may be converted into SeriesA-2 Convertible Preferred Stock at a rate of $5.70 per share, and each share of SeriesA-2 Convertible Preferred Stock may be converted into that number of shares of our common stock equal to the stated value of the SeriesA-2 Convertible Preferred Stock, which is initially $5.70, divided by $0.57. The Convertible Promissory Notes accrue interest at a rate of 5% per annum, payable quarterly through November27, 2014. However, at our election, such interest may be, in lieu of payment, added to the principal sum under the Convertible Promissory Notes, such that the Convertible Promissory Notes would convert into a total of 31,894,265 shares of our common stock assuming maximum accrual of unpaid interest prior to conversion. The warrants issued to the selling stockholders have an exercise price of $0.62, a term of five-years and include a provision for excess shares in the event of a change in ownership and contain standard anti-dilution clauses in the event of recapitalization, stock splits or combinations, merger or reorganization, dividends or distributions and similar equity adjustments, but do not contain anti-dilution provisions that would prevent them from being considered indexed to our own stock, so they will be accounted for within Stockholders’ Equity. The warrants are immediately exercisable. 4 Table of Contents The purchase agreements further provide that, for as long as at least 50% of the shares of SeriesA Preferred or 50% of the aggregate principal amount of the Convertible Promissory Notes remain outstanding, we and each of the selling stockholders who is a current member of our management or board of directors shall use reasonable best efforts (including by voting (or consenting with respect thereto) any shares of common stock then owned by such selling stockholders accordingly) to ensure that one individual, as may be designated by Great Point Partners, LLC from time to time, is elected as a member of our board of directors. The number of individuals that may be designated by Great Point Partners, LLC was increased from one to two pursuant to a letter agreement dated January12, 2012. The issuances of securities described above are exempt from the registration requirements of the Securities Act of 1933, as amended (the “Securities Act”), pursuant to Section4(2) thereof. Plan of Distribution This offering is not being underwritten. The selling stockholders will sell their shares of our common stock at prevailing market prices or privately negotiated prices. The selling stockholders themselves directly, or through their agents, or through their brokers or dealers, may sell their shares from time to time, in (i) privately negotiated transactions, (ii) in one or more transactions, including block transactions in accordance with the applicable rules of the OTC Bulletin Board or (iii) otherwise in accordance with the section of this prospectus entitled “Plan of Distribution.” To the extent required, the specific shares to be sold, the names of the selling stockholders, the respective purchase prices and public offering prices, the names of any agent, broker or dealer and any applicable commission or discounts with respect to a particular offer will be described in an accompanying prospectus. In addition, any securities covered by this prospectus which qualify for sale pursuant to Rule144 may be sold under Rule144 rather than pursuant to this prospectus. For additional information on the methods of sale, you should refer to the section of this prospectus entitled “Plan of Distribution,” beginning on page23. 5 Table of Contents RISK FACTORS The following risk factors should be considered carefully in addition to the other information contained in this prospectus. This prospectus contains forward-looking statements. Forward-looking statements relate to future events or our future financial performance. We generally identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “could,” “intends,” “target,” “projects,” “contemplates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of these terms or other similar words. These statements are only predictions. The outcome of the events described in these forward-looking statements is subject to known and unknown risks, uncertainties and other factors that may cause our customers’ or our industry’s actual results, levels of activity, performance or achievements expressed or implied by these forward-looking statements, to differ. “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business,” as well as other sections in this prospectus, discuss some of the factors that could contribute to these differences. The forward-looking statements made in this prospectus relate only to events as of the date on which the statements are made. We undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which the statement is made or to reflect the occurrence of unanticipated events. This prospectus also contains market data related to our business and industry. These market data include projections that are based on a number of assumptions. If these assumptions turn out to be incorrect, actual results may differ from the projections based on these assumptions. As a result, our markets may not grow at the rates projected by these data, or at all. The failure of these markets to grow at these projected rates may have a material adverse effect on our business, results of operations, financial condition and the market price of our common stock. Risks Related to Our Company and Our Business We have generated only limited sales, have a history of operating losses and we may not be able to reach profitability. We have a history of losses and expect to continue to incur operating and net losses for the foreseeable future. We incurred a net loss of $8.2 million for the year ended December31, 2012 and $3.8 million for the three months ended March31, 2013. As of March31, 2013, our accumulated deficit was $68.4 million. We have not achieved operating profitability on a quarterly or annual basis. Historically, there have been limited sales of any of our products, and having sold ten systems in the fifteen months ended March31, 2011, we experienced no system sales during the fifteen months ended June30, 2012, and sold two systems in the six months ended December31, 2012 and one system in the three months ended March31, 2013. Our revenues were $2.2 million for the year ended December31, 2010, $0.5 million for the year ended December31, 2011, $0.6 million for the year ended December31, 2012 and $0.2 million for the three months ended March31, 2013. We will need to significantly grow our revenues to become profitable. We will need to raise additional capital to meet our business requirements in the future and such capital raising may be costly or difficult to obtain and could dilute current stockholders’ ownership interests. We have incurred losses since inception and expect to continue to incur losses until we are able to significantly grow our revenues. In our May2011 private placement transaction (the “May2011 Private Placement”), we issued convertible promissory notes in the initial aggregate face value of $15,275,000, which accrue interest at a rate of 5% per annum through November27, 2014, and which had accrued a total of $1,468,740 in interest added to principal as of March31, 2013. These convertible promissory notes mature in November2014. Accordingly we will need additional financing to maintain and expand our business and to repay the convertible promissory notes at maturity. Such financing may not be available on favorable terms, if at all. Any additional capital raised through the sale of equity or equity linked securities may dilute current stockholders’ ownership percentages and could also result in a decrease in the market value of our equity securities. The terms of any securities issued by us in future capital transactions may be more favorable to new investors, and may include preferences, superior voting rights and the issuance of warrants or other derivative securities, which may have a further dilutive effect on the holders of any of our securities then outstanding. 6 Table of Contents Furthermore, any additional debt or equity financing that we may need may not be available on terms favorable to us, or at all. If we are unable to obtain such additional financing on a timely basis, we may have to curtail our development activities and growth plans and/or be forced to sell assets, perhaps on unfavorable terms, which would have a material adverse effect on our business, financial condition and results of operations, and ultimately could be forced to discontinue our operations and liquidate, in which event it is unlikely that stockholders would receive any distribution on their shares. See “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Liquidity and Capital Resources” below. Further, we may not be able to continue operating if we do not generate sufficient revenues from operations needed to stay in business. In addition, we may incur substantial costs in pursuing future capital financing, including investment banking fees, legal fees, accounting fees, securities law compliance fees, printing and distribution expenses and other costs. We may also be required to recognize non-cash expenses in connection with certain securities we issue, such as convertible promissory notes and warrants, which may adversely impact our financial results. We are highly leveraged. In the May2011 Private Placement, we issued convertible promissory notes in the initial aggregate face value of $15,275,000, which accrue interest at a rate of 5% per annum through November27, 2014, and which had accrued a total of $1,468,740 in interest added to principal as of March31, 2013. The principal, including the accrued interest added to principal under these convertible promissory notes, is convertible into our common stock at $0.57 per share. Based on our current and anticipated operations we do not expect to have the ability to repay these convertible notes at maturity without significant additional financing. These securities may have additional negative consequences for us, such as limiting our ability to obtain additional financing. We may not be able to continue as a going concern. Our consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. We have a history of operating losses that are likely to continue in the future. We have included an explanatory paragraph in Note1 of our consolidated financial statements for the year ended December31, 2012, to the effect that our significant losses from operations and our dependence on equity and debt financing raise substantial doubt about our ability to continue as a going concern. Our accumulated deficit at December31, 2012, was $64.6 million. Our consolidated financial statements do not include any adjustments that might be necessary should we be unable to continue as a going concern. We have a limited history of commercial sales of systems and consumable products, and our success depends on our ability to develop commercially successful products and on market acceptance of our new and relatively unproven technologies. Our future is dependent upon the success of the current and future generations of one or more of the products we sell or propose to sell, including the SmartChip System. We may not possess all of the resources, capability and intellectual property rights necessary to develop and commercialize all of the products or services that may result from our technologies. Our long-term viability, growth and profitability will depend upon successful testing, approval and commercialization of the SmartChip System incorporating our technology resulting from our research and development activities. Adverse or inconclusive results in the development and testing of our SmartChip System could significantly delay or ultimately preclude commercialization of our technology. Accordingly, there is only a limited basis upon which to evaluate our business and prospects. An investor in our Company should consider the challenges, expenses, and difficulties we will face as an emerging company seeking to develop and manufacture a new product in a relatively new market. We must conduct a substantial amount of additional research and development before some of our products will be ready for sale. We currently have fewer resources available for research and development activities than many of our competitors. We may not be able to develop or launch new products in a timely manner, or at all, or they may not meet customer requirements or be of sufficient quality or at a price that enables us to compete effectively in the marketplace. Challenges frequently encountered in connection with the development or early commercialization of products and services using new and relatively unproven technologies might limit our ability to develop and successfully commercialize these products and services. In addition, we may need to enter into agreements to obtain the intellectual property rights necessary to commercialize some of our products or services, which may not be available on favorable terms, or at all. 7 Table of Contents We have a limited operating history for investors to evaluate our business. We have had limited operations in the genetic analysis segment of the life science industry. Since we are a company with a limited operating history developing products focused on the analysis of genetic function and variation, it is difficult for potential investors to evaluate our business. Our future operations and growth will likely depend on our ability to fully develop and market our SmartChip products and services. Our proposed operations are subject to all of the risks inherent in developing and growing a new business in light of the expenses, difficulties, complications and delays frequently encountered in connection with the development of any new business, as well as those risks that are specific to the life science industry. In evaluating us, investors should consider the delays, expenses, problems and uncertainties frequently encountered by companies developing markets for new products, services and technologies. We may never overcome these obstacles and become profitable. Currency risk related to assets, obligations and expenses denominated in foreign currencies could negatively impact our operating results and financial condition. At March31, 2013, the Company had approximately $0.6 million in net assets denominated in the local currency in Luxembourg, for which the functional reporting currency is the U.S. dollar. The Company’s Malaysia subsidiary had net assets of $5.6 million denominated in U.S. dollars which are revalued in the local reporting currency at the end of each reporting period, with exchange gains or losses being credited or charged against income. Further, both subsidiaries incur significant amounts of their expenses in their respective local currency. Fluctuations in exchange rates could negatively impact our business operating results and financial condition by resulting in exchange losses or increased expenses. Translation adjustments in any particular reporting period could significantly affect, positively or negatively, our reported operating results. Because our business depends on research and development spending levels for pharmaceutical and biotechnology companies and academic and governmental research institutions, our success and our operating results will substantially depend on these customers. We expect that our revenues in the foreseeable future will be derived primarily from products and services provided to a relatively small number of pharmaceutical and biotechnology companies and academic, governmental and other research institutions. Our success will depend upon their demand for and use of our products and services. Our operating results may fluctuate substantially due to reductions and delays in research and development expenditures by these customers. For example, reductions in capital or operating expenditures by these customers may result in lower than expected instrumentation sales and similarly, reductions in operating expenditures by these customers could result in lower than expected sales by us. We expect that our results of operations will fluctuate, which could cause our stock price to decline. Our revenue is subject to fluctuations due to the timing of sales of high-value products and service projects, the impact of seasonal spending patterns, the timing and size of research projects our customers perform, changes in overall spending levels in the life sciences industry, the timing and amount of government grant funding programs and other unpredictable factors that may affect customer ordering patterns. Given the difficulty in predicting the timing and magnitude of sales for our products and services, we may experience quarter-to-quarter fluctuations in revenue and/or a sequential decline in quarterly revenue. If revenue does not grow significantly, we will not be able to achieve and maintain profitability. Any significant delays in the commercial launch of our products, unfavorable sales trends in our existing product lines, or impacts from the other factors mentioned above could adversely affect our revenue growth or cause a sequential decline in quarterly revenues. Due to the possibility of fluctuations in our revenue and expenses, we believe that quarterly comparisons of our operating results are not a good indication of our future performance. If our operating results fluctuate or do not meet the expectations of stock market analysts and investors, our stock price probably would decline. If we lose our key personnel or are unable to attract and retain additional qualified personnel, we may be unable to achieve our goals. We are highly dependent on our management and scientific personnel, including our chief executive officer and chief financial officer. The loss of their services could adversely impact our ability to achieve our business objectives. We compete for qualified management and scientific personnel with other life science companies, universities and research institutions, particularly those 8 Table of Contents focusing on genomics. Competition for these individuals, particularly in the San Francisco Bay area, is intense, and the turnover rate can be high. Failure to attract and retain management and scientific personnel could materially adversely affect our business, financial condition and results of operations. If we fail to maintain an effective system of internal controls, we may not be able to accurately report our financial results or detect fraud. Consequently, investors could lose confidence in our financial reporting and this may decrease the trading price of our common stock. We must maintain effective disclosure and internal controls to provide reliable financial reports. We have been assessing our controls to identify areas that need improvement. Based on our evaluation as of March31, 2013, we concluded that our internal controls and procedures were effective as of March31, 2013, however we have identified material weaknesses in the past and may do so again in the future. Failure to maintain the improvements in our controls as necessary to maintain an effective system of such controls could harm our ability to accurately report our operating results and cause investors to lose confidence in our reported financial information. Any such loss of confidence would have a negative effect on the trading price of our common stock. Litigation or other proceedings or third-party claims of intellectual property infringement could require us to spend significant time and money and could prevent us from selling our products or services or adversely impact our stock price. Our commercial success depends in part on our non-infringement of the patents or proprietary rights of third parties and the ability to protect our own intellectual property. Third parties may assert that we are employing their proprietary technology without authorization even if we are not. As we enter new markets, we expect that competitors will likely assert that our products infringe their intellectual property rights as part of a business strategy to impede our successful entry into those markets. Third parties such as Life Technologies Corporation, the Roche family of companies, Biometra Biomedizinische Analytik GmbH, Bio-Rad Laboratories, Inc., Eppendorf AG, Enzo Biochem, Inc., Affymetrix, Inc., Illumina, Inc., Agilent Technologies, Inc., GE Healthcare, Beckman Coulter, Inc., Sequenom, Inc., RainDance Technologies, Inc., Qiagen N.V., Idaho Technology, Inc., PerkinElmer, Inc., Fluidigm Corporation, Cepheid, Pacific Biosciences of California, Inc., the Exiqon family of companies, Luminex Corporation, and others may have obtained and may in the future obtain patents and claim that manufacture, use and/or sale of our technologies, methods or products infringes these patents. We could incur substantial costs and divert the attention of our management and technical personnel in defending ourselves against these claims even if we are eventually successful in defending ourselves against these claims. Furthermore, parties making claims against us may be able to obtain injunctive or other relief, which effectively could block our ability to further develop, commercialize, manufacture, use and sell methods and products, and could result in the award of substantial damages against us. In the event of a successful claim of infringement against us, we may be required to pay damages and obtain one or more licenses from third parties, or be prohibited from making, using or selling certain methods and/or products. We may not be able to obtain these licenses at a reasonable cost, or at all. In that event, we could encounter delays in product introductions while we attempt to develop alternative methods or products. Defense of any lawsuit or failure to obtain any of these licenses on favorable terms could prevent us from commercializing products, and the prohibition of sale of any of our products could materially affect our ability to grow and to attain profitability. Our proprietary intellectual property rights may not adequately protect our products and technologies. Although we have filed a number of United States and international patent applications, we presently have four patents issued in the United States, which do not cover all of our products and technologies. Our commercial success will depend in part on obtaining and maintaining patent protection and trade secret protection for our products and technologies. Patent law relating to claims in the technology fields in which we operate is uncertain, so we cannot be assured the patent rights we have, or may obtain in future, will be valuable or enforceable. We may only be able to protect products and technologies from unauthorized use by third parties to the extent that valid and enforceable patents or trade secrets cover them. Furthermore, the degree of future protection of our proprietary rights is uncertain because legal means afford only limited protection and may not adequately protect our rights or permit us to gain or keep a competitive advantage. The patent positions of life sciences companies can be highly uncertain and involve complex legal and factual questions for which important legal principles remain unresolved. No consistent policy regarding the breadth of claims allowed in such companies’ patents has emerged to date in the United States. The laws of some countries other than the United States do not protect 9 Table of Contents intellectual property rights to the same extent as the laws of the United States, and many companies have encountered significant problems in protecting and defending such rights in foreign jurisdictions. The legal systems of certain countries, particularly certain developing countries, do not favor the enforcement of patents and other intellectual property protection, particularly those relating to biotechnology and/or pharmaceuticals, which could make it difficult for us to stop the infringement of any patents we may obtain in such countries. Proceedings to enforce our patent rights in foreign jurisdictions could result in substantial cost and divert our efforts and attention from other aspects of our business. Changes in either the patent laws or in interpretations of patent laws in the United States or other countries may diminish the value of our intellectual property. Accordingly, we cannot predict the breadth of claims that may be allowed or enforced in our patents or in third-party patents. For example: • we might not have been the first to conceive or reduce to practice one or more inventions disclosed in our pending patent applications; • we might not have been the first to file patent applications for these inventions; • others may independently develop similar or alternative products and technologies or duplicate any of our products and technologies; • it is possible that none of our pending patent applications will result in issued patents, and even if they issue as patents, they may not provide a basis for commercially viable products, and/or may not provide us with any competitive advantages, or may be challenged and invalidated by third parties; • we may not develop additional proprietary products and technologies that are patentable; and • third-party patents may have an adverse effect on our ability to continue to grow our business. We have applied, and continue to apply, for patents covering our intellectual property (e.g., products and technologies and uses thereof), as we deem appropriate. However, we may fail to apply for patents on products and/or technologies in a timely fashion or at all. We also rely on trade secrets to protect our technology, especially where we do not believe patent protection is appropriate or obtainable. However, trade secrets are difficult to protect. While we attempt to use reasonable efforts to protect our trade secrets, our employees, consultants, contractors, or scientific and other advisors may unintentionally or willfully disclose our information to competitors. If we were to attempt to enforce a claim that a third-party had illegally obtained and was using our trade secrets, it could be expensive and time consuming, and the outcome could be unpredictable. In addition, courts outside the United States are sometimes less willing to protect trade secrets than courts inside the United States. Moreover, if our competitors independently develop equivalent knowledge, methods and know-how, it may be difficult for us to enforce our intellectual property and our business could be harmed. If we are not able to defend the patent or trade secret protection position of our products and technologies, then we may not be able to exclude competitors from developing or marketing competing products, and we may not generate enough revenue from product sales to justify the cost of development of our products and to achieve or maintain profitability. We may be unable to protect the intellectual property rights of the third parties from whom we license certain of our intellectual property or with whom we have entered into other strategic relationships, which could negatively impact our competitive advantage. None of our intellectual property rights are currently licensed from third parties but, in the future, we may have to license intellectual property from key strategic partners. We may become reliant upon such third parties to protect their intellectual property rights to any licensed technology. Such third parties may not protect the intellectual property rights that we license from them and we may be unable defend such intellectual property rights on our own or we may have to undertake costly litigation to defend the intellectual property rights of such third parties. There can be no assurances that we will continue to have proprietary rights to any of the intellectual property that we license from such third parties or otherwise have the right to use through similar strategic relationships. Any loss or limitations on use with respect to our right to use such intellectual property licensed from third parties or otherwise obtained from third parties or with whom we have entered into strategic relationships could negatively impact our competitive advantage. 10 Table of Contents We expect intense competition in our target markets, which could render our products and/or technologies obsolete, result in significant price reductions or substantially limit the volume of products that we sell. This would limit our ability to compete and achieve and maintain profitability. If we cannot continuously develop and commercialize new products, our revenue may not grow as intended. Future competition will likely come from existing competitors as well as other companies seeking to develop new technologies for analyzing genetic information, such as next generation sequencing. Some of our competitors have various products and/or methodologies for gene detection, expression, characterization, and/or analyses that may be competitive with our products and/or methodologies. In addition, pharmaceutical and biotechnology companies have significant needs for genomic information and may choose to develop or acquire competing technologies to meet these needs. In the molecular diagnostics field, competition will likely come from established diagnostic companies, companies developing and marketing DNA probe tests for genetic and other diseases and other companies conducting research on new technologies to ascertain and analyze genetic information. Further, in the event that we develop new technology and products that compete with existing technology and products of well-established companies, there can be no guarantee that the marketplace will readily adopt any such new technology and products that we may introduce in the future. The market for genetic research and molecular diagnostic products is highly competitive, with several large companies already having significant market share. Established genetic research and diagnostic companies also have an installed base of instruments in several markets, including clinical and reference laboratories. In addition, these companies have formed alliances with genomics companies that provide them access to genetic information that may be incorporated into their diagnostic tests. We may not be able to compete effectively with these companies. Our manufacturing capacity may limit our ability to sell our products. There are uncertainties inherent in expanding our manufacturing capabilities and we may not be able to increase our capacity in a timely manner. For example, manufacturing and product quality issues may arise as we increase production rates at our manufacturing facility and launch new products. As a result, we may experience difficulties in meeting customer demand, in which case we could lose customers or be required to delay new product introductions, and demand for our products could decline. Due to the intricate nature of manufacturing products, we may encounter similar or previously unknown manufacturing difficulties in the future that could significantly reduce production yields, impact our ability to launch or sell these products, or to produce them economically, prevent us from achieving expected performance levels or cause us to set prices that hinder wide adoption by customers. If we are unable to develop and maintain our manufacturing capability, we may not be able to launch or support our products in a timely manner, or at all. We currently possess only one facility capable of manufacturing our products and services for both sale to our customers and internal use. If a natural disaster were to significantly damage our facility or if other events were to cause our operations to fail, these events could prevent us from developing and manufacturing our products and services. If our networks or storage infrastructure were to fail for an extended period of time, it would adversely impact our ability to manufacture our products on a timely basis and may prevent us from achieving our expected shipments in any given period. Our reliance on outside manufacturers and suppliers to provide certain instruments could subject us to risks that may harm our business. From time to time we may change manufacturers, and any new manufacturer engaged by us may not perform as expected. If our vendors experience shortages or delays in their manufacture of our instruments, or if we experience quality problems with our vendors, then our shipment schedules could be significantly delayed or costs significantly increased. Certain of our instruments may be manufactured by a single vendor, which could magnify the risk of shortages. 11 Table of Contents We may be adversely affected by environmental, health and safety laws, regulations and liabilities. As we pursue our business plan, we will become subject to a variety of federal, state and municipal environmental, health and safety laws based on our use of hazardous materials in both our manufacturing and research and development operations. These laws and regulations can often require expensive compliance procedures or operational changes to limit actual or potential impacts to the environment. A violation of these laws and regulations can result in substantial fines, criminal sanctions and/or operational shutdown. Furthermore, we may become liable for the investigation and cleanup of environmental contamination, whether intentional or unintentional, and we could be responsible for damages related to the clean-up of such contamination or individual injury caused by such contamination. We may also be subject to related claims by private parties alleging property damage and personal injury due to exposure to hazardous or other materials as a result of such contamination. Some of these matters may require expending significant amounts for investigation, cleanup or other costs. Events such as these could negatively impact our financial position. Our sales, marketing and technical support organization may limit our ability to sell our products. We currently have limited resources available for sales, marketing and technical support services as compared to some of our primary competitors. In order to effectively commercialize our genetic analysis systems and other products to follow, we will need to expand our sales, marketing and technical support staff both domestically and internationally. We may not be successful in establishing or maintaining either a direct sales force or distribution arrangements to market our products and services. In addition, we compete primarily with much larger companies that have larger sales and distribution staffs and a significant installed base of products in place, and the efforts from a limited sales and marketing force may not be sufficient to build the market acceptance of our products required to support continued growth of our business. We may be exposed to liability due to product defects. The risk of product liability claims is inherent in the testing, manufacturing, marketing and sale of research products for therapeutic and diagnostic development. We may seek to acquire additional insurance for clinical liability risks. We may not be able to obtain such insurance or general product liability insurance on acceptable terms or in sufficient amounts. A product liability claim or recall could negatively impact our financial position. Risks Related to Our Industry Our success depends upon the continued emergence and growth of markets for analysis of genetic variation and biological function. We design our products primarily for applications in the life sciences and pharmaceutical industries. The usefulness of our technology depends in part upon the availability of genetic data and its usefulness in identifying or treating disease. We are initially focusing on markets for analysis of genetic variation and biological function, namely gene expression profiling. This market is new and emerging, and may not develop as quickly as we anticipate, or reach its full potential. Other methods of analysis of genetic variation and biological function may emerge and displace the methods we are developing. Also, researchers may not seek or be able to convert raw genetic data into medically valuable information through the analysis of genetic variation and biological function. In addition, factors affecting research and development spending generally, such as changes in the regulatory environment affecting life sciences and pharmaceutical companies, and changes in government programs that provide funding to companies and research institutions, could harm our business. If useful genetic data is not available or if our target markets do not develop in a timely manner, demand for our products may grow at a slower rate than we expect, and we may not be able to achieve or sustain profitability. We may not be able to deliver acceptable products to our customers due to the rapidly evolving nature of genetic sequence information upon which our products are based. The genetic sequence information upon which we may rely to develop and manufacture our products is contained in a variety of public and private databases throughout the world. These databases are rapidly expanding and evolving. In addition, the accuracy of such databases and resulting genetic research is dependent on various scientific interpretations, and it is not expected that global genetic research efforts will result in standardized genetic sequence databases for particular genomes in the near future. 12 Table of Contents Although we have implemented ongoing internal quality control efforts to help ensure the quality and accuracy of our products, the fundamental nature of our products requires us to rely on genetic sequence databases and scientific interpretations which are continuously evolving. As a result, these variables may cause us to develop and manufacture products that incorporate sequence errors or ambiguities. The magnitude and importance of these errors depends on multiple and complex factors that would be considered in determining the appropriate actions required to remedy any inaccuracies. Our inability to timely deliver acceptable products as a result of these factors would likely adversely affect our relationship with customers, and could negatively impact our financial condition. We face risks associated with technological obsolescence and emergence of standardized systems for genetic analysis. High throughput genetic analyses and quantitative detection methodologies (including, for example, PCR) are undergoing rapid evolution and technological changes. New technologies, techniques or products could emerge which might allow the packaging and analysis of genomic information at densities similar to, or even higher than, our existing or future technology. Other companies may begin to offer products that are directly competitive with, or are technologically superior to, our products. There can be no assurance that we will be able to maintain our technological advantages over emerging technologies in the future. Over time, we will need to respond to technological innovation in a rapidly changing industry. Standardization of tools and systems for genetic research is still ongoing and there can be no assurance that our products will emerge as the standard for genetic research. The emergence of competing technologies and systems as market standards for genetic research may result in our products becoming uncompetitive which would have an adverse effect on our business. Our success depends on the continuous development of new products and our ability to manage the transition from our older products to new products. We compete in markets that are new, intensely competitive, highly fragmented and rapidly changing, and many of our current and potential competitors have significantly greater financial, technical, marketing and other resources than we do. In addition, many current and potential competitors have greater name recognition, more extensive customer bases and access to proprietary genetic content. The continued success of our products will depend on our ability to produce products with smaller feature sizes and create greater information capacity at our current or lower costs. The successful development, manufacture and introduction of our new products is a complicated process and depend on our ability to manufacture and supply enough products in sufficient quantity and quality and at acceptable cost in order to meet customer demand. If we fail to keep pace with emerging technologies or are unable to develop, manufacture and introduce new products, we will become uncompetitive, our pricing and margins will decline, and our business will suffer. Our failure to successfully manage the transition between our older products and new products may adversely affect our financial results. As we introduce new or enhanced products, we must successfully manage the transition from older products to minimize disruption in customers’ ordering patterns, avoid excessive levels of older product inventories and provide sufficient supplies of new products to meet customer demands. When we introduce new or enhanced products, we face numerous risks relating to product transitions, including the inability to accurately forecast demand and difficulties in managing different sales and support requirements due to the type or complexity of the new products. Ethical, legal and social concerns surrounding the use of genetic information could reduce demand for our products. Genetic testing has raised ethical issues regarding privacy and the appropriate uses of the resulting information. For these reasons, governmental authorities and others may call for limits on or regulation of the use of genetic testing or prohibit testing for genetic predisposition to certain conditions, particularly for those that have no known cure. Similarly, such concerns may lead individuals to refuse to use genetics tests even if permissible. Any of these scenarios could reduce the potential markets for our products. 13 Table of Contents Risks Related to Our Organization Even though we are not a California corporation, our common stock could still be subject to a number of key provisions of the California General Corporation Law. Under Section 2115 of the California General Corporation Law (“CGCL”), corporations not organized under California law may still be subject to a number of key provisions of the CGCL. This determination is based on whether the corporation has significant business contacts with California and if more than 50% of its voting securities of record are held by persons having addresses in California. In the immediate future, the majority of our business operations, revenue and payroll will be conducted in, derived from, and paid to residents of California. Therefore, depending on our ownership, we could be subject to some provisions of the CGCL. Among the more important provisions are those relating to the election and removal of directors, cumulative voting, standards of liability and indemnification of directors, distributions, dividends and repurchases of shares, stockholder meetings, approval of some corporate transactions, dissenters’ and appraisal rights, and inspection of corporate records. If we are required to comply with these provisions, this compliance could cause us to incur additional administrative and legal expenses and divert our management’s time and attention from the operation of our business. Because we have become public by means of a reverse merger, we may not be able to attract the attention of major brokerage firms. There may be risks associated with our becoming a public company through a “reverse merger.” Securities analysts of major brokerage firms may not provide coverage of us since there is no incentive to brokerage firms to recommend the purchase of our common stock. No assurance can be given that brokerage firms will, in the future, want to conduct any secondary offerings on our behalf. Also, if securities analysts do not cover our common stock, the lack of research coverage may adversely affect its market price. Risks Related to Our Common Stock Our stock price could be volatile and investors may have difficulty selling their shares. Our common stock is currently available for trading in the over-the-counter market and is quoted on the OTC Bulletin Board under the symbol “WGBS.OB.” For the three-month period ended March31, 2013, the daily trading volume for shares of our common stock ranged from 0 to 350,417 shares traded per day, and the average daily trading volume during such three-month period was 38,492 shares traded per day. Accordingly, our investors who wish to dispose of their shares of common stock on any given trading day may not be able to do so or may be able to dispose of only a portion of their shares of common stock. We may never be able to satisfy the qualitative or quantitative listing requirements for our common stock to be listed on an exchange. These factors may severely limit the liquidity of our common stock and may likely have a material adverse effect on the market price of our common stock and on our ability to raise additional capital. The market price of the common stock has fluctuated significantly since it was first quoted on the OTC Bulletin Board on June6, 2007. Since this date, through March31, 2013, the intra-day trading price has fluctuated from a low of $0.02 to a high of $3.15. The price of our common stock may continue to fluctuate significantly in response to factors, some of which are beyond our control, including the following: • actual or anticipated variations in operating results; • the limited number of holders of the common stock, and the limited liquidity available through the OTC Bulletin Board; • changes in the economic performance and/or market valuations of other biotechnology companies; • our announcement of significant acquisitions, strategic partnerships, joint ventures or capital commitments; • additions or departures of key personnel; and • sales or other transactions involving our capital stock. 14 Table of Contents Our common stock may be considered “penny stock” and may be difficult to sell. The SEC has adopted regulations which generally define “penny stock” to be an equity security that has a market price of less than $5.00 per share or an exercise price of less than $5.00 per share, subject to specific exemptions. The market price of our common stock is currently less than $5.00 per share and therefore is designated as a “penny stock” according to SEC rules. This designation requires any broker or dealer selling these securities to disclose some information concerning the transaction, obtain a written agreement from the purchaser and determine that the purchaser is reasonably suitable to purchase the securities. These rules may restrict the ability of brokers or dealers to sell the common stock and may affect the ability of investors to sell their shares. These regulations may likely have the effect of limiting the trading activity of our common stock and reducing the liquidity of an investment in our common stock. In addition, since the common stock is currently traded on the OTC Bulletin Board, investors may find it difficult to obtain accurate quotations of the common stock and may experience a lack of buyers to purchase our stock or a lack of market makers to support the stock price. The Company’s capital structure includes significant amounts of debt and preferred stock and securities that are convertible into a substantial number of shares of common stock and stockholders may experience dilution of their ownership interests upon future conversion and exercise of these securities or because of the future issuance of additional shares of our common stock and our preferred stock. The Company’s capital structure includes significant amounts of debt and preferred stock. As of March31, 2013, (i) the outstanding principal and interest due on the convertible promissory notes issued in the May2011 Private Placement totaled $16,743,740, and (ii) the holders of our 2,937,499.97 outstanding shares of SeriesA-1 Convertible Preferred Stock were entitled to an aggregate liquidation preference equal to $16,741,426. In addition, our board of directors has the authority to issue up to 1,000,000 additional shares preferred stock without further stockholder approval. Any such shares of preferred stock will have preferences and rights as may be determined by our board of directors at the time of issuance. Specifically, our board of directors has the authority to issue preferred stock without further stockholder approval. As a result, our board of directors could authorize the issuance of a series of preferred stock that would grant to holders the preferred right to our assets upon liquidation, the right to receive dividend payments before dividends are distributed to the holders of common stock and the right to the redemption of the shares, together with a premium, prior to the redemption of common stock. In addition, our board of directors could authorize the issuance of a series of preferred stock that has greater voting power than our common stock or that is convertible into common stock, which could decrease the relative voting power of the common stock or result in dilution to our existing stockholders. The Company’s capital structure includes securities that are convertible into a substantial number of shares of common stock. As of March31, 2013, (i) our 2,937,499.97 outstanding shares of SeriesA-1 Convertible Preferred Stock were convertible into 32,195,050 shares of our common stock, (ii) our outstanding convertible promissory notes were convertible into 29,374,983 shares of our common stock, (iii) our Malaysian subsidiary had outstanding 4,567,066 Convertible Preference Shares not held by the Company which were potentially convertible into an aggregate of 50,051,356 shares of our common stock, and (iv) we had outstanding options to purchase an aggregate of 10,857,104shares of our common stock and outstanding warrants and comparable instruments to purchase an aggregate of 70,379,320 shares of our common stock, 8,577,389 shares of which are subject to certain anti-dilution protections against future dilutive events (including the issuance of stock at a price below their exercise price). Further, as of November27, 2014, 2,759,871 additional shares of our common stock will be issuable upon the conversion of our outstanding shares of SeriesA-1 Convertible Preferred Stock, assuming maximum accrual of unpaid dividends on such shares of preferred stock after March31, 2013, and 2,519,283 additional shares of our common stock will be issuable upon the conversion of our outstanding convertible promissory notes, assuming maximum accrual of unpaid interest on such notes after March31, 2013. The future conversion of debt and exercise of these options and warrants will subject our existing stockholders to experience dilution of their ownership interests. We may also issue additional shares of common stock or other securities that are convertible into or exercisable for common stock in connection with hiring or retaining employees, future acquisitions, future sales of our securities for capital raising purposes, or for other business purposes. The future issuance of any additional shares of our common stock may create downward pressure on the trading price of our common stock. There can be no assurance that we will not be required to issue additional shares, warrants or other convertible securities in the future in conjunction with any capital raising efforts, including at a price (or exercise prices) below the price at which shares of our common stock are then traded. 15 Table of Contents Our principal stockholders will have significant voting power and may take actions that may not be in the best interests of other stockholders. Our officers and directors, and their affiliates, control approximately 14% of our outstanding common stock. Additionally, our officers and directors and their affiliates hold securities that are convertible into a substantial number of shares of common stock. If our officers and directors and their affiliates converted all convertible securities held by them, they would hold approximately 39% of our outstanding common stock. If all of these security holders act together, they will be able to exert significant control over our management and affairs requiring stockholder approval, including approval of significant corporate transactions. This concentration of ownership may have the effect of delaying or preventing a change in control and might adversely affect the market price of our common stock. This concentration of ownership may not be in the best interests of all our stockholders. Stockholders should not anticipate receiving cash dividends on our common stock. We have never declared or paid any cash dividends or distributions on our capital stock. We currently intend to retain future earnings to support operations and to finance expansion and therefore do not anticipate paying any cash dividends on our common stock in the foreseeable future. 16 Table of Contents SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Information contained in this prospectus may contain forward-looking statements. Except for the historical information contained in this discussion of the business and the discussion and analysis of financial condition and results of operations, the matters discussed herein are forward looking statements. These forward looking statements include but are not limited to our plans for sales growth and expectations of gross margin, expenses, new product introduction, and our liquidity and capital needs. This information may involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe our future plans, strategies and expectations, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend” or “project” or the negative of these words or other variations on these words or comparable terminology. In addition to the risks and uncertainties described in “Risk Factors” above and elsewhere in this prospectus, these risks and uncertainties may include consumer trends, business cycles, scientific developments, changes in governmental policy and regulation, currency fluctuations, economic trends in the United States and inflation. Forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that any projections or other expectations included in any forward-looking statements will come to pass. Our actual results could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, we undertake no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. 17 Table of Contents SELLING STOCKHOLDERS This prospectus covers the resale from time to time by the selling stockholders identified in the table below of: • Up to 29,374,995 shares of our common stock issuable upon the conversion of 2,937,499.97 shares of SeriesA-1 Convertible Preferred Stock sold in the May2011 Private Placement; • Up to 26,798,236 shares of our common stock issuable upon the conversion of Convertible Promissory Notes with an aggregate face value of $15,275,000 sold in the May2011 Private Placement; and • Up to 56,173,248 shares of our common stock issuable upon exercise of warrants sold in the May2011 Private Placement. Pursuant to registration rights agreements executed in connection with the May2011 Private Placement, we have filed with the SEC a registration statement on FormS-1, of which this prospectus forms a part, under the Securities Act to register these resales. The selling stockholders identified in the table below may from time to time offer and sell under this prospectus any or all of the shares of common stock described under the column “Shares of Common Stock Being Offered in the Offering” in the table below. The table below has been prepared based upon the information furnished to us by the selling stockholders. The selling stockholders identified below may have sold, transferred or otherwise disposed of some or all of their shares since the date on which the information in the following table is presented in transactions exempt from or not subject to the registration requirements of the Securities Act. Information concerning the selling stockholders may change from time to time and, if necessary, we will amend or supplement this prospectus accordingly. We cannot provide an estimate as to the number of shares of common stock that will be held by the selling stockholders upon termination of the offering covered by this prospectus because the selling stockholders may offer some or all of their shares of common stock under this prospectus. The following table sets forth the name of each selling stockholder, the nature of any position, office or other material relationship, if any, which the selling stockholder has had, within the past three years, with us or with any of our predecessors or affiliates, and the number of shares of our common stock beneficially owned by the stockholder before this offering. The number of shares owned are those beneficially owned, as determined under the rules of the SEC, and the information is not necessarily indicative of beneficial ownership for any other purpose. Under these rules, beneficial ownership includes any shares of common stock as to which a person has sole or shared voting power or investment power and any shares of common stock which the person has the right to acquire within 60 days through the exercise of any option, warrant or right, through conversion of any security or pursuant to the automatic termination of a power of attorney or revocation of a trust, discretionary account or similar arrangement. Unless otherwise indicated in the footnotes to the following table, each person named in the table has sole voting and investment power and that person’s address is: c/o WaferGen Bio-systems, Inc., 7400 Paseo Padre Parkway, Fremont, CA 94555. We have assumed all shares of common stock reflected on the table will be sold from time to time in the offering covered by this prospectus. Because the selling stockholders may offer all or any portions of the shares of common stock listed in the table below, no estimate can be given as to the amount of those shares of common stock covered by this prospectus that will be held by the selling stockholders upon the termination of the offering. 18 Table of Contents SellingStockholder Sharesof Common StockOwned Beforethis Offering Sharesof CommonStock Underlying Convertible SecuritiesOwned Beforethis Offering Sharesof Common StockBeing Offeredinthis Offering Sharesof Common Stock OwnedUpon Completionof thisOffering(a) Percentageof CommonStock Outstanding Upon Completionof thisOffering(b) Biomedical Value Fund, L.P. (1) 0 * Biomedical Institutional Value Fund, L.P. (2) 0 * Biomedical Offshore Value Fund, Ltd. (3) 0 * WS Investments III, LLC (4) 0 * David J. Morrison (5) 0 * Class D Seriesof GEF-PS, L.P. (6) 0 * Lyrical Multi-Manager Fund, L.P. (7) 0 * Lyrical Multi-Manager Offshore Fund, Ltd. (8) 0 * JeffreyR. Jay, Trustee for the benefit of ThomasC. Jay QPERT (9) 0 * JeffreyR. Jay, Trustee for the benefit of Carolyn Jay Trust (10) 0 * JeffreyR. Jay, Trustee for the benefit of JR Jay Jr Trust (11) 0 * JeffreyR. Jay (12) 0 * Paul Schimmel Rollover IRA (13) 0 * Deerfield Private Design Fund II, L.P. (14) 0 * Deerfield Private Design International II, L.P. (15) 0 * Deerfield Special Situations Fund, L.P. (16) 0 * Deerfield Special Situations Fund International Master Fund L.P. (17) 0 * Merlin Nexus III, LP (18) 0 * The Shivji Family Trust dated June12, 2000 (19) 4.43% Robert Coradini (20) * Joel Kanter (21) * The Kanter Family Foundation (22) * CIBC Trust Company (Bahamas) Limited (23) * * Less than 1% (a) Assumes all of the shares of common stock to be registered on the registration statement of which this prospectus is a part, including all shares of common stock underlying warrants held by the selling stockholders, are sold in the offering. (b) Applicable percentage ownership is based on the sum of (i) 41,680,902 shares of common stock outstanding as of May6, 2013, (ii) 112,346,479 shares of common stock initially issuable upon conversion or exercise of the outstanding SeriesA-1 Convertible Preferred Stock, Convertible Promissory Notes and warrants to purchase common stock issued in the May2011 Private Placement, (iii) 2,576,747 shares of common stock issuable upon conversion of interest paid in kind by addition to the principal balance of Convertible Promissory Notes issued in the May2011 Private Placement through March31, 2013 and (iv) shares of our common stock subject to options, warrants, or other rights currently exercisable or exercisable within 60 days of May6, 2013, provided that such shares are included for computing the share ownership and percentage of the person holding such options, warrants or other rights, but are not included in computing the percentage of any other person. Shares of Common Stock Being Offered in this Offering consists of 3,963,559 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 3,615,868 shares of common stock issuable on conversion of Convertible Promissory Notes and 7,579,427 shares of common stock issuable upon the exercise of warrants. JeffreyR. Jay and David Kroin share voting control and investment power over the securities owned by the selling stockholder. Its address is c/o Great Point Partners, LLC, 165 Mason Street, 3rd Floor, Greenwich, CT 06830. See also notes2-12. 19 Table of Contents Shares of Common Stock Being Offered in this Offering consists of 976,770 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 891,087 shares of common stock issuable on conversion of Convertible Promissory Notes and 1,867,858 shares of common stock issuable upon the exercise of warrants. JeffreyR. Jay and David Kroin share voting control and investment power over the securities owned by the selling stockholder. Its address is c/o Great Point Partners, LLC, 165 Mason Street, 3rd Floor, Greenwich, CT 06830. See also notes 1 and 3-12. Shares of Common Stock Being Offered in this Offering consists of 2,442,410 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 2,228,166 shares of common stock issuable on conversion of Convertible Promissory Notes and 4,670,577 shares of common stock issuable upon the exercise of warrants. JeffreyR. Jay and David Kroin share voting control and investment power over the securities owned by the selling stockholder. Its address is c/o Great Point Partners, LLC, 165 Mason Street, 3rd Floor, Greenwich, CT 06830. See also notes 1-2 and 4-12. Shares of Common Stock Being Offered in this Offering consists of 132,390 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 120,780 shares of common stock issuable on conversion of Convertible Promissory Notes and 253,171 shares of common stock issuable upon the exercise of warrants. JeffreyR. Jay and David Kroin share voting control and investment power over the securities owned by the selling stockholder. Its address is c/o Great Point Partners, LLC, 165 Mason Street, 3rd Floor, Greenwich, CT 06830. See also notes 1-3 and 5-12. Shares of Common Stock Being Offered in this Offering consists of 66,200 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 60,394 shares of common stock issuable on conversion of Convertible Promissory Notes and 126,595 shares of common stock issuable upon the exercise of warrants. JeffreyR. Jay and David Kroin share voting control and investment power over the securities owned by the selling stockholder. Mr.Morrison’s address is c/o Great Point Partners, LLC, 165 Mason Street, 3rd Floor, Greenwich, CT 06830. See also notes 1-4 and 6-12. Shares of Common Stock Being Offered in this Offering consists of 2,403,850 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 2,192,982 shares of common stock issuable on conversion of Convertible Promissory Notes and 4,596,832 shares of common stock issuable upon the exercise of warrants. JeffreyR. Jay and David Kroin share voting control and investment power over the securities owned by the selling stockholder. Its address is c/o Great Point Partners, LLC, 165 Mason Street, 3rd Floor, Greenwich, CT 06830. See also notes 1-5 and 7-12. Shares of Common Stock Being Offered in this Offering consists of 1,384,413 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 1,262,973 shares of common stock issuable on conversion of Convertible Promissory Notes and 2,647,387 shares of common stock issuable upon the exercise of warrants. JeffreyR. Jay has voting control and investment power over the securities owned by the selling stockholder. Its address is c/o Great Point Partners, LLC, 165 Mason Street, 3rd Floor, Greenwich, CT 06830. See also notes 1-6 and 8-12. Shares of Common Stock Being Offered in this Offering consists of 601,567 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 548,798 shares of common stock issuable on conversion of Convertible Promissory Notes and 1,150,365 shares of common stock issuable upon the exercise of warrants. JeffreyR. Jay has voting control and investment power over the securities owned by the selling stockholder. Its address is c/o Great Point Partners, LLC, 165 Mason Street, 3rd Floor, Greenwich, CT 06830. See also notes 1-7 and 8-12. Shares of Common Stock Being Offered in this Offering consists of 192,310 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 175,438 shares of common stock issuable on conversion of Convertible Promissory Notes and 367,749 shares of common stock issuable upon the exercise of warrants. JeffreyR. Jay has voting control and investment power over the securities owned by the selling stockholder. Dr.Jay’s address is c/o Great Point Partners, LLC, 165 Mason Street, 3rd Floor, Greenwich, CT 06830. See also notes 1-8 and 10-12. Shares of Common Stock Being Offered in this Offering consists of 96,150 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 87,719 shares of common stock issuable on conversion of Convertible Promissory Notes and 183,869 shares of common stock issuable upon the exercise of warrants. JeffreyR. Jay has voting control and investment power over the securities owned by the selling stockholder. Dr.Jay’s address is c/o Great Point Partners, LLC, 165 Mason Street, 3rd Floor, Greenwich, CT 06830. See also notes 1-9 and 10-12. 20 Table of Contents Shares of Common Stock Being Offered in this Offering consists of 96,150 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 87,719 shares of common stock issuable on conversion of Convertible Promissory Notes and 183,869 shares of common stock issuable upon the exercise of warrants. JeffreyR. Jay has voting control and investment power over the securities owned by the selling stockholder. Dr.Jay’s address is c/o Great Point Partners, LLC, 165 Mason Street, 3rd Floor, Greenwich, CT 06830. See also notes 1-10 and 12. Shares of Common Stock Being Offered in this Offering consists of 384,620 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 350,877 shares of common stock issuable on conversion of Convertible Promissory Notes and 735,497 shares of common stock issuable upon the exercise of warrants. Dr.Jay’s address is c/o Great Point Partners, LLC, 165 Mason Street, 3rd Floor, Greenwich, CT 06830. See also notes 1-11. Shares of Common Stock Being Offered in this Offering consists of 240,380 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 219,298 shares of common stock issuable on conversion of Convertible Promissory Notes and 459,678 shares of common stock issuable upon the exercise of warrants. Paul Schimmel has voting control and investment power over the securities owned by the selling stockholder. Its address is 9822 la Jolla Farms Rd, La Jolla, CA 92037-1135. Shares of Common Stock Being Offered in this Offering consists of 3,024,519 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 2,759,210 shares of common stock issuable on conversion of Convertible Promissory Notes and 5,783,730 shares of common stock issuable upon the exercise of warrants. James E. Flynn has the power to vote or dispose of the securities held by the selling stockholder. Its address is c/o Deerfield Management Co., L.P., SeriesC, 780 Third Avenue, 37th Fl, New York, NY 10017. See also notes 15, 16 and 17. Shares of Common Stock Being Offered in this Offering consists of 3,465,865 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 3,161,842 shares of common stock issuable on conversion of Convertible Promissory Notes and 6,627,708 shares of common stock issuable upon the exercise of warrants. James E. Flynn has the power to vote or dispose of the securities held by the selling stockholder. Its address is c/o Deerfield Management Co., L.P., SeriesC, 780 Third Avenue, 37th Fl, New York, NY 10017. See also notes 14, 16 and 17. Shares of Common Stock Being Offered in this Offering consists of 2,531,250 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 2,309,210 shares of common stock issuable on conversion of Convertible Promissory Notes and 4,840,461 shares of common stock issuable upon the exercise of warrants. James E. Flynn has the power to vote or dispose of the securities held by the selling stockholder. Its address is c/o Deerfield Management Co., L.P., SeriesC, 780 Third Avenue, 37th Fl, New York, NY 10017. See also notes 14, 15 and 17. Shares of Common Stock Being Offered in this Offering consists of 3,959,134 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 3,611,842 shares of common stock issuable on conversion of Convertible Promissory Notes and 7,570,977 shares of common stock issuable upon the exercise of warrants. James E. Flynn has the power to vote or dispose of the securities held by the selling stockholder. Its address is c/o Deerfield Management Co., L.P., SeriesC, 780 Third Avenue, 37th Fl, New York, NY 10017. See also notes 14, 15 and 16. Shares of Common Stock Being Offered in this Offering consists of 2,403,846 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 2,192,982 shares of common stock issuable on conversion of Convertible Promissory Notes and 4,596,829 shares of common stock issuable upon the exercise of warrants. Dominique Sémon has voting control and investment power over the securities owned by the selling stockholder. Its address is 424 West 33rd Street, Suite 520, New York, NY 10001. Shares of Common Stock Being Offered in this Offering consists of 384,615 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 350,877 shares of common stock issuable on conversion of Convertible Promissory Notes and 735,493 shares of common stock issuable upon the exercise of warrants. Alnoor Shivji, our Chairman of the Board, has voting control and investment power over the securities owned by The Shivji Family Trust dated June12, 2000. Shares of Common Stock Owned Before this Offering includes shares held by Mr.Shivji and his affiliates. Shares of Common Stock Underlying Convertible Securities Owned Before this Offering includes 1,485,085 shares of common stock not offered in this Offering issuable upon the exercise of warrants and options held by Mr.Shivji and his affiliates exercisable within 60 days of May6, 2013. 21 Table of Contents Shares of Common Stock Being Offered in this Offering consists of 240,384 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 219,298 shares of common stock issuable on conversion of Convertible Promissory Notes and 459,683 shares of common stock issuable upon the exercise of warrants. Mr.Coradini is a member of our board of directors. Shares of Common Stock Underlying Convertible Securities Owned Before this Offering includes 426,923 shares of common stock not offered in this Offering issuable upon the exercise of warrants and options held by Mr.Coradini and exercisable within 60 days of May6, 2013. Shares of Common Stock Being Offered in this Offering consists of 96,153 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 87,719 shares of common stock issuable on conversion of Convertible Promissory Notes and 183,873 shares of common stock issuable upon the exercise of warrants. Mr.Kanter is a member of our board of directors. Shares of Common Stock Underlying Convertible Securities Owned Before this Offering includes 348,750 shares of common stock not offered in this Offering issuable upon the exercise of options held by Mr.Kanter and exercisable within 60 days of May6, 2013. See also note 22. Shares of Common Stock Being Offered in this Offering consists of 48,076 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 43,859 shares of common stock issuable on conversion of Convertible Promissory Notes and 91,937 shares of common stock issuable upon the exercise of warrants. Mr.Kanter, a member of our board of directors, has voting control and investment power over, but disclaims beneficial ownership of, the securities owned by The Kanter Family Foundation. See also note21. Shares of Common Stock Being Offered in this Offering consists of 240,384 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 219,298 shares of common stock issuable on conversion of Convertible Promissory Notes and 459,683 shares of common stock issuable upon the exercise of warrants. HelenM. Carroll and LindaG. Williams share voting control and investment power over the securities owned by the selling stockholder. Its address is Goodman’s Bay Corporate Centre, Ground Floor, West Bay Street, P.O. Box N-3933, Nassau, Bahamas, Attention: HelenM. Carroll. Shares of Common Stock Underlying Convertible Securities Owned Before this Offering includes 38,462 shares of common stock not offered in this offering issuable upon the exercise of warrants held by CIBC Trust Company (Bahamas) Limited exercisable within 60 days of May6, 2013. 22 Table of Contents DETERMINATION OF OFFERING PRICE The selling stockholders will determine at what price they may sell the shares of common stock offered by this prospectus, and such sales may be made at prevailing market prices, or at privately negotiated prices. PLAN OF DISTRIBUTION The selling stockholders and any of their pledgees, donees, transferees, assignees and successors-in-interest may, from time to time, sell any or all of their shares of common stock on any stock exchange, market or trading facility on which the shares are traded or in private transactions. These sales may be at fixed or negotiated prices. The selling stockholders may use any one or more of the following methods when selling shares: • ordinary brokerage transactions and transactions in which the broker-dealer solicits investors; • block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; • purchases by a broker-dealer as principal and resale by the broker-dealer for its account; • an exchange distribution in accordance with the rules of the applicable exchange; • privately negotiated transactions; • to cover short sales made after the date that this registration statement is declared effective by the SEC; • broker-dealers may agree with the selling stockholders to sell a specified number of such shares at a stipulated price per share; • through the distribution of common stock by any selling stockholder to its partners, members or stockholders; • any other method permitted pursuant to applicable law; and • a combination of any such methods of sale. The selling stockholders may also sell shares under Rule144 under the Securities Act, if available, rather than under this prospectus. Broker-dealers engaged by the selling stockholders may arrange for other brokers-dealers to participate in sales. Broker-dealers may receive commissions or discounts from the selling stockholders (or, if any broker-dealer acts as agent for the purchaser of shares, from the purchaser) in amounts to be negotiated. The compensation of any particular broker-dealer may be in excess of what is customary in the types of transactions involved. The selling stockholders may from time to time pledge or grant a security interest in some or all of the shares of common stock owned by them and, if they default in the performance of their secured obligations, the pledgees or secured parties may offer and sell shares of common stock from time to time under this prospectus, or under an amendment to this prospectus under Rule424(b)(3) or other applicable provision of the Securities Act amending the list of selling stockholders to include the pledgee, transferee or other successors in interest as selling stockholders under this prospectus. Upon a selling stockholder’s notification to us that any material arrangement has been entered into with a broker-dealer for the sale of such stockholder’s common stock through a block trade, special offering, exchange distribution or secondary distribution or a purchase by a broker or dealer, a supplement to this prospectus will be filed, if required, pursuant to Rule424(b) under the Securities Act disclosing (i) the name of each such selling stockholder and of the participating broker-dealer(s), (ii) the number of shares involved, (iii) the price at which such shares of common stock were sold, (iv) the commissions paid or discounts or concessions allowed to such broker-dealer(s), where applicable, (v) that such broker-dealer(s) did not conduct any investigation to verify the information set out or incorporated by reference in this prospectus, and (vi) other facts material to the transaction. In 23 Table of Contents addition, upon our being notified in writing by a selling stockholder that a donee or pledgee intends to sell more than 500 shares of common stock, a supplement to this prospectus will be filed if then required in accordance with applicable securities law. The selling stockholders also may transfer the shares of common stock in other circumstances, in which case the donees, assignees, transferees, pledgees or other successors in interest will be the selling beneficial owners for purposes of this prospectus and may sell the shares of common stock from time to time under this prospectus after we have filed any necessary supplements to this prospectus under Rule424(b), or other applicable provisions of the Securities Act, supplementing or amending the list of selling stockholders to include such donee, assignee, transferee, pledgee, or other successor-in-interest as a selling stockholder under this prospectus. In the event that the selling stockholders are deemed to be “underwriters,” any broker-dealers or agents that are involved in selling the shares will be deemed to be “underwriters” within the meaning of the Securities Act, in connection with such sales. In such event, any commissions received by such broker-dealers or agents and any profit on the resale of the shares purchased by them may be deemed to be underwriting commissions or discounts under the Securities Act. Discounts, concessions, commissions and similar selling expenses, if any, that can be attributed to the sale ofthe shares of common stockwill be paid by the selling stockholder and/or the purchasers. Each selling stockholder has represented and warranted to us that it acquired the securities subject to this registration statement in the ordinary course of such selling stockholder’s business and, at the time of its purchase of such securities such selling stockholder had no agreements or understandings, directly or indirectly, with any person to distribute any such securities. We have advised each selling stockholder that it may not use shares registered on this registration statement to cover short sales of common stock made prior to the date on which this registration statement shall have been declared effective by the SEC. If a selling stockholder uses this prospectus for any sale of the common stock, it will be subject to the prospectus delivery requirements of the Securities Act. The selling stockholders will be responsible to comply with the applicable provisions of the Securities Act and the Exchange Act, and the rules and regulations thereunder promulgated, including, without limitation, RegulationM, as applicable to such selling stockholders in connection with resales of their respective shares under this registration statement. We have agreed with the selling stockholders to keep this registration statement effective until all of the shares covered by this registration statement have been sold, or may be sold without volume or manner-of-sale restrictions pursuant to Rule144 promulgated under the Securities Act, without the requirement for us to be in compliance with the current public information requirement under Rule144. We are required to pay all fees and expenses incident to the registration of the shares, but we will not receive any proceeds from the sale of the common stock. We have agreed to indemnify the selling stockholders against certain losses, claims, damages and liabilities, including liabilities under the Securities Act. 24 Table of Contents USE OF PROCEEDS We will not receive proceeds from the sale of common stock under this prospectus. We will, however, receive approximately $34.8 million from the selling stockholders if they exercise their warrants in full, on a cash basis, which we will use for working capital and general corporate purposes. The warrant holders may exercise their warrants at any time until their expiration, as further described under “Description of Securities.” Because the warrant holders may exercise the warrants in their own discretion, if at all, we cannot plan on specific uses of proceeds beyond application of proceeds to general corporate purposes. We have agreed to bear the expenses (other than any underwriting discounts or commissions or agent’s commissions) in connection with the registration of the common stock being offered hereby by the selling stockholders. MARKET PRICE OF AND DIVIDENDS ON COMMON STOCK AND RELATED MATTERS Trading Information Our common stock is currentlyquoted on the OTC Bulletin Board maintained by the NASD under the symbol WGBS.OB. As soon as practicable, and assuming we satisfy all necessary initial listing requirements, we intend to apply to have our common stock listed for trading on the American Stock Exchange or The NASDAQ Stock Market, although we cannot be certain that any of these applications will be approved or that we will ever be able to satisfy the qualitative or quantitative listing requirements for our common stock to be listed on an exchange. The transfer agent for our common stock is Continental Stock Transfer and Trust Company at 17 Battery Place, New York, New York10004. The following table sets forth the high and low closing bid prices for our common stock for the fiscal quarters indicated as reported on the OTCBB. The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. High Low First Quarter ended March31, 2011 Second Quarter ended June30, 2011 Third Quarter ended September30, 2011 Fourth Quarter ended December31, 2011 First Quarter ended March31, 2012 Second Quarter ended June30, 2012 Third Quarter ended September30, 2012 Fourth Quarter ended December31, 2012 First Quarter ended March31, 2013 Second Quarter ended June30, 2013 (through May7, 2013) Our common stock is thinly traded and any reported sale prices may not be a true market-based valuation of our common stock. On May7, 2013, the closing bid price of our common stock, as reported on the OTC Bulletin Board, was $0.03. As of May7, 2013, there were 172 holders of record of our common stock. Trades in our common stock may be subject to Rule15g-9 under the Exchange Act, which imposes requirements on broker/dealers who sell securities subject to the rule to persons other than established customers and accredited investors. For transactions covered by the rule, broker/dealers must make a special suitability determination for purchasers of the securities and receive the purchaser’s written agreement to the transaction before the sale. The SEC also has rules that regulate broker/dealer practices in connection with transactions in “penny stocks.” Penny stocks generally are equity securities with a price of less than $5.00 (other than securities listed on some national exchanges, provided that the current price and volume information with respect to transactions in that security is provided by the applicable exchange or system). The penny stock rules require a broker/dealer, before effecting a transaction in a penny stock not otherwise exempt 25 Table of Contents from the rules, to deliver a standardized risk disclosure document prepared by the SEC that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker/dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker/dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account. The bid and offer quotations, and the broker/dealer and salesperson compensation information, must be given to the customer orally or in writing before effecting the transaction, and must be given to the customer in writing before or with the customer’s confirmation. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for shares of common stock. Dividend Policy We have never declared or paid dividends on shares of our common stock. We intend to retain future earnings, if any, to support the development of our business and therefore do not anticipate paying cash dividends for the foreseeable future. Payment of future dividends, if any, will be at the discretion of our board of directors after taking into account various factors, including current financial condition, operating results and current and anticipated cash needs. Securities Authorized for Issuance under Equity Compensation Plans The following table sets forth information regarding our compensation plans under which equity securities are authorized for issuance to our employees, as of December31, 2012: Numberof Securities Remaining Numberof Availablefor Securitiesto FutureIssuance BeIssued UnderEquity Upon Compensation Exerciseof Weighted-Average Plans Outstanding ExercisePriceof (Excluding Options, Outstanding Securities Warrantsand Options,Warrants Reflectedin Rights andRights Column(a)) Plan Category (a) (b) (c) Equity compensation plans approved by security holders $ $ Equity compensation plans not approved by security holders — — — Total $ $ Additional information regarding our equity compensation plans is provided in Note7 to our condensed consolidated financial statements on pages F-16 to F-18 of this prospectus. 26 Table of Contents MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This discussion should be read in conjunction with the other sections of this prospectus, including the related exhibits. The various sections of this discussion contain a number of forward-looking statements, all of which are based on our current expectations and could be affected by the uncertainties and risk factors described throughout this prospectus. See “Risk Factors.” Our actual results may differ materially. Company Overview Since beginning operations in 2003, we have been engaged in the development, manufacture and sale of systems for gene expression quantification, genotyping and stem-cell research for the life sciences and pharmaceutical drug discovery industries. Our products are aimed at researchers who perform genetic analysis and cell biology, primarily at pharmaceutical and biotech companies, academic and private research centers and diagnostics companies involved in biomarker research. We plan to provide new performance standards with significant savings of time and cost for professionals in the field of gene expression research and to facilitate biomarker discovery, toxicology and clinical research through the SmartChip products and services. Our revenue is subject to fluctuations due to the timing of sales of high-value products and service projects, the impact of seasonal spending patterns, the timing and size of research projects our customers perform, changes in overall spending levels in the life science industry and other unpredictable factors that may affect customer ordering patterns. Any significant delays in the commercial launch or any lack or delay of commercial acceptance of new products, unfavorable sales trends in existing product lines, or impacts from the other factors mentioned above, could adversely affect our revenue growth or cause a sequential decline in quarterly revenue. Due to the possibility of fluctuations in our revenue and net income or loss, we believe that quarterly comparisons of operating results are not a good indication of future performance. Since inception, we have incurred substantial operating losses. As of March31, 2013, our accumulated deficit was $68,353,407. Losses have principally occurred as a result of the substantial resources required for the research, development and manufacturing start-up costs required to commercialize our initial products. We expect to continue to incur substantial costs for research and development activities for at least the next year as we expand and improve our core technology and its applications in the life science research market. We expect that the cash we have available will fund our operations at least into the fourth quarter of2013. We are currently considering several different financing alternatives to support the Company’s operations thereafter. If we are unable to obtain such additional financing on a timely basis, we may have to curtail our development activities and growth plans and/or be forced to sell assets, perhaps on unfavorable terms, which would have a material adverse effect on our business, financial condition and results of operations, and ultimately could be forced to discontinue our operations and liquidate, in which event it is unlikely that stockholders would receive any distribution on their shares. See “Liquidity and Capital Resources” below. 27 Table of Contents Results of Operations Three Months Ended March31, 2013 Compared to Three Months Ended March31, 2012 The following table presents selected items in the condensed consolidated statements of operations for the three months ended March31, 2013 and 2012, respectively: ThreeMonthsEndedMarch31, Revenue: Product $ $ License and royalty — Total revenue Cost of product revenue Gross profit (loss) (17,172 ) Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating loss (2,292,460 ) (3,459,022 ) Other income and (expenses): Interest income Interest expense (880,538 ) (363,055 ) Gain (loss) on revaluation of derivative liabilities, net (593,717 ) Miscellaneous expense (12,278 ) (149,546 ) Total other income (expense) (1,485,338 ) Net loss before provision for income taxes (3,777,798 ) (2,890,620 ) Provision for income taxes Net loss $ ) $ ) Product Revenue The following table presents our product revenue for the three months ended March31, 2013 and 2012, respectively: ThreeMonthsEndedMarch31, % Change $ $ 30% For the three months ended March31, 2013, product revenue increased by $21,921, or 30%, as compared to the three months ended March31, 2012. The increase is primarily due to the partial recognition of revenue for the sale of a SmartChip Real-Time PCR System in the 2013 period, which accounted for 88% of our product revenue for the quarter, compared to none in the 2012 period. This was offset by decreases in sales of our Real-Time PCR Chip panels and in service revenue, and the absence of any SmartSlide sales, which represented 21% of revenue in 2012. 28 Table of Contents Future product revenue will depend on market acceptance of our new open format SmartChip products which were launched in July2012 and our SmartChip target enrichment products launched in April2013. License and Royalty Revenue The following table presents our license and royalty revenue for the three months ended March31, 2013 and 2012, respectively: ThreeMonthsEndedMarch31, % Change $ $ — N/A For the three months ended March31, 2013, license and royalty revenue was $83,333, as compared to none in the three months ended March31, 2012. This revenue was generated by an agreement signed in 2013. Future license revenue is expected to be not less than $125,000 per quarter in the near future. Cost of Product Revenue The following table presents the cost of product revenue for the three months ended March31, 2013 and 2012, respectively: ThreeMonthsEndedMarch31, % Change $ $ (27)% Cost of product revenue includes the cost of products paid to third party vendors and raw materials, labor and overhead for products manufactured internally, and reserves for warranty and inventory obsolescence. For the three months ended March31, 2013, cost of product revenue decreased by $24,817, or 27%, as compared to the three months ended March31, 2012. The decrease related primarily to a reduction in the provision added for excess inventory, offset by the increase in product revenue. Sales and Marketing The following table presents sales and marketing expenses for the three months ended March31, 2013 and 2012, respectively: ThreeMonthsEndedMarch31, % Change $ $ 35% Sales and marketing expenses consist primarily of compensation costs of our sales and marketing team, commissions, and the costs associated with various marketing programs. For the three months ended March31, 2013, sales and marketing expenses increased by $88,078, or 35%, as compared to the three months ended March31, 2012. The increase resulted primarily from increases in headcount, including consultants, and the scale-up of marketing activities. We expect sales and marketing expenses will increase during 2013 as we build our sales and marketing headcount and activities to commercialize our products. 29 Table of Contents Research and Development The following table presents research and development expenses for the three months ended March31, 2013 and 2012, respectively: ThreeMonthsEndedMarch31, % Change $ $ (30)% Research and development expenses consist primarily of salaries and other personnel-related expenses, laboratory supplies and other expenses related to the design, development, testing and enhancement of our products. Research and development expenses are expensed as they are incurred. For the three months ended March31, 2013, research and development expenses decreased $608,784, or 30%, as compared to the three months ended March31, 2012. The decrease resulted primarily from a significant decrease in headcount and reductions in the costs of depreciation and expensed materials and reagents. We believe a substantial investment in research and development is essential in the long term to remain competitive and expand into additional markets. Accordingly, we expect our research and development expenses to remain at a high level of total expenditures for the foreseeable future. General and Administrative The following table presents general and administrative expenses for the three months ended March31, 2013 and 2012, respectively: ThreeMonthsEndedMarch31, % Change $ $ (44)% General and administrative expenses consist primarily of personnel costs for finance, human resources, business development, and general management, as well as professional fees, such as expenses for legal and accounting services. For the three months ended March31, 2013, general and administrative expenses decreased $515,785, or 44%, as compared to the three months ended March31, 2012. The decrease resulted primarily from the absence of a one-time expense for severance costs related to the termination of our former Chief Operating Officer and Chief Financial Officer in March2012 and a decrease in professional fees. We expect our general and administrative expenses for the remainder of 2013 to remain at a similar level to that of the first quarter, although they may be adversely affected by legal and other professional services relating to fund-raising activities. Interest Income The following table presents interest income for the three months ended March31, 2013 and 2012, respectively: ThreeMonthsEndedMarch31, % Change $ $ (72)% The interest income is solely earned on cash balances held in interest-bearing bank accounts. For the three months ended March31, 2013, interest income decreased by $3,087, or 72%, as compared to thethree months ended March31, 2012. The decrease was mainly due to the decrease in the averagecash invested in interest-bearing accounts. 30 Table of Contents Interest Expense The following table presents interest expense for the three months ended March31, 2013 and 2012, respectively: ThreeMonthsEndedMarch31, % Change $ $ 143% For the three months ended March31, 2013, interest expense increased $517,483, or 143%, as compared to the three months ended March31, 2012. The increase was due to higher charges foramortization of the debt discount and loan origination fees related to the convertible promissory notes (“CPNs”) in the aggregate principal amount of $15,275,000 issued in the May2011 Private Placement. These are amortized using the effective yield method, which weights the interest charges towards the latter stages of the contractual term of the debt. We expect that the 5% interest on the CPNs, along with the amortization charges, will result in interest expense of approximately $5.0 million in 2013, with increased expense in 2014. Gain (loss) on Revaluation of Derivative Liabilities, Net The following table represents the gain (loss) on revaluation of derivative liabilities, net for the three months ended March31, 2013 and 2012, respectively: ThreeMonthsEndedMarch31, % Change $ $ N/A Our derivative liabilities arise due to the variable number of shares of our common stock that may be issued upon the exercise of those warrants with certain anti-dilution protection, upon the exchange of SeriesA and SeriesB Convertible Preference Shares of our Malaysian subsidiary (“CPS”), and under the conversion element of our CPNs. The net loss from revaluation of derivative liabilities for the three months ended March31, 2013, was $593,717, compared to a net gain of $1,076,721 for the three months ended March31, 2012. Gains and losses are directly attributable to revaluations of all of our derivative liabilities and (with the exception of Series B CPS) result primarily from a net decrease or increase, respectively, in our stock price in the period. Our closing stock price was $0.06 on March31, 2013, compared to $0.03 on December31, 2012, and was $0.15 on March31, 2012, compared to $0.16 on December31, 2011. Future gains or losses on revaluation will result primarily from net decreases or increases, respectively, in our stock price during the reporting period. Derivative liabilities will also decrease as the remaining term of each instrument diminishes. Miscellaneous Expense The following table presents miscellaneous expense for the three months ended March31, 2013 and 2012, respectively: ThreeMonthsEndedMarch31, % Change $ $ (92)% For the three months ended March31, 2013, we recorded miscellaneous expense of $12,278, compared to an expense of $149,546 for the three months ended March31, 2012. Miscellaneous income or expense is the result of net foreign currency exchange gains or losses, mainly in our Malaysian subsidiary, WaferGen Biosystems (M) Sdn. Bhd. (“WGBM”), principally due to revaluation of the inter-company account at the balance sheet date. WGBM presently has a net receivable on its dollar denominated balances, so if the value of the Malaysian Ringgit decreases against the dollar, income is recorded, whereas if it increases against the dollar, an expense is recorded. Foreign currency exchange gains and losses also arise on our subsidiary in Luxembourg, and on U.S. expenses denominated in foreign currencies. 31 Table of Contents Provision for Income Taxes The following table presents the provision for income taxes for the three months ended March31, 2013 and 2012, respectively: ThreeMonthsEndedMarch31, % Change $ $ (74)% For the three months ended March31, 2013, we recorded a charge of $3,712 for U.S. state income taxes. For the three months ended March31, 2012, we recorded a charge of $14,075 for income taxes, comprising $10,401 for Malaysian taxes payable on interest income, mostly due to a loan to the U.S. parent, and $3,674 for U.S. state income taxes. We have provided a full valuation allowance against our net deferred tax assets. Year Ended December31, 2012 Compared to Year Ended December31,2011 The following table presents selected items in our condensed consolidated statements of operations for the years ended December31, 2012 and 2011, respectively: YearEndedDecember31, Revenue $ $ Cost of revenue Gross profit (loss) (878,973 ) Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating loss (9,765,976 ) (18,702,840 ) Other income and (expenses): Interest income Interest expense (2,082,558 ) (3,336,217 ) Gain on revaluation of derivative liabilities, net Liquidated damages for late S-1 registration — (532,161 ) Miscellaneous income (expense) (116,147 ) Total other income and (expenses) Net loss before provision for income taxes (8,198,115 ) (13,117,831 ) Provision for income taxes (21,453 ) Net loss $ ) $ ) 32 Table of Contents Revenue The following table represents our revenue for the years ended December31, 2012 and 2011: Year Ended December31, % Change $ $ 12% For the year ended December31, 2012, revenue increased by $63,245, or 12%, as compared to the year ended December31, 2011. The increase is primarily due to increases in the number of SmartChip Real-Time PCR Systems and Real-Time PCR Chip panels sold, offset by decreases in the sales price of the SmartChip Real-Time PCR System and in the volume of other services. Future revenue will depend on market acceptance of our new open format SmartChip products which were launched on July10, 2012. Cost of Revenue The following table represents our cost of revenue for the years ended December31, 2012 and 2011: Year Ended December31, % Change $ $ (70)% Cost of revenue includes the cost of products paid to third party vendors and raw materials, labor and overhead for products manufactured internally, and reserves for warranty and inventory obsolescence. For the year ended December31, 2012, cost of revenue decreased by $981,027, or 70%, as compared to the year ended December31, 2011. The decrease related primarily to a reduction in added provisions for excess inventory, offset by increases in the number of SmartChip Real-Time PCR Systems and Real-Time PCR Chip panels sold in the year ended December31, 2012. Sales and Marketing Expenses The following table represents our sales and marketing expenses for the years ended December31, 2012 and 2011: Year Ended December31, % Change $ $ (76)% Sales and marketing expenses consist primarily of salaries and other personnel-related expenses of our sales and marketing team, and the costs associated with various marketing programs. For the year ended December31, 2012, sales and marketing expenses decreased by $2,519,518, or 76%, as compared to the year ended December31, 2011. The decrease resulted primarily from decreases in personnel costs due to a reduction in headcount due to the scaling back of selling and marketing activities while we established the support of our technology with key opinion leaders. We expect sales and marketing expenses will increase during 2013 as we build our sales and marketing headcount and activities to commercialize our products. Research and Development Expenses The following table represents our research and development expenses for the years ended December31, 2012 and 2011: Year Ended December31, % Change $ $ (26)% Research and development expenses consist primarily of salaries and other personnel-related expenses, laboratory supplies and other expenses related to the design, development, testing and enhancement of our products. Research and development expenses 33 Table of Contents are expensed as they are incurred. For the year ended December31, 2012, research and development expenses decreased $2,129,002, or 26%, as compared to the year ended December31, 2011. The decrease resulted primarily from decreases in expenditure on consumable materials and reagents, lower consulting costs and a reduction in headcount. We believe a substantial investment in research and development is essential in the long term to remain competitive and expand into additional markets. Accordingly, we expect our research and development expenses to remain at a high level of total expenditures for the foreseeable future. General and Administrative Expenses The following table represents our general and administrative expenses for the years ended December31, 2012 and 2011: Year Ended December31, % Change $ $ (52)% General and administrative expenses consist primarily of personnel costs for finance, human resources, business development, and general management, as well as professional fees, such as expenses for legal and accounting services. For the year ended December31, 2012, general and administrative expenses decreased $3,244,072, or 52%, as compared to the year ended December31, 2011. The decrease resulted primarily from decreases in personnel costs, mainly for salaries and discretionary bonuses paid to senior management, stock compensation costs, investor relations costs, recruitment costs and legal, accounting and other professional fees. We expect our general and administrative expenses to be lower in 2013 due to reduced consultancy and other outside service costs. Interest Income The following table represents our interest income for the years ended December31, 2012 and 2011: Year Ended December31, % Change $ $ (51)% Interest income is solely earned on cash balances held in interest-bearing bank accounts. For the year ended December31, 2012, interest income decreased $7,798, or 51%, as compared to the year ended December31, 2011. The decrease was mainly due to a decrease in the average cash invested in interest-bearing accounts. Interest Expense The following table represents our interest expense for the years ended December31, 2012 and 2011: Year Ended December31, % Change $ $ (38)% For the year ended December31, 2012, interest expense decreased $1,253,659, or 38%, as compared to the year ended December31, 2011. The decrease was mostly due to the absence of a one-time non-cash interest expense of $2,255,074 related to the Convertible Promissory Notes (“CPNs”) issued in May2011, and of interest charges related to the term loan of $2,000,000 obtained in December2010 and repaid in May2011, which included $222,275 in accelerated deferred financing costs plus $83,585 arising due to early repayment in the year ended December31, 2011 (see Note5 to the Consolidated Financial Statements in PartII, Item8). This decrease was offset by interest of 5% being payable on the CPNs for the full year in 2012, and the amortization of debt discount and loan origination fees on these CPNs. We expect that the 5% interest on the CPNs, along with the effective yield amortization of debt discount, which weights the interest charges towards the latter stages of their contractual term, will result in interest expense of approximately $5.0 million in 2013, with increased expense in 2014. 34 Table of Contents Gain on Revaluation of Derivative Liabilities, net The following table represents the gain on revaluation of derivative liabilities, net for the years ended December31, 2012 and 2011: Year Ended December31, % Change $ $ (59)% Our derivative liabilities arise due to the variable number of shares of our common stock that may be issued upon the exercise of those warrants with certain anti-dilution protection, upon the exchange of Series A and Series B Convertible Preference Shares (“CPS”) of our Malaysian subsidiary, and under the conversion element of our CPNs. The net gain from revaluation of derivative liabilities for the year ended December31, 2012, was $3,759,146, compared to $9,271,985 for the year ended December31, 2011. Gains and losses are directly attributable to revaluations of all of our derivatives and result primarily from a net decrease or increase, respectively, in our stock price in the period. Our closing stock price was $0.03 on December31, 2012, compared to $0.16 on December31, 2011, and $0.68 on May27, 2011, when our convertible promissory notes were issued. We recorded a charge of approximately $1.2 million on December31, 2011, when the lapse of the redemption option on the Series B CPS of our Malaysian subsidiary caused the derivative liability arising on the conversion element to increase. Future gains or losses on revaluation will result primarily from net decreases or increases, respectively, in our stock price during the reporting period. Derivative liabilities will also decrease as the remaining term of each instrument diminishes. Liquidated Damages for Late S-1 Registration The following table presents the liquidated damages we incurred for the years ended December31, 2012 and 2011, due to the late registration of certain shares issuable in connection with the May2011 Private Placement: Year Ended December31, % Change $ — $ (100)% Liquidated damages were incurred as a result of the delayed effectiveness of our registration statement associated with the May2011 Private Placement. Under the terms of the applicable registration rights agreement, we had until October11, 2011, to have our initial registration statement declared effective by the SEC. We exceeded that time frame and were obligated to pay liquidated damages of approximately 1.8% of the gross funds received in the May2011 Private Placement. No comparable costs are expected in the foreseeable future. Miscellaneous Income (Expense) The following table represents our miscellaneous income (expense) for the years ended December31, 2012 and 2011: Year Ended December31, % Change $ $ N/A For the year ended December31, 2012, we recorded miscellaneous expense of $116,147, compared to income of $166,184 for the year ended December31, 2011. Miscellaneous income and expense is the result of net foreign currency exchange gains and losses, mainly in our Malaysian subsidiary, WGBM, principally due to revaluation of the inter-company account at the balance sheet date. WGBM presently has a net receivable on its dollar denominated balances, so if the value of the Malaysian Ringgit decreases against the dollar, income is recorded, whereas if it increases against the dollar, an expense is recorded. Foreign currency exchange gains and losses also arise on our subsidiary in Luxembourg, and on U.S. expenses denominated in foreign currencies. 35 Table of Contents Provision for Income Taxes The following table presents the provision for income taxes for the years ended December31, 2012 and 2011, respectively: Year Ended December31, % Change $ $ N/A For the year ended December31, 2012, we recorded a net credit of $21,453 for income taxes, representing a reversal of $27,179 overprovided for Malaysia taxes in 2011 less U.S. state taxes of $5,726. For the year ended December31, 2011, we recorded a charge of $27,247 for income taxes, representing the estimated amount of Malaysian taxes payable on interest income, mostly due to a loan to the U.S. parent. We have provided a full valuation allowance against our net deferred tax assets. Liquidity and Capital Resources From inception through March31, 2013, the Company has raised a total of $3,665,991 from the issuance of notes payable, $66,037 from the sale of SeriesA Preferred Stock, $1,559,942 from the sale of SeriesB Preferred Stock, $31,226,191, net of offering costs, from the sale of common stock and warrants, $8,842,256, net of offering costs, from the sale of CPS of our Malaysian subsidiary, $1,842,760, net of origination fees, from a secured term loan, and $27,492,876, net of offering costs and liquidated damages for late registration, from the sale of the SeriesA-1 Convertible Preferred Stock, convertible promissory notes and warrants in the May2011 Private Placement. As of March31, 2013, the Company had $4,550,165 in unrestricted cash and cash equivalents, and working capital of $3,477,001. Net Cash Used in Operating Activities The Company experienced negative cash flow from operating activities for the three months ended March31, 2013 and 2012, in the amounts of $1,745,601 and $3,386,320, respectively. The cash used in operating activities in the three months ended March31, 2013, was due to cash used to fund a net loss of $3,781,510, adjusted for non-cash expenses related to depreciation and amortization, stock-based compensation, losses on revaluation of derivative liabilities, inventory provision, interest converted to principal on convertible promissory notes and amortization of debt discount totaling $1,758,328, and cash provided by a change in working capital of $277,581. The cash used in operating activities in the three months ended March31, 2012, was due to cash used to fund a net loss of $2,904,695, adjusted for non-cash expenses related to depreciation and amortization, stock-based compensation, gains on revaluation of derivative liabilities, inventory provision, interest converted to principal on convertible promissory notes and amortization of debt discount totaling $287,434, and cash used by a change in working capital of $194,191. The decrease in cash used in the three months ended March31, 2013, compared to 2012, was driven primarily by the decrease in the net operating loss from $3,459,022 to $2,292,460, and by cash provided by the change in working capital. The Company experienced negative cash flow from operating activities for the years ended December31, 2012 and 2011 in the amounts of $8,867,888 and $16,626,884, respectively. The cash used in operating activities in the year ended December31, 2012, was due to cash used to fund a net loss of $8,176,662, adjusted for non-cash expenses related to depreciation and amortization, stock-based compensation, net gains on revaluation of derivative liabilities, interest converted to principal on CPNs, inventory provision and amortization of debt discount totaling $421,596, and cash used by a change in working capital of $269,630. The cash used in operating activities in the year ended December31, 2011, was due to cash used to fund a net loss of $13,145,078, adjusted for non-cash expenses related to depreciation and amortization, stock-based compensation, liquidated damages for late S-1 registration, exchange gain on issuance of Series C CPS of our Malaysian subsidiary, gains on revaluation of derivative liabilities, excess debt discount expensed as interest, inventory provision and amortization of debt discount totaling $3,303,705, and cash used by a change in working capital of $178,101. The decrease of $7,758,996 in cash used in the year ended December31, 2012 compared to 2011 was driven primarily by the decrease in the net operating loss from $18,702,840 to $9,765,976, offset by a reduction in the increase in inventory provision and in non-cash operating expenses, most notably stock compensation expense. Net Cash Used in Investing Activities The Company used $20,713 in the three months ended March31, 2013, and $2,509 in the three months ended March31, 2012, to acquire property and equipment. 36 Table of Contents The Company used $54,767 in the year ended December31, 2012, and $621,120 in the year ended December31, 2011, to acquire property and equipment, mostly for use in research and development activities. Net Cash Provided by Financing Activities There were no financing activities in the three months ended March31, 2013 or 2012. There were no financing activities in the year ended December31, 2012. Cash provided by financing activities in the year ended December31, 2011, was $30,366,494. Our Malaysian subsidiary received $5,052,303, including an exchange gain and net of issuance costs, in exchange for the issuance of 3,233,734 SeriesC CPS, and we received $27,492,876, net of issuance costs and liquidated damages paid for late S-1 registration, from the issuance of SeriesA-1 Convertible Preferred Stock, convertible promissory notes and warrants in the May2011 Private Placement and $9,200 from the exercise of stock options. This was offset by payments of $8,852 on capital lease obligations, $448 in income taxes for restricted stock forfeited and $2,178,585 to extinguish all liabilities under a term loan. Availability of Additional Funds We believe funds available at March31, 2013, along with our revenue, will fund our operations at least into the fourth quarter of 2013. To continue our operations thereafter, we expect we will need to raise further capital, through the sale of additional debt or equity securities or otherwise, to support our future operations. Our operating needs include the planned costs to operate our business, including amounts required to fund working capital and capital expenditures. At the present time, we have no material commitments for capital expenditure. Our future capital requirements and the adequacy of our available funds will depend on many factors, most notably our ability to successfully commercialize our new high throughput open platform SmartChip products and services. While we believe we have sufficient cash to fund our operating, investing and financing activities into the fourth quarter of 2013, we expect that additional capital will be needed to sustain our operations and to repay our outstanding CPNs which, with accrued interest, could amount to approximately $18.2 million on November27, 2014, their maturity date. We may be unable to raise sufficient additional capital when we need it on favorable terms, or at all. The conversion of our CPNs and CPS of our Malaysian subsidiary, and the sale of equity or convertible debt securities in the future, may be dilutive to our stockholders, and debt financing arrangements may require us to pledge certain assets and enter into covenants that could restrict certain business activities or our ability to incur further indebtedness, and may contain other terms that are not favorable to us or our stockholders. If we are unable to obtain needed capital we may not be able to continue our efforts to develop and commercialize our SmartChip products and services and may be forced to significantly curtail or suspend our operations. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, result of operations, liquidity, capital expenditures or capital resources that is material to stockholders. Critical Accounting Policies and Estimates Deferred Tax Valuation Allowance We believe sufficient uncertainties exist regarding the future realization of deferred tax assets, and, accordingly, a full valuation allowance is required, amounting to approximately $28,000,000 at December31, 2012. In subsequent periods, if and when we generate pre-tax income, a tax expense will not be recorded to the extent that the remaining valuation allowance can be used to offset that expense. Once a consistent pattern of pre-tax income is established or other events occur that indicate that the deferred tax assets will be realized, additional portions or all of the remaining valuation allowance will be reversed back to income. Should we generate pre-tax losses in subsequent periods, a tax benefit will not be recorded and the valuation allowance will be increased. Inventory Valuation Inventories are stated at the lower of cost and market value. We perform a detailed assessment of inventory on a regular basis, which includes, among other factors, a review of projected demand requirements, product pricing, product expiration and product 37 Table of Contents lifecycle. As a result of this assessment, we record provisions for potentially excess, obsolete or impaired goods, when appropriate, in order to reduce the reported amount of inventory to its net realizable value. If actual demand and market conditions are less favorable than those projected by management, additional inventory write-downs may be required. Warranty Reserve Our standard warranty agreement is one year from shipment for SmartChip cyclers and dispensers. We accrue for anticipated warranty costs upon shipment of these products. Our warranty reserve is based on management’s judgment regarding anticipated rates of warranty claims and associated repair costs, and we update our assessment quarterly. Stock-Based Compensation We measure the fair value of all stock option and restricted stock awards to employees on the grant date, and record the fair value of these awards, net of estimated forfeitures, as compensation expense over the service period. The fair value of options is estimated using the Black-Scholes valuation model, and of restricted stock is based on the Company’s closing share price on the measurement date. Amounts expensed with respect to options were $104,718 and $100,016, net of estimated forfeitures, for the three months ended March31, 2013 and 2012, respectively. These sums exclude the compensation expense for restricted stock awards, for which the fair value is based on our closing stock price on the grant date for directors and employees, and on the dates on which performance of services is recognized for consultants. There were no options granted during the three months ended March31, 2013. The weighted-average grant date fair value of options awarded in the three months ended March31, 2012, was $0.10. Fair values were estimated using the following assumptions: ThreeMonthsEndedMarch31, Risk-free interest rate — 0.73% - 1.46% Expected term — 4.75Years Expected volatility — 65.02% - 96.56% Dividend yield — 0% Risk-Free Interest Rate.This is the U.S. Treasury rate for the day of the grant having a term equal to the expected term of the option. An increase in the risk-free interest rate will increase the fair value and the related compensation expense. Expected Term.This is the period of time over which the award is expected to remain outstanding and is based on management’s estimate, taking into consideration the vesting terms, the contractual life, and historical experience. An increase in the expected term will increase the fair value and the related compensation expense. Expected Volatility.This is a measure of the amount by which our common stock price has fluctuated or is expected to fluctuate. To the extent that our common stock has not been traded for as long as the expected remaining term of the options, we use a weighted-average of the historic volatility of a group of publicly traded companies over the retrospective period corresponding to the expected remaining term of the options on the measurement date. The group of publicly traded companies is selected from the same industry or market index, with extra weighting attached to those companies most similar in terms of business activity, size and financial leverage. To the extent that our common stock has been traded for longer than the expected remaining term of the options, this weighted average is used to determine 50% of the volatility, with our own historic volatility used to determine the remaining 50%. An increase in the expected volatility will increase the fair value and the related compensation expense. Dividend Yield.We have not made any dividend payments and do not plan to pay dividends in the foreseeable future. An increase in the dividend yield will decrease the fair value and the related compensation expense. Forfeiture Rate.This is a measure of the amount of awards that are expected to not vest. An increase in the estimated forfeiture rate will decrease the related compensation expense. Derivative Liabilities Our derivative liabilities arise due to the variable number of shares of our common stock that may be issued upon the exercise of those warrants with certain anti-dilution protection, upon the exchange of SeriesA and SeriesB CPS of our Malaysian subsidiary, 38 Table of Contents and under the conversion element of our convertible promissory notes. We evaluate the liability for all of our derivatives using a Monte Carlo Simulation approach, using critical assumptions provided by management reflecting conditions at the valuation dates. The fair value of the derivative liability for the conversion element of convertible promissory notes at March31, 2013, was estimated to be $155,990, using our closing stock price of $0.06 and assumptions including estimated volatility of 131.11%, a risk-free interest rate of 0.10%, a zero dividend rate and a contractual term of 1.66 years. The fair value of this derivative liability at December31, 2012, was estimated to be $274,928, using our closing stock price of $0.03 and assumptions including estimated volatility of 126.91%, a risk-free interest rate of 0.13%, a zero dividend rate and a contractual term of 1.91 years. The fair value of this derivative liability at March31, 2012, was estimated to be $1,081,869, using our closing stock price of $0.15 and assumptions including estimated volatility of 94.40%, a risk-free interest rate of 0.25%, a zero dividend rate and a contractual term of 2.66 years. The fair value of this derivative liability at December31, 2011, was estimated to be $1,931,295, using our closing stock price of $0.16 and assumptions including estimated volatility of 82.82%, a risk-free interest rate of 0.18%, a zero dividend rate and a contractual term of 2.91 years. The total fair value of the derivative liability for warrants at March31, 2013, was estimated to be $225,764, using our closing stock price of $0.06 and assumptions including estimated volatilities of 94.54% to 128.32%, risk-free interest rates of 0.05% to 0.18%, a zero dividend rate and estimated remaining terms of 0.14 to 1.39 years. The total fair value of this derivative liability at December31, 2012, was estimated to be $102,695, using our closing stock price of $0.03 and assumptions including estimated volatilities of 117.58% to 131.42%, risk-free interest rates of 0.08% to 0.21%, a zero dividend rate and estimated remaining terms of 0.38 to 1.58 years. The total fair value of this derivative liability at March31, 2012, was estimated to be $355,990, using our closing stock price of $0.15 and assumptions including estimated volatilities of 86.75% to 100.11%, risk-free interest rates of 0.21% to 0.36%, a zero dividend rate and estimated remaining terms of 1.14 to 2.19 years. The total fair value of this derivative liability at December31, 2011, was estimated to be $655,219, using our closing stock price of $0.16 and assumptions including estimated volatilities of 80.66% to 85.13%, risk-free interest rates of 0.16% to 0.32%, a zero dividend rate and estimated remaining terms of 1.25 to 2.39 years. The fair value of the derivative liability for the conversion element of SeriesB CPS of our Malaysian subsidiary at March31, 2013, was estimated to be $1,212,385, using our closing stock price of $0.06 and assumptions including estimated volatility of 130.91%, a risk-free interest rate of 0.13%, a zero dividend rate and an estimated remaining term of 0.81 years. The fair value of this derivative liability at December31, 2012, was estimated to be $1,210,909, using our closing stock price of $0.03 and assumptions including estimated volatility of 125.53%, a risk-free interest rate of 0.16%, a zero dividend rate and an estimated remaining term of 1.00 years. The fair value of this derivative liability at March31, 2012, was estimated to be $1,248,385, using our closing stock price of $0.15 and assumptions including estimated volatility of 90.76%, a risk-free interest rate of 0.27%, a zero dividend rate and an estimated remaining term of 1.61 years. The fair value of this derivative liability at December31, 2011, was estimated to be $1,245,101, using our closing stock price of $0.16 and assumptions including estimated volatility of 81.69%, a risk-free interest rate of 0.28%, a zero dividend rate and an estimated remaining term of 1.81 years. The fair value of the derivative liability for SeriesA CPS of our Malaysian subsidiary at March31, 2013, was estimated to be $1,207,762, using our closing stock price of $0.06 and assumptions including estimated volatilities of 115.56% to 128.08%, risk-free interest rates of 0.08% to 0.12%, a zero dividend rate and estimated remaining terms of 0.30 to 0.66 years. The fair value of this derivative liability at December31, 2012, was estimated to be $619,652, using our closing stock price of $0.03 and assumptions including estimated volatilities of 123.55% to 127.94%, risk-free interest rates of 0.11% to 0.15%, a zero dividend rate and estimated remaining terms of 0.55 to 0.90 years. The fair value of this derivative liability at March31, 2012, was estimated to be $2,204,365, using our closing stock price of $0.15 and assumptions including estimated volatilities of 89.99% to 96.41%, risk-free interest rates of 0.23% to 0.28%, a zero dividend rate and estimated remaining terms of 1.30 to 1.66 years. The fair value of this derivative liability at December31, 2011, was estimated to be $2,135,715, using our closing stock price of $0.16 and assumptions including estimated volatilities of 81.15% to 82.83%, risk-free interest rate of 0.28%, a zero dividend rate and estimated remaining terms of 1.55 to 1.90 years. Risk-Free Interest Rate.This is the U.S. Treasury rate for the measurement date having a term equal to the weighted average expected remaining term of the instrument. An increase in the risk-free interest rate will increase the fair value and the associated derivative liability. Expected Remaining Term.This is the period of time over which the instrument is expected to remain outstanding and is based on management’s estimate, taking into consideration the remaining contractual life, and historical experience. For our convertible promissory notes, we consider a blend of expected remaining terms prior to partial conversion into the Company’s SeriesA-2 Convertible Preferred Stock, giving consideration to the likelihood of conversion under various scenarios, and a further blend of 39 Table of Contents expected remaining terms prior to partial conversion into common stock, all based on management’s projections of when such conversions would occur within the contractual term. An increase in the expected remaining term will increase the fair value and the associated derivative liability. Expected Volatility.This is a measure of the amount by which our common stock price has fluctuated or is expected to fluctuate. To the extent that our common stock has not been traded for as long as the expected remaining term of the instrument, we use a weighted-average of the historic volatility of a group of publicly traded companies over the retrospective period corresponding to the expected remaining term of the instrument on the measurement date. The group of publicly traded companies is selected from the same industry or market index, with extra weighting attached to those companies most similar in terms of business activity, size and financial leverage. To the extent that our common stock has been traded for longer than the expected remaining term of the instrument, this weighted average is used to determine 50% of the volatility, with our own historic volatility used to determine the remaining 50%. An increase in the expected volatility will increase the fair value and the associated derivative liability. Dividend Yield.We have not made any dividend payments and do not plan to pay dividends in the foreseeable future. An increase in the dividend yield will decrease the fair value and the associated derivative liability. Contractual Obligations In October, 2009, the Company signed an operating lease for 19,186 square feet of office and laboratory space for our headquarters in Fremont, California, covering the period November1, 2009 through April30, 2015, with no rent payable for the first six months. Following an amendment in June2012 to the timing of payments, the total expenditure commitment was approximately $2.23 million (of which $1.25 million remained as at March31, 2013), plus maintenance fees. Recently Issued Accounting Pronouncements See the “Recent Accounting Pronouncements” in Note2 to the Condensed Consolidated Financial Statements page F-33 for information related to the adoption of new accounting standards in the first quarter of 2013, none of which had a material impact on our condensed consolidated financial statements. Cautionary Factors That May Affect Future Results This Report and other written reports and oral statements made from time to time by the Company may contain so-called “forward-looking statements,” all of which are subject to risks and uncertainties. One can identify these forward-looking statements by their use of words such as “expects,” “plans,” “will,” “estimates,” “forecasts,” “projects” and other words of similar meaning. One can identify them by the fact that they do not relate strictly to historical or current facts. These statements are likely to address the Company’s growth strategy, financial results and product and development programs. One must carefully consider any such statement and should understand that many factors could cause actual results to differ from the Company’s forward-looking statements. These factors include inaccurate assumptions and a broad variety of other risks and uncertainties, including some that are known and some that are not. No forward-looking statement can be guaranteed and actual future results may vary materially. Information regarding market and industry statistics contained in this Report is included based on information available to the Company that it believes is accurate. It is generally based on industry and other publications that are not produced for purposes of securities offerings or economic analysis. The Company has not reviewed or included data from all sources, and cannot assure investors of the accuracy or completeness of the data included in this Report. Forecasts and other forward-looking information obtained from these sources are subject to the same qualifications and the additional uncertainties accompanying any estimates of future market size, revenue and market acceptance of products and services. The Company does not assume the obligation to update any forward-looking statement. You should carefully evaluate such statements in light of factors described in the Company’s filings with the SEC, especially on Forms10-K, 10-Q and 8-K. In various filings the Company has identified important factors that could cause actual results to differ from expected or historic results. You should understand that it is not possible to predict or identify all such factors. Consequently, the reader should not consider any such list to be a complete list of all potential risks or uncertainties. 40 Table of Contents BUSINESS Overview Since we commenced operations in 2003, we have been engaged in the development of systems for gene expression quantification, genotyping and stem cell research. Since 2008, our primary focus has been on the development, manufacture and marketing of our SmartChip System, a genetic analysis platform used for profiling and validating molecular biomarkers in the life sciences and pharmaceutical drug discovery industries. Our SmartChip products are aimed at researchers who perform genetic analysis, primarily at pharmaceutical and biotech companies, academic and private research centers and diagnostics companies involved in biomarker discovery and genetic research. Many scientists believe that much of the work to seek new therapeutic solutions will be directed at understanding the expression level of key relevant segments of DNA1 (i.e. genes and other regulatory elements), as well as the changes in their sequence (i.e. mutations such as single nucleotide polymorphisms (“SNPs”)). Gene expression is fundamental to the understanding of many disease processes and hence, drug efficacy. For example, in the field of oncology (cancer treatment), greater understanding of gene expression in certain types of cancerous cells has led to the discovery of specific disease biomarkers that will allow clinicians to provide more accurate diagnosis, prognosis and treatment options for their patients. Increasingly, researchers are focusing their attention on studying physiological phenomena at the molecular level and are consequently committing their research budgets to acquiring research tools that help them develop personalized therapies. We are primarily focused on marketing a flexible, open format genetic analysis system, the WaferGen SmartChip System, which provides a range of high throughput capabilities including mRNA, microRNA and lncRNA expression level measurement, as well as SNP genotyping. In August2010, we formally launched our first generation SmartChip 5K System, which was an innovative real-time polymerase chain reaction (“real-time PCR”)2 tool enabling scientists to study thousands of genes simultaneously clustered in gene specific pathways. The results of such studies are potentially leading to the discovery and validation of clinically relevant disease signatures. We believe that the SmartChip System is well suited for the large and growing genomics markets, including for researchers seeking to confirm and expand on discoveries made with the growing use of next-generation sequencing3 (“NGS”). In July2012, we launched the SmartChip MyDesign System, which is the second-generation instrument with significantly upgraded capabilities. First, the new system allows customers to dispense their own assays into a SmartChip, which gives them much greater flexibility and faster experiment turnaround time. Second, we have enabled SNP genotyping on the SmartChip by validating appropriate chemistries and supplying the requisite software. The SmartChip System’s high density, nanoliter-scale format can provide throughput levels that facilitate the development of life science clinical research solutions at a fraction of the time and cost currently possible with existing competing systems. Most recently, our R&D efforts have been concentrated on the commercialization of the SmartChip Target Enrichment (“TE”) System. This new product is designed to perform a critical sample preparation step prior to targeted NGS. The targeted sequencing is aimed at deciphering the nucleic acid sequence of a certain portion of the genome (the targets), for example a set of genes of interest, as opposed to the whole genome. In order to limit the sequencing to the targets of interest, scientists are using various techniques including PCR to treat the nucleic acid samples prior to sequencing. WaferGen is using its SmartChip consumable to conduct massively parallel individual PCR reactions for TE. This approach has shown some promise in early pilot studies and might offer advantages over the existing chemistries and platforms. Although these advantages could ultimately help WaferGen successfully compete in the high potential emerging market for clinical sequencing, the Company needs to perform additional studies to confirm the initial results, and would ultimately face considerable competition, including the competing sample preparation kits from NGS instrument manufacturers such as Illumina, Inc. (“Illumina”) and Life Technologies Corporation (“LIFE”). 1 DNA (Deoxyribonucleic acid)–A polymeric molecule consisting of deoxyribonucleotide building blocks that in a double-stranded helical form is the genetic material of most organisms. 2 Polymerase Chain Reaction (PCR)–PCR is an enzymatic process designed to increase the number of copies of DNA for easier detection. Real-time PCR chemistries allow for monitoring a PCR reaction throughout its phases by collecting continuous datapoints as the reaction progresses. The polymerase enzyme uses an initial sample DNA strand as a template and uses it to synthesize the a new strand, which sets in motion a chain reaction in which the DNA template is exponentially amplified, generating millions or more copies of the DNA target. Real-time PCR simultaneously amplifies and quantifies (as an absolute number of copies or relative amount) a targeted DNA molecule in real time after each amplification cycle. 3 Next Generation Sequencing–Sequencing is the determination of the order of nucleotide building blocks that make up the primary structure in DNA molecules. Early determination methods were discovered in the 1970s and 1980s. NGS refers to more current automated methods that rely upon sequencing-by-synthesis approaches, enabling an easier and considerably faster analysis. 41 Table of Contents WaferGen employs a business model that primarily generates revenue from the sale of instruments (i.e. the SmartChip System) and a recurring revenue stream from the sale of consumables (i.e. the SmartChip Panel), similar to the “razor and razor blade” business model. Wafergen, Inc. was incorporated in the state of Delaware in October2002. On May31, 2007, Wafergen, Inc. was acquired by WaferGen Bio-systems, Inc., a Nevada corporation. In the transactions, Wafergen, Inc. merged with a subsidiary of WaferGen Bio-systems, Inc. and became a wholly owned subsidiary of WaferGen Bio-systems, Inc. Products Gene Expression Technology Overview Genes are segments of DNA that carry discreet information packets of the genome that provide codes for ultimately synthesizing individual proteins. This information is read when the two strands of DNA “unzip” and the series of bases representing a gene are copied into the related nucleic acid RNA4. Like DNA, RNA also has four types of bases that bond with just one type of base on the DNA strand allowing the DNA sequence of the gene to encode a specific RNA sequence. This decoding of DNA genes into RNA is called transcription. The transcribed RNA strand then separates from the DNA strand and acts as a template for the cell’s machinery to construct functional proteins. As gene expression (including translation into functional proteins) is dependent upon RNA levels present in the cell, interrogation of RNA levels has become the most widely adopted means for quantifying this process. One contributor to disease and dysfunction is the over- or under-expression of genes within an organism’s cells. A very complex network of genes interacts to maintain health in complex organisms such as humans. Although most cells contain an organism’s full set of genes, each cell, according to its function, expresses only a fraction of this set of genes in different quantities and at different times. The challenge for scientists is to delineate the associated genes’ expression patterns and their relationship to disease. Although all humans contain the same set of genes, the actual sequence of each gene may vary from one individual to another. This phenomenon is commonly referred to as genetic variation and can have important medical consequences. Genetic variation affects disease susceptibility, including predisposition to cancer, diabetes, cardiovascular disease and Alzheimer’s disease. In addition, genetic variation may cause people to respond differently to the same drug treatment. One common form of genetic variation is a single-nucleotide polymorphism, or SNP. A SNP is a variation in a single “letter” in the DNA sequence between the two copies of the same gene. While in some cases a single SNP will be responsible for medically important effects, it is now believed that combinations of SNPs may contribute to the development of most common diseases. Since there are generally millions of SNPs in an individual, it is important to investigate many SNPs simultaneously in order to discover medically valuable information. Gene expression is used to provide information on the more than 30,000 genes in the human genome. Life science researchers use gene expression profiling to study the differences in expression of genes in a normal versus a disease state. For example, a comparison of gene expression profile of breast cancer patients to those of normal patients will provide an indication of genes that are expressed differentially between the two populations. Such differences can lead to identifications of genes that may be indicative of a disease state. Furthermore, such differences can help physicians make treatment decisions. Researchers are conducting studies to identify single or multiple genes that play a role in a particular disease. There are three primary technologies used to study gene expression: sequencing, microarrays and real-time PCR. RNA Sequencing is an evolving NGS technique that has recently emerged as method for evaluating global gene expression patterns. NGS typically requires time and cost intensive library preparation, sequencing and data analysis and the results are not always quantitative. As a result, many researchers are verifying their NGS finding using real-time PCR. Furthermore, subsequent to sequencing based discovery and real-time PCR validation, interrogation of the expression pattern of identified target genes in large numbers of samples requires a more time and cost effective solution. 4 RNA (Ribonucleic acid)–A polymeric molecule consisting of ribonucleotide building blocks. The three major types in cells are ribosomal RNA (rRNA), transfer RNA (tRNA), and messenger RNA (mRNA), each of which performs an essential role in protein synthesis. RNAi ‘s are small RNA molecules that help regulate turning genes on and off. 42 Table of Contents Microarrays consist of miniscule amounts of hundreds or thousands of gene sequences that are chemically attached to a surface, such as a microchip, a glass slide, or a bead. When a gene is activated in a cell, cellular machinery transcribes the gene’s DNA sequence into messenger RNA (“mRNA”). To determine which genes are turned on and which are turned off in a given cell, the mRNA molecules present in that cell are collected and labeled by attaching a fluorescent dye. The labeled mRNA is placed onto a DNA microarray slide. The mRNA that was present in the cell, together with its fluorescent tag, will then hybridize—or bind—to its complementary DNA on the microarray, which can then be measured using a scanner. However, microarrays have limited sensitivity, accuracy and dynamic range. Consequently, one obtains only a partial view of the expression profile when utilizing microarrays due to the limited sensitivity. The overlooked genes may be important in a particular disease state. Furthermore, as a result of limitations in specificity and accuracy, the discovery of genes identified by microarray technology requires further validation using real-time PCR. Real-time PCR represents the most sensitive and accurate method to measure gene expression. PCR is an enzymatic process in which a strand of DNA is copied multiple times, or amplified, so that it can be more readily detected and analyzed. The vast majority of PCR methods use thermal cycling, i.e., alternately heating and cooling the sample to a defined series of temperature steps. These thermal cycling steps are necessary to physically separate the strands in a DNA double helix (at high temperatures), which are then used as the template during DNA synthesis (at lower temperatures) by the DNA polymerase enzyme to selectively amplify the target DNA. Traditional PCR merely increases the number of DNA copies for easier detection. Real-time PCR permits quantitative analysis, rather than just a qualitative yes/no as to the presence of a gene. Real-time PCR can produce an absolute measurement, such as number of copies of mRNA per nanoliter of sample, or a relative measurement in comparison to expression of the same gene in another sample. Real-time PCR chemistries allow for the detection of amplicon amounts in the exponential phase of these reactions where the amount of product can be extrapolated to accurately determine the amount of target in the sample prior to amplification. Traditional real-time PCR does not measure thousands of genes simultaneously (like microarray analysis), resulting in limited throughput and relatively high cost, making it unfeasible for whole genome analysis or for very high throughput studies. Thus, in practice, researchers typically first use microarray or RNA Sequencing to identify which genes are over- or under-expressed in the whole genome and then apply real-time PCR to a specific set of those genes to accurately quantify gene expression. The process is referred to as discovery and validation. MicroRNA molecules are small non-protein-coding single-stranded RNA molecules of 21-23 nucleotides in length that function as negative regulators of gene expression by targeting specific mRNA molecules. This either inhibits translation or promotes mRNA degradation. We believe cancer diagnosis, prognosis, and treatment are important potential clinical applications of microRNA profiling. SmartChip System Our SmartChip System provides a suite of gene expression and genome analysis technologies enabling both biomarker discovery and validation on a single platform with the sensitivity and accuracy of real-time PCR. WaferGen’s SmartChip Real-Time PCR System consists of two instrumentation components: a SmartChip MultiSample Nanodispenser (“MSND”) for applying sample, assay and reaction mix to the SmartChip Panels, and a SmartChip Cycler for thermal cycling and collecting data from the real-time PCR assays. For large studies, our SmartChips are provided with sub-nanoliter (one-billionth of a liter) oligoneucleotide5 reagents of the customer’s choosing pre-loaded in the wells. For smaller projects, the user has the flexibility to purchase empty SmartChips and both samples and assays can be dispensed into the SmartChips at the customer’s site using the MSND. Sub-microliter (one-millionth of a liter) dispensing of samples into a 5,184-well chip enables high throughput real-time PCR amplification of pathway-based gene discovery. Our SmartChip Panels are designed with evaporation control measures that allow for the use of nanoliter volumes, thermal cycling and temperature control. Our software system also analyzes the high throughput data after the completion of the real-time PCR analysis. The user friendly, content-ready SmartChip System is designed to accept samples out of the box, incorporating many of the necessary substrates and chemicals. The SmartChip System is engineered to deliver superior performance with the combination of high sensitivity and high throughput on a single chip, enabling scientists to broadly view gene expression patterns over a large dynamic range. The genetic analysis 5 An oligonucleotide is a short nucleic acid polymer, typically with twenty or fewer bases. 43 Table of Contents using the SmartChip System is expected to require one day versus what would currently take days to weeks to discover the gene expression signature with microarrays and then verify the signature with real time PCR utilizing existing genetic analysis systems. As more clinical studies are carried out using validated gene sets, we believe the market will require, and demand, higher throughput solutions to process large numbers of clinical samples. Today’s solutions typically allow only a few patients’ samples per chip. We offer a throughput capability that allows hundreds of samples on a single chip. We believe our SmartChip System is also capable of achieving time savings when compared to existing technologies. Research analyzing the whole genome utilizing currently available real-time PCR technology takes weeks to months due to multiple plates and hundreds of pipetting steps required. Our SmartChip System has the ability to quantitatively analyze the gene specific pathways or whole genome with the performance of real-time PCR technology in as short as a single day, and represents a significant advancement. In addition, our development of the SmartChip System seeks to allow 5,184 data points per chip, which could enable a large number of reactions to run in parallel, thus addressing unmet needs of the clinical trial market, compared to today’s leading technologies, which are limited in throughput to 96 wells, 384 wells and 1,536 wells. Competitors in the market place that offer high throughput, like the Fluidigm Biomark, which offers a maximum throughput of 9,200 assays per chip, still limits the validation market by offering products that can only run up to 96 assays and samples on a single chip. SmartChip System Capabilities Our SmartChip System is an integrated instrument and software system capable of dispensing 100nl reactions into the 5,184-well SmartChip, thermal cycling, real-time detection and primary data analysis, and provides the following capabilities: • Open-Platform Custom Assays (MyDesign). Our SmartChip System was upgraded in 2012 to provide the capability to customize our open platform panels for gene expression and genotyping studies according to the researcher’s specific needs. The customer has the flexibility to dispense both assays and samples into the 5,184 nanowell panels in numerous configurations. The system has access to millions of predesigned PCR assays for the detection of human, mouse and rat genes. Applications include: validation of genomic next-generation sequencing, RNA-Seq and Chip-Seq data; validation of microarray results; and expansion of assay panels to better understand biological systems. • Custom SNP Genotyping Panels. Although a single SNP may be responsible for medically important effects, it is now believed that combinations of SNPs may contribute to the development of most common diseases. Our custom SNP Genotyping Panels are developed to cost-effectively investigate multiple SNP genotypes simultaneously and are customized for the required scope of the study. Genotyping clusters from single or multiple runs are visualized using our SmartChip System’s proprietary software. • Human microRNA Panel V3. MicroRNA species have a key regulatory role in the functioning of gene expression. To evaluate these species, our microRNA Panel V3 is used to quantitatively measure the expression for the most disease-relevant 1,100 human microRNA species in quadruplicate. The panel includes pre-optimized primer pairs that have been selected using strict bioinformatics criteria to provide single-base discrimination, high sensitivity and reproducible amplification. • Human Oncology Panel V2. Our Human Oncology Panel is used for cancer-related pathway profiling. The panel is pre-loaded with optimized real-time PCR assays in quadruplicate for each of the over 1,200 oncology-related genes. • Human Long Non-Coding RNA-1 Panels. lncRNA-1 panels are used for profiling the emerging area of “dark matter” RNAs, which are believed to be key regulators of transcription, with possible relevance to processes as diverse as cancer progression and embryonic differentiation. The panel contains over 1,700 triplicate, pre-dispensed extensively tested PCR assays to provide lncRNA validation with precision and sensitivity. SmartChip Target Enrichment (TE) System The concept of the SmartChip TE System is to use the SmartChip consumable for amplifying the targets of interest via PCR and then remove the resulting amplified material for further processing prior to sequencing. The key purported advantage of our approach is that we conduct massively parallel individual PCR reactions for target enrichment, whereas other PCR-based techniques use highly multiplexed PCR, which means that they conduct hundreds, if not thousands of PCR reactions in a single tube. By having individual PCR reactions, the SmartChip TE System offers a much better controlled chemo-enzymatic process that might ultimately translate into higher quality sequencing results. This should be especially important in clinical sequencing, where assays of a high sensitivity and specificity are required. We are planning to offer multiple consumable formats of different densities (number of nano-wells), so that depending on the number of targets required for a particular study, a single sample can 44 Table of Contents be dispensed over the whole chip. This approach has two advantages - first, it is easier to extract the amplified material without cross-contamination with other samples, and second, we can offer a simple and cheap single-sample dispenser, thereby reducing the customers’ barrier to purchase due to high capital investment. Market Applications of the SmartChip System We believe the SmartChip System, with its advantages of higher throughput, lower cost, and superior sensitivity, can address the following markets: • Biomarker Discovery and Validation. New targets for drugs can be identified through the analysis of gene profile expression (biomarkers) in diseased cells. Potential applications include cancers, arthritis, and lung diseases. • Drug Efficacy and Optimization. Genetic analysis is being used to determine the likely toxicity (toxicogenomics) of new drugs and the likelihood of therapeutic response to a specific genetic profile (pharmacogenomics). FDA guidance6 calls for drug companies to voluntarily submit pharmacogenomic data to support their drug development programs. • Drug Response Monitoring. Patient outcomes can be improved by evaluation of a proposed drug’s potency and specificity in order to determine individualized patient dosing, thereby decreasing adverse drug reactions, and improving drug efficacy. • Detection of Rare Mutations. The Cancer Genome Project is using the human genome sequence and high throughput mutation detection techniques to identify somatically acquired7 sequence variants/mutations and hence identify genes critical in the development of human cancers. Biomarker Discovery and Validation: Gene expression patterns (biomarkers) related to specific diseases are becoming increasingly important in drug development. Comparison of gene expression patterns between normal and diseased patients or expression profiles in the presence or absence of drugs leads to discovery of genes or a set of genes that can be used in drug development. This requires monitoring of tens, hundreds or thousands of mRNAs in large numbers. A typical genetic analysis currently involves the use of microarrays to identify genes, which are either over-expressed or under-expressed in a small subset of patients. After detailed bioinformatics analysis, a number of differentially expressed genes (two to 200) are evaluated using real-time PCR in a different subset of patients (50 to 100). The differentially expressed genes in this patient group are then validated using a larger patient group. This sequential process may take from many months to a few years to complete using currently available techniques. The limitation in today’s gene expression studies is the use of microarrays as a starting point for discovery, which only provides a partial glimpse of the expression profile. Real-time PCR techniques, which offer significantly increased sensitivity, are limited in throughput and are cost prohibitive for whole genome analysis. It would cost in excess of $100,000 per analysis (assuming $1 per assay, plus reference, plus triplicates) to study even a single whole genome (30,000 genes) sample and will take many months to complete this study (reported in a MicroArray Quality Control study conducted by the FDA published in September2006 in Nature Biotechnology8). Biomarker investigation requires multiples of such analyses to confirm discovery. Drug Efficacy and Optimization: Clinical trials are the most expensive phase for pharmaceutical drug development. The use of gene expression and genotyping is becoming critical to identify a safe drug (toxicogenomics) for the right patient population (pharmacogenomics). Once a set of genes (biomarker) is identified, they are used in numerous samples in clinical trials for pattern recognition, toxicity profiling and patient selection. Similarly, locations of SNPs involved in disease variation and metabolism are also being utilized in clinical trials to understand disease predisposition, requiring thousands of samples to be analyzed. In its pharmacogenomic data submissions guidance referred to above, the FDA has asked for voluntary data submission utilizing these genetic approaches in clinical trials. This has created a need for reliable, high throughput, cost-effective technologies. 6 FDA News Release - March22, 2005–issued a final guidance titled “Pharmacogenomic Data Submissions.” 7 Mutations rising in individual cells in the body outside the “germ-line” (sperm and egg) cells that created the individual, and hence not present in all of a person’s cells. 8 The MicroArray Quality Control (MAQC) project shows inter- and intra-platform reproducibility of gene expression measurements, Nature Biotechnology, Vol.24:9, p1151, September 2006. 45 Table of Contents Today’s hybridization-based techniques cannot process more than 24 samples at a time. Thus, for a clinical trial of 1,000 patients, one would need to use at least 40 chips. Established real time PCR instrument suppliers typically process 96 to 1,536 data points. Our SmartChip System has the ability to study 5,184 assays on a single chip, and thus offers a marked increase in the number of samples that can be evaluated in a single run. This format also enables investigators to interrogate the expression of a large panel of genes of interest with a limited amount of the biological sample. Drug Response Monitoring: In addition to studying gene expression, genotyping measures genetic variation in the DNA. Sometimes it is not a single variation but the combination of these sequence differences that may lead to a disease state or a response to a specific therapy. For this reason, researchers look at patterns of these variations in a large number of healthy and affected patients in order to correlate SNPs with a specific disease. Large-scale genotyping studies are being conducted in various genome centers around the world, driven by available research funds, resulting in the greater demand for cost effective high throughput solutions. Detection of Rare Mutations: The Cancer Genome Project’s DNA sequencing of patients’ tumors is underway and is rapidly defining cancer-causing mutations. Today, this is accomplished by using hybridization approaches which are unable to detect rare somatic mutations. Such techniques require the use of more sensitive methods like PCR and require genotyping of many samples (50 to 500). WaferGen uses allele-specific PCR with the SmartChip System to enable genotyping at multiple sites in multiple samples, as well as to provide a robust solution for detecting rare mutations. Allele-selective PCR is able to reliably detect SNPs (germ-line) as well as minority (somatic) mutations at sensitivity range of 100 to 10,000 mutations. Future Applications – From Research to Diagnostics: New biomarkers for gene expression and genotyping are eventually expected to become essential for practicing physicians to identify the right drug for the right patients and lead to new ways of diagnosing and monitoring diseases. Biomarkers and platforms that are being used in clinical trials for a particular therapy are expected to become standard for molecular diagnostics. This market is still in its early development. Competition We believe the primary industry competitors in the markets in which WaferGen plans to enter and compete are LIFE, Affymetrix, Inc., Fluidigm Corporation and Illumina. Other companies known to be currently serving the genetic analysis market include Agilent Technologies, Inc., GE Healthcare (a business segment of General Electric Company), Bio-Rad Laboratories, Inc., Eppendorf AG, Beckman Coulter, Inc., Luminex Corporation, Cepheid, Pacific Biosciences of California, Inc., PerkinElmer, Inc., NanoString Technologies, Inc., Sequenom, Inc., RainDance Technologies, Inc., Qiagen N.V., Biometra Biomedizinische Analytik GmbH, Enzo Biochem, Inc., Idaho Technologies, Inc. and the Roche family of companies. The marketplace for gene expression technologies is highly competitive, with many of the major players already controlling significant market share, many of which have significantly greater financial, technology, and other resources than we do. Illumina is the leader in microarrays and LIFE is the market leader for real-time PCR. These two companies also have a commanding market share in NGS. We believe gene expression is a growing market and this market is driven by the need for real-time PCR performance for discovery, and a higher throughput platform for validation, to overcome the limitations of microarrays and real time PCR technologies that are currently used for discovery and validation respectively. WaferGen’s SmartChip Real Time PCR System is presently the only platform that offers a single solution for both biomarker discovery and validation with low running costs, simplified workflow and fast results. Our competitors could compete with us by developing new products similar to our SmartChip System. Even though we believe that we have created a unique solution, this does not mean that our competitors will not develop effective products to compete with our products. Sales and Marketing In November2011, we announced a revised plan to commercialize and increase adoption of our SmartChip System to address the rapidly changing needs of the life sciences research market and to better anticipate future needs of researchers. In July2012, we announced the launch of an open format product offering for our SmartChip System which allows customers to dispense their own assays and samples into SmartChips in a variety of configurations, thus enabling an easy and rapid design of new experiments. We decided to invest significantly in scientific resources focused on a strategy to engage an array of key opinion leaders in our target market, enabling the profiling and validation of high-value genomic targets. With the advent of next-generation sequencing into the life science marketplace in 2007, there has been a dramatic increase in the amount of genomic content that is available to researchers beyond what other genomic technologies have generated. However, there is an equally dramatic and rapidly growing unmet need to validate and confirm the results of this sequencing information to 46 Table of Contents find clinically relevant biomarkers. In particular, the data from RNA sequencing experiments, in which researchers are evaluating gene expression levels, is well suited to the high throughput validation of the SmartChip platform. This ability to accurately make quantitative genome measurements is an integral tool in enabling researchers to verify the results coming from next-generation sequencers. Once verified, this content creates a larger, longer term opportunity for us as we significantly increase the ability of researchers to validate high value genomic targets for their ultimate use in developing new and improved drugs and diagnostic tests. However, WaferGen has very limited sales and marketing resources. We will need to make substantial investments into our sales and marketing infrastructure in order to be competitive in the marketplace (see “Risk Factors” above). Seasonality We do not have sufficient product history to determine seasonality with a high degree of confidence. We expect that customers’ purchasing patterns will not show significant seasonal variation, although demand for our products may be highest in the fourth quarter of the calendar year as pharmaceutical and academic customers typically spend unused budget allocations before the end of the fiscal year. Sources and Availability of Raw Material and Principal Suppliers The raw materials used in the manufacturing of our products are for the most part readily available from numerous sources. Research and Development Our research and development efforts are aimed at developing new products and new applications, improving existing products, improving product quality and reducing production costs. Our research and development expenses were approximately $1.40 million for the three months ended March31, 2013, $6.16 million for the year ended December31, 2012 and $8.29 million for the year ended December31, 2011. Intellectual Property and Other Proprietary Rights We are pursuing an intellectual property portfolio, including filing a number of U.S. and international patent applications and in-licensing certain patents covering products, methodologies, integration and applications. We presently have four patents issued and five pending in the U.S. with respect to our SmartChip products and technologies, and a number of pending SmartChip-related patent applications worldwide. In addition to our patents, we rely on trade secrets, know-how, and copyright and trademark protection. Our success may depend on our ability to protect our intellectual property rights. Government Regulation and Environmental Matters We are subject to a variety of federal, state and municipal environmental and safety laws based on our use of hazardous materials in both our manufacturing and research and development operations. We believe that we are in material compliance with applicable environmental laws and regulations. If we cause contamination to the environment, intentionally or unintentionally, we could be responsible for damages related to the clean-up of such contamination or individual injury caused by such contamination. We cannot predict how changes in the laws and regulations will impact how we conduct our business operations in the future or whether the costs of compliance will increase in the future. Regulation by governmental authorities in the United States and other countries is not expected to be a significant factor in the manufacturing, labeling, distribution and marketing of our products and systems. 47 Table of Contents Employees We have assembled a team of highly qualified scientists, engineers and business managers to support our product development and commercialization activities. Their efforts will continue to focus on expanding, improving and commercializing our core technologies. As of May7, 2013, we had 32 regular employees, all of whom were employed full-time, compared to 32 regular employees as of December31, 2012, 31 of whom were employed full-time, and 54 regular employees as of December31, 2011, 52 of whom were employed full-time. None of our employees are represented by a labor union, and we consider our employee relations to be good. We believe that our future success will depend, in part, on our continued ability to attract, hire and retain qualified personnel. Properties We do not own any real property. Our leased facilities as of December31, 2012 are as follows: Location Square Feet Primary Use Lease Terms Fremont, CA 19,186 sq ft Corporate Office and Lab Lease expires April30, 2015 Luxembourg 1,000 sq ft Lab and Office Leased quarter to quarter Kulim, Malaysia 5,194 sq ft Administration and Lab Lease expires December31, 2013 Our existing facilities are not being used at full capacity and management believes that these facilities are adequate and suitable for current needs. Legal Proceedings From time to time we may be involved in claims arising in connection with our business. Based on information currently available, we believe that the amount, or range, of reasonably possible losses in connection with any pending actions against us, in excess of established reserves, in the aggregate, not to be material to our consolidated financial condition or cash flows. However, losses may be material to the Company’s operating results for any particular future period, depending on the level of income for such period. Coalesce v. WaferGen.On April24, 2012, On April24, 2012, an action entitled Coalesce Corporation (“Coalesce”) v. WaferGen Bio-systems, Inc. was filed in the Alameda County Superior Court. Coalesce, a company that had been providing marketing services between 2006 and 2010, sued us for alleged non-payment of sums due, breach of contract, misrepresentation and unjust enrichment. On September5, 2012, Coalesce filed an amended complaint, with additional claims, for compensatory damages in excess of $500,000 and other compensation. On October30, 2012, we filed a notice of demurrer to Coalesce’s complaint seeking to dismiss the complaint in its entirety. On April15, 2013, the case was referred to mediation. We believe the claim to be substantially without merit, and while no assurance can be given regarding the outcome of this litigation, we believe that the resolution of this matter will not have a material adverse effect on our financial position or results of operations. 48 Table of Contents DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Set forth below is certain information regarding our directors and executive officers: Name Age Position Alnoor Shivji 56 Chairman of the Board Robert Coradini 53 Director Scott Davidson 43 Director Dr.R. Dean Hautamaki 50 Director Makoto Kaneshiro 54 Director Joel Kanter 56 Director Joseph Pesce 64 Director Dr.Timothy Triche 68 Director Dr.Ivan Trifunovich 50 Chief Executive Officer, President and Director John Harland 61 Chief Financial Officer and Vice President of Finance Our bylaws provide that the Company’s board of directors (the “Board”) will consist of between one and fifteen members, with the number of directors determined from time to time by our Board. The number of directors is currently set at nine. Our directors hold office for one-year terms until the earlier of their death, resignation or removal or until their successors have been elected and qualified. Any vacancies occurring in the Board between annual meetings may be filled by the vote of a majority of the remaining directors. Our officers are appointed by the Board and serve at the discretion of the Board. There are no family relationships among our directors and executive officers. Pursuant to the Purchase Agreement entered into by the Company with investors (“Investors”) in connection with the May2011 Private Placement and a subsequent letter agreement, for as long as at least 50% of the shares of SeriesA Preferred or 50% of the aggregate principal amount of the convertible promissory notes (the “Notes”) issued in connection with the May2011 Private Placement remain outstanding, the Company and each Investor who is a current member of the Company’s management or board of directors is required to use reasonable best efforts to ensure that (including with respect to such Investors, by voting (or consenting with respect thereto) any shares of common stock then owned by them accordingly) two individuals, as may be designated by Great Point Partners, LLC from time to time, are elected as members of the Board. Mr.Davidson and Mr.Pesce are each Managing Directors of Great Point Partners, LLC, and were designated by Great Point Partners to serve as members of the Board. Directors and Executive Officers Alnoor Shivji, Chairman of the Board.Mr.Shivji is a co-founder of WaferGen and has been Chairman of the Board since October2002. Mr.Shivji also served as our Chief Executive Officer and President from April2003 until October2011. Between December2003 and July2006, he was also the Investment Director at VPSA, Inc. in Paris, France, and between October2001 and February2002, he was the President and Chief Executive Officer of Redwave Networks, Inc. From April2001 to August2001, Mr.Shivji was President of Metro Switching Division of Ciena Corp. Between August1998 and March2001, he was the Founder, President and Chief Executive Officer of Cyras Systems. He co-founded Fiberlane Communications, Inc. and was President of Fiberlane Communications (Canada), Inc. from December1996 to April1998. Mr.Shivji also co-founded Osiware, an enterprise software company sold to Infonet Services Corporation, which was later bought by BT Group plc. Currently, he is a General Partner with Global Asset Capital, a venture capital firm with which he has been associated since March2002, and has a long history advising and investing in Silicon Valley startups. Mr.Shivji has a BS degree from University of British Columbia. Robert Coradini, Director.Mr.Coradini has served as our director since October2009. He has over twenty years of experience in the healthcare industry and has focused on turnarounds, mergers & acquisitions and building global businesses. Mr.Coradini has served as a chief executive and company president for various subsidiaries of the Johnson & Johnson Company since 1996, including service as President, New Ventures of Johnson & Johnson Consumer Group of Companies from 2005 until May2009, service as World Wide President of Cardiovations / Ethicon from 2003 until 2005, service as President of LifeScan from 2000 to 2003 and as President of Cordis Endovascular from 1997 through 1999. Mr.Coradini was also head of Business Development for Johnson & Johnson Medical Devices & Diagnostic group from 1999 through 2000. Prior to joining Johnson & Johnson, Mr.Coradini was business manager for GE Medical Systems, Inc. Mr.Coradini currently serves on the board of directors of Mela Sciences, a publicly traded medical device company and does advisory work for a number of private healthcare companies. Mr.Coradini has his MBA with a concentration in Finance, Marketing & International Business from Columbia University Graduate School of Business and a B.A. in Biology & Economics, with High Distinctions in Economics, from the University of Rochester. 49 Table of Contents Scott Davidson,Director.Mr.Davidson has served as our director since January2012. Mr.Davidson has served as a Managing Director of Great Point Partners, LLC since April2005, where he has led the firm’s investment efforts in medical device, diagnostics and life science tools companies. Prior to that, he provided strategic consulting services to medical device companies from March2004 to March2005. Previously, Mr.Davidson served as Managing Director and Senior Research Analyst at Piper Jaffray, Associate Director at Bear Stearns, and as a Research Associate at Robertson, Stephens & Company. In those three prior roles, Mr.Davidson analyzed the securities of medical device companies and made investment recommendations to institutional clients. Earlier in his career, Mr.Davidson worked as an Investment Analyst for Canaan Partners, a venture capital firm. Mr.Davidson holds an A.B. in Economics from Harvard College and an M.B.A. from the Stanford Graduate School of Business. Dr.R. Dean Hautamaki, Director.Dr.Hautamaki has served as our director since May2007. Dr.Hautamaki is a practicing physician and since January2005 has been the Assistant Clinical Professor of Medicine at the Florida State University College of Medicine in Tallahassee, Florida. From September2003 to December2005, Dr.Hautamaki was the Chairman of the Department of Medicine at Sarasota Memorial Hospital in Sarasota, Florida. From September1997 through December2005, he was a partner at Lung Associates of Sarasota in Sarasota, Florida. Dr.Hautamaki has authored over 12 papers and presented in several conferences. Makoto Kaneshiro, Director.Mr.Kaneshiro has served as our director since March2005. Mr.Kaneshiro is a founding member of Genetic Devices, Co., Ltd. in Japan and prior to that was the Executive Director of Overseas Investment for CSK Venture Capital Co., Ltd., where he had been since 2001. Previously, Mr.Kaneshiro was Executive Vice President of Sega.com and Sega of America. Before Sega, he was a member of the business development and corporate planning team of Sony Corporation of America. From 2003 to 2004, Mr.Kaneshiro was a member of the Board of Directors of Sega Corporation which was a publicly traded company in Japan. He holds an MBA from Yale University. Joel Kanter, Director.Mr.Kanter has served as our director since June2007. He has been in the financial services industry for over three decades and has focused on providing equity and bridge financing to small and mid-size companies. He has served as President of Windy City, Inc., a privately held investment firm, and as the Chief Executive Officer and President of Walnut Financial Services, Inc., a publicly traded company. Mr.Kanter currently serves on the boards of directors of several public companies, including Dr. Tattoff, Inc., Magna-Lab, Inc. and Medgenics, Inc., as well as a number of private concerns. Mr.Kanter has a B.A. in Political Science and a B.A. in Psychology from Tulane University. Joseph Pesce, Director.Mr.Pesce has served as our director since January2012. Mr.Pesce has served as a Managing Director and Operating Partner of Great Point Partners, LLC since January2011. Previously, he served as Managing Director and Chief Risk Officer of ThomasH. Lee Partners, L.P. from June2010, prior to which he had served as its Chief of Operations from May2006 and as its Chief Financial Officer from July2001, when he joined the firm. Prior to that, Mr.Pesce spent over 25 years in senior financial positions in high technology, healthcare and consulting services companies. Mr.Pesce is a Certified Public Accountant, and he holds an A.B. in Mathematics from Boston College and an M.B.A. from Wharton School of the University of Pennsylvania. Dr.Timothy Triche, Director.Dr.Triche has served as our director since February2011. Dr.Triche also serves on our Scientific Advisory Board, which he joined in June2010. Dr.Triche serves as director of the Center of Personalized Medicine at the University of Southern California. From July1988 to July2010, Dr.Triche was the Chair of Pathology at the Children’s Hospital Los Angeles, California. Dr.Triche serves as Chairman of the Board of Directors of Genome DX and Novelix, and serves on the Board of Directors of LTC and NanoValent. Dr.Triche has an A.B. degree in physics and biology from Cornell University and an M.D. and Ph.D. in medicine from Tulane University Medical Center. Ivan Trifunovich, Chief Executive Officer, President and Director.Dr.Trifunovich has served as our Chief Executive Officer, President and director since March2012. Dr.Trifunovich served as President, Chief Executive Officer and Chairman of the Board of Helicos BioSciences Corporation9 from October2010 to September2012. Since August2008, Dr.Trifunovich has served as a strategic consultant to global companies in the life sciences industry. Previously, Dr.Trifunovich served as the Senior Vice President of Third Wave Technologies, Inc., a molecular diagnostics company, from December2001 through August2008. Prior to joining Third Wave Technologies, Inc., Dr.Trifunovich held successive positions as Vice President of e-Business and Vice President of Research Strategy and Operations at Pharmacia Corp. Prior to joining Pharmacia, Dr.Trifunovich was a Director of 9 In November 2012, Helicos BioSciences Corporation filed a voluntary petition for relief under Chapter11 of the U.S. Bankruptcy Code. 50 Table of Contents New Product Marketing at Johnson & Johnson, Inc. He began his career at Bristol-Myers Squibb, Inc. as a bench scientist, where he held several positions of increasing responsibility. Dr.Trifunovich received his Ph.D. in organic chemistry at UCLA and an M.B.A. at the University of Pennsylvania’s Wharton School of Business. John Harland, Chief Financial Officer and Vice President of Finance.Mr.Harland has served as our Chief Financial Officer and Vice President of Finance since March2012, and joined us as our Director of Finance and Controller in June2011. Mr.Harland has 29 years of experience in senior financial roles at biotechnology, medical device and other high-technology companies. Prior to joining the Company, from April2010 to June2011, he served as a financial consultant to emerging growth companies. From October2008 to April2010, he served as vice president, finance and administration for Trinity Biosystems, Inc., and from June2006 to October2008, he served as chief financial officer for Light Dimensions, Inc., a maker of LED-based skincare devices. Mr.Harland has served as chief financial officer for four companies that completed initial public offerings during his term of service, including Alliance Fiber Optic Products, Inc., Neurobiological Technologies, Inc., Cardiovascular Imaging Systems, Inc. and Circadian, Inc. Mr.Harland began his career as an auditor at Arthur Young & Company and holds an M.A. in Business Studies and Natural Sciences from Cambridge University and an M.B.A. in Taxation and Finance from Golden Gate University. Committees The Board has five standing committees: the Audit Committee, the Nominating and Corporate Governance Committee; the Compensation Committee; the Finance Committee; and the Applications and Diagnostic Committee. Audit Committee Our Audit Committee is authorized to: approve the firm to be engaged as our independent registered public accounting firm for the next fiscal year; review with our independent registered public accounting firm the scope and results of their audit and any related management letter; consult with our independent registered public accounting firm and our management with regard to our accounting methods and adequacy of our internal controls over financial reporting; approve the professional services rendered by our independent registered public accounting firm; review the independence, management consulting services and fees of our independent registered public accounting firm; inquire about significant risks or exposures and methods to minimize such risk; ensure effective use of audit resources; and prepare and supervise the SEC reporting requirements. The Board has adopted an Audit Committee Charter, a copy of which is on our website, www.wafergen.com. The Audit Committee currently consists of Dr.Hautamaki, Mr.Kanter (Chairman) and Mr.Pesce. The Board has concluded that Mr.Kanter meets the definition of “audit committee financial expert” as such term is defined by SEC rules and has determined that Mr.Kanter is independent under the rules of the NASDAQ Stock Market (see “Director Independence” below). Nominating and Corporate Governance Committee The Nominating and Corporate Governance Committee is appointed by the Board (i) to oversee the selection of new directors, (ii) to oversee the function of the Board in its committees and (iii) to evaluate the Board’s performance as well as the relationship between the Board and our management. The Nominating and Corporate Governance Committee considers several factors in evaluating candidates for nomination to the Board of Directors, including the candidate’s knowledge of the Company and its business and the candidate’s business experience and credentials. The Board has adopted a Nominating and Corporate Governance Committee Charter, a copy of which is available on our website, www.wafergen.com. The Nominating and Corporate Governance Committee currently consists of Mr.Coradini (Chairman), Dr.Hautamaki, Mr.Kaneshiro and Mr.Kanter. Compensation Committee The Compensation Committee assists the Board in discharging its responsibilities relating to compensation of our executive officers and directors. The Compensation Committee, among other things, (i) reviews and approves our compensation programs and arrangements, (ii) determines the objectives of our executive officer compensation programs, (iii) ensures appropriate corporate performance measures and goals regarding executive officer compensation are set and determines the extent to which they are achieved and any related compensation earned and (iv) monitors the administration of our incentive-compensation plans and equity-based plans as in effect and as adopted from time to time by the Board. The Board has adopted a Compensation Committee Charter, a copy of which is available on our website, www.wafergen.com. The Compensation Committee currently consists of Mr.Coradini, Mr.Kaneshiro and Mr.Kanter (Chairman). 51 Table of Contents Finance Committee The Finance Committee was formed to oversee areas of finance, including budget development and execution, tracking and evaluating performance, closely monitoring cash, evaluating potential strategic transactions and conducting other financing activities. The Board has adopted a Finance Committee Charter, a copy of which is available on our website, www.wafergen.com. The Finance Committee currently consists of Mr.Coradini, Mr.Davidson, Mr.Kanter and Mr.Pesce. Applications and Diagnostic Committee Our Applications and Diagnostic Committee is charged with identifying and negotiating high value applications for the Company’s diagnostics platform. The Applications and Diagnostic Committee currently consists of Mr.Davidson, Dr.Hautamaki, Mr.Shivji and Dr.Triche (Chairman). Section16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Exchange Act requires our directors, executive officers and persons who own more than ten percent of a registered class of our equity securities to file reports of ownership and changes in ownership with the SEC. Such persons are required by SEC regulations to furnish us with copies of all such filings. Based solely on our review of copies of such filings, we believe that all reporting persons complied on a timely basis with all Section 16(a) filing requirements during the year ended December31, 2012, except as described below: Name No.ofLate Reports No.ofTransactionsThat WereNotReported onaTimelyBasis FailuretoFilea RequiredForm John Harland 1 1 0 Alnoor Shivji 1 2 0 Code of Ethics Our Company’s Board of Directors has adopted a Code of Business Conduct and Ethics that applies to, among other persons, our Company’s principal executive officer, principal financial officer and principal accounting officer, as well as persons performing similar functions. As adopted, our Code of Business Conduct and Ethics set forth written standards that are designed to deter wrongdoing and promote: honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; full, fair, accurate, timely, and understandable disclosure in report and document that we file with, or submit to, the Security and Exchange Commission and in other public communications made by us; compliance with applicable government laws, rules and regulations; the prompt internal reporting of violations of Code of Business Conduct and Ethics to an appropriate person or persons identified in the Code of Business Conduct and Ethics; and accountability for adherence to the Code of Business Conduct and Ethics. Our Code of Business Conduct and Ethics requires, among other things, that all of our Company’s personnel shall be accorded full access to our Chief Compliance Officer with respect to any matter which may arise relating to the Code of Business Conduct and Ethics. Further, all of our Company’s personnel are to be accorded full access to the Board if any such matter involves an alleged breach of the Code of Business Conduct and Ethics by our president, secretary, and chief financial officer. In addition, our Code of Business Conduct and Ethics emphasizes that all employees, and particularly managers and/or supervisors, have a responsibility for maintaining financial integrity within our Company, consistent with generally accepted accounting principles, and federal, provincial and state security laws. Any employee who becomes aware of any incident involving financial or accounting manipulation or other irregularities, whether by witnessing the incident or being told of it, must report it to his or her immediate supervisor or to our Company’s president, secretary, or chief financial officer. If the incident 52 Table of Contents involves an alleged breach of the Code of Business Conduct and Ethics by the president, secretary, or chief financial officer, the incident must be reported to the Audit Committee. Any failure to report such inappropriate or irregular conduct of other employees is to be treated as a severe disciplinary matter. It is against our Company policy to retaliate against any individual who reports in good faith the violation or potential violation of our Company’s Code of Business Conduct and Ethics by another. Our Code of Business Conduct and Ethics is available on our website, www.wafergen.com. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The following table sets forth certain information regarding the beneficial ownership of our common stock by (i) each person who, to our knowledge, owns more than 5% of our common stock, (ii) each of our directors and executive officers, and (iii) all of our executive officers and directors as a group. Unless otherwise indicated in the footnotes to the following table, each person named in the table has sole voting and investment power and that person’s address is: c/o WaferGen Bio-systems, Inc., 7400 Paseo Padre Parkway, Fremont, CA 94555. Shares of our common stock subject to options, warrants, or other rights currently exercisable or exercisable within 60 days of May6, 2013, are deemed to be beneficially owned and outstanding for computing the share ownership and percentage of the person holding such options, warrants or other rights, but are not deemed outstanding for computing the percentage of any other person. Numberof Shares Percentage Beneficially Beneficially Name of Beneficial Owner Owned Owned (1) 5% Holders: The Shivji Family Trust dated June12, 2000 % Entities affiliated with Deerfield Management Co., L.P. SeriesC 9.99 % Entities affiliated with Great Point Partners, LLC 9.99 % Merlin Nexus III, LP 9.99 % William L. Collins 9.79 % Directors and Executive Officers: Alnoor Shivji 18.59 % Robert Coradini 3.91 % Ivan Trifunovich 2.91 % Joel Kanter 2.39 % Dr.R. Dean Hautamaki 2.18 % Dr.Timothy Triche * Makoto Kaneshiro * John Harland * Scott Davidson * Joseph Pesce * Directors and Executive Officers as a Group (10 persons) 28.95 % * Less than 1% Based on 41,680,902 shares of our common stock issued and outstanding as of May6, 2013. Includes 384,615 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 384,615 shares of common stock issuable on conversion of Convertible Promissory Notes and 1,323,290 shares of common stock issuable upon the exercise of currently exercisable warrants. Alnoor Shivji and his wife, Mariam Shivji, are the co-trustees of The Shivji Family Trust dated June12, 2000 (“The Shivji Family Trust”). Its address is 692 Hillcrest Terrace, Fremont, CA 94539. See also footnote (7) in this section. Consists of 4,623,493 shares of common stock issuable upon conversion of SeriesA-1 Convertible Preferred Stock collectively owned by each of Deerfield Private Design Fund II, L.P., Deerfield Private Design International II, L.P., Deerfield Special Situations Fund, L.P. and Deerfield Special Situations International Master Fund L.P. (collectively, the “Deerfield Owners”). Does not include (i) 8,357,275 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, (ii) 12,980,761 shares of common stock issuable on conversion of SeriesA-2 Convertible 53 Table of Contents Preferred Stock on conversion of Convertible Promissory Notes, and (iii) 24,822,876 shares of common stock issuable upon the exercise of warrants collectively owned by the Deerfield Owners. The provisions of such preferred stock and warrants restrict the conversion and exercise, respectively, of such preferred stock and warrants to the extent that, after giving effect to such conversion or exercise, the holder of the preferred stock and warrants and its affiliates and any other person or entities with which such holder would constitute a group would beneficially own in excess of 9.985% and 9.98%, respectively, of the number of shares of Common Stock of the Issuer outstanding immediately after giving effect to such conversion or exercise, respectively (the “Ownership Cap”). Therefore, the reporting persons could be deemed to beneficially own such number of shares underlying such preferred stock and warrants as would result in total beneficial ownership by such reporting persons up to the Ownership Cap of 9.985%. JamesE. Flynn has the power to vote or dispose of the securities held by each of the Deerfield Owners, and his address is c/o Deerfield Management Co., L.P. SeriesC, 780 Third Avenue, 37th Floor, New York, NY 10017. Consists of 4,623,493 shares of common stock issuable upon conversion of SeriesA-1 Convertible Preferred Stock collectively owned by each of Biomedical Value Fund, LP (“BVF”), Biomedical Offshore Value Fund, Limited (“BOVF”), Biomedical Institutional Value Fund, LP (“BIVF”), Lyrical Multi-Manager Fund, LP (“Lyrical”), Lyrical Multi-Manager Offshore Fund, Ltd., (“LMMO”), ClassD Series of GEF-PS, LP (“GEF-PS”), David J. Morrison (“Morrison”), WS Investments III, LLC (“WS”), Thomas C. Jay QPERT (“QPERT”), Carolyn Jay Trust (“Carolyn Trust”), Jeffrey Jay Jr. Trust (“Jay Trust”) and Jeffrey and Mary Ellen Jay (“Jay,” and together with QPERT, Carolyn Trust and Jay Trust, the “Jay Owners”). Does not include (i) 8,116,896 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, (ii) 12,740,379 shares of common stock issuable on conversion of Series A-2 Convertible Preferred Stock on conversion of Convertible Promissory Notes, and (iii) 24,363,196 shares of common stock issuable upon the exercise of warrants collectively owned by each of BVF, BOVF, BIVF, Lyrical, LMMO, GEF-PS, Morrison, WS and the Jay Owners, the conversion or exercise of which would result in total beneficial ownership by such reporting persons exceeding the Ownership Cap of 9.985%. Great Point Partners, LLC is the investment manager with respect to the shares beneficially owned by each of BVF, BOVF, BIVF, Lyrical, LMMO, GEF-PS, Morrison, and WS. JeffreyR. Jay has the sole voting and sole dispositive power with respect to the shares beneficially owned by the Jay Owners. All of these funds are administered by Great Point Partners, LLC, whose address is 165 Mason Street, 3rd Floor, Greenwich, CT 06830. See also footnote (15) in this section. Consists of (i) 2,403,846 shares of common stock issuable upon conversion of SeriesA-1 Convertible Preferred Stock, and (ii) 2,219,647 shares of common stock issuable on conversion of SeriesA-2 Convertible Preferred Stock on conversion of Convertible Promissory Notes. Does not include (i) 184,198 shares of common stock issuable on conversion of SeriesA-2 Convertible Preferred Stock on conversion of Convertible Promissory Notes, and (ii) 4,596,829 shares of common stock issuable upon the exercise of warrants, the exercise of which would result in total beneficial ownership by such reporting person exceeding the Ownership Cap of 9.985%. The address of Merlin Nexus III, LP is 424 West 33rd Street, Suite 520, New York, NY 10001. Includes 1,600,000 shares held by WilliamL. Collins 2009 GRAT, 7,736 shares held by affiliates of Brencourt Advisors, LLC, 1,230,770 shares of common stock issuable upon the exercise of currently exercisable warrants held by WilliamL. Collins 2009 GRAT and 1,427,339 shares of common stock issuable upon the exercise of currently exercisable warrants held by affiliates of Brencourt Advisors, LLC. WilliamL. Collins has voting control and investment power over, but disclaims beneficial ownership of, the securities managed owned by WilliamL. Collins 2009 GRAT. WilliamL. Collins is the CEO and Managing Member of Brencourt Advisors, LLC, but lacks sole voting control and investment power over and disclaims beneficial ownership of the securities managed by Brencourt Advisors, LLC. Brencourt Advisors, LLC’s and WilliamL. Collins’s address is 600 Lexington Avenue, 8th Floor, New York, NY 10022. Consists of (i) 2,554,529 shares of common stock, (ii) 615,385 shares of common stock issuable upon the exercise of currently exercisable warrants, (iii) 207,500 shares of common stock issuable upon the exercise of options that are exercisable within 60 days, (iv) 2,613,552 shares of common stock held by The Shivji Family Trust, (v) 384,615 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock held by The Shivji Family Trust, (vi) 384,615 shares of common stock issuable on conversion of SeriesA-2 Convertible Preferred Stock on conversion of Convertible Promissory Notes held by The Shivji Family Trust, (vii) 1,323,290 shares of common stock issuable upon the exercise of currently exercisable warrants held by The Shivji Family Trust, (viii) 48,333 shares of common stock held by each of the Shivji Children’s Trust fbo Zahra Shivji, the Shivji Children’s Trust fbo Suraya Shivji and the Jameel Shivji Irrevocable Trust (the “Shivji Children’s Trusts”), and (ix) 24,801 shares of common stock issuable upon the exercise of currently exercisable warrants held by each of the three Shivji Children’s Trusts. Excludes options to purchase 112,500 54 Table of Contents shares of common stock that are not exercisable within 60 days. Mr.Shivji and his wife, Mariam Shivji, are the co-trustees of The Shivji Family Trust and each of the three Shivji Children’s Trusts (together, the “Shivji Trusts”). Mr.Shivji disclaims beneficial ownership of the securities held by each of the Shivji Trusts, except to the extent he has a pecuniary interest therein. See also footnote (2) in this section. Consists of (i) 314,391 shares of common stock, (ii) 240,384 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, (iii) 240,384 shares of common stock issuable on conversion of SeriesA-2 Convertible Preferred Stock on conversion of Convertible Promissory Notes, (iv) 599,106 shares of common stock issuable upon the exercise of currently exercisable warrants, and (v) 287,500 shares of common stock issuable upon the exercise of options that are exercisable within 60 days. Excludes options to purchase 112,500 shares of common stock that are not exercisable within 60 days. Consists of 1,250,000 shares of common stock issuable upon the exercise of options that are exercisable within 60 days. Excludes options to purchase 1,750,000 shares of common stock that are not exercisable within 60 days. Consists of (i) 30,000 shares of common stock, (ii) 96,153 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, (iii) 96,154 shares of common stock issuable on conversion of SeriesA-2 Convertible Preferred Stock on conversion of Convertible Promissory Notes, (iv) 183,873 shares of common stock issuable upon the exercise of currently exercisable warrants, (v) 348,750 shares of common stock issuable upon the exercise of options that are exercisable within 60 days, (vi) 75,000 shares of common stock held by the Kanter Family Foundation, (vii) 48,076 shares of common stock issuable on conversion of SeriesA-1 Preferred Stock held by the Kanter Family Foundation, (viii) 48,077 shares of common stock issuable on conversion of SeriesA-2 Convertible Preferred Stock on conversion of Convertible Promissory Notes held by the Kanter Family Foundation, and (ix) 91,937 shares of common stock issuable upon exercise of currently exercisable warrants held by the Kanter Family Foundation. Excludes options to purchase 131,250 shares of common stock that are not exercisable within 60 days. Mr.Kanter has voting control and investment power over, but disclaims beneficial ownership of, the securities owned by the Kanter Family Foundation. Consists of (i) 13,750 shares of common stock, (ii) 597,500 shares of common stock issuable upon the exercise of options that are exercisable within 60 days, (iii) 226,883 shares of common stock held by Cojack Investment Opportunities, LLC (“Cojack”), and (iv) 86,310 shares of common stock issuable upon the exercise of currently exercisable warrants held by Cojack. Excludes options to purchase 112,500 shares of common stock that are not exercisable within 60 days. Consists of (i) 10,000 shares of common stock, and (ii) 344,500 shares of common stock issuable upon the exercise of options that are exercisable within 60 days. Excludes options to purchase 123,500 shares of common stock that are not exercisable within 60 days. Consists of (i) 30,000 shares of common stock, and (ii) 317,500 shares of common stock issuable upon the exercise of options that are exercisable within 60 days. Excludes options to purchase 112,500 shares of common stock that are not exercisable within 60 days. Consists of 275,625 shares of common stock issuable upon the exercise of options that are exercisable within 60 days. Excludes options to purchase 344,375 shares of common stock that are not exercisable within 60 days. Consists of 187,500 shares of common stock issuable upon the exercise of options that are exercisable within 60 days. Excludes options to purchase 112,500 shares of common stock that are not exercisable within 60 days. Scott Davidson and Joseph Pesce do not beneficially own any shares of WaferGen Bio-systems, Inc. Their options are held solely as nominees for funds managed by Great Point Partners, LLC (whose interests are recorded in footnote (4) in this section), of whom they are both managing directors. 55 Table of Contents EXECUTIVE COMPENSATION The following table presents summary information regarding the compensation of (i) our principal executive officer, (ii) our other executive officer who was serving as an executive officer at the end of 2012 and (iii) our two former executive officers who jointly served as our principal executive officer during 2012, neither of whom were serving as executive officers at the end of 2012 (such officers are referred to herein as our “Named Executive Officers”) for the years ended December31, 2012 and 2011. (b)Fiscal (c)Salary (d)Bonus (e)Stock Awards(5) (f)Option Awards(6) (i)AllOther Compensation (j)Total (a) Name and Principal Position Year Ivan Trifunovich $ $ — $ — $ $ — $ Chief Executive Officer, President and Director John Harland $ $ $ –– $ $ — $ Chief Financial Officer and Vice President of Finance Mona Chadha $ $ — $ — $ –– $ $ Former Office of the President, Chief Operating Officer, Executive Vice President of Marketing and Business Development and Secretary $ –– $ –– $ Donald Huffman $ $ — $ — $ –– $ $ Former Office of the President and Chief Financial Officer $ –– $ –– $ Mr.Trifunovich joined the Company on March8, 2012, and an annual salary of $360,000 commenced on that date pursuant to such executive officer’s employment agreement with us. Mr.Harland became an executive officer on March26, 2012, and his annual salary of $200,000 commenced on that date pursuant to such executive officer’s employment agreement with us. Ms.Chadha’s employment with us was terminated on March26, 2012. In connection with her separation agreement effective March26, 2012, the Company paid such former executive $117,500 in severance payments and $17,283 in vacation payments in 2012. Mr.Huffman’s employment with us was terminated on March26, 2012. In connection with his separation agreement effective March26, 2012, the Company paid such former executive $56,250 in severance payments and $11,587 in vacation payments in 2012. Amounts in this column reflect the aggregate grant date fair value of stock awards granted in the fiscal year computed in accordance with FASB ASC Topic718, excluding the impact of estimated forfeitures related to service-based vesting conditions. For more information, see Note2, “Summary of Significant Accounting Policies—Stock-Based Compensation” on pageF-10 and Note8, “Stock Awards” on pagesF-16 to F-18. Amounts in this column reflect the aggregate grant date fair value of option awards granted in the fiscal year computed in accordance with FASB ASC Topic718, excluding the impact of estimated forfeitures related to service-based vesting conditions. For more information, see Note2, “Summary of Significant Accounting Policies—Stock-Based Compensation” on page F-10 and Note8, “Stock Awards” on pagesF-16 to F-18. 56 Table of Contents Outstanding Equity Awards at Fiscal Year-End 2012 Numberof Numberof Securities Securities Underlying Underlying Option Unexercised Unexercised Exercise Option Options Options Price Expiration Name Exercisable(#) Unexercisable(#) Date Ivan Trifunovich — 3/8/2019 John Harland 9/19/2018 5/17/2019 Represents the unvested portion of an option grant that vests as follows: 1/3rd of the shares vest when the optionee completes 12 months of continuous service after the vesting start date (March8, 2012), and an additional 1/12th of the shares vest when the optionee completes each full three months of continuous service thereafter. Represents the unvested portion of an option grant that vests as follows: 1/48th of the shares vest when the optionee completes each full month of continuous service through June13, 2015. Represents the unvested portion of an option grant that vests as follows: 1/48th of the shares vest when the optionee completes each full month of continuous service through October5, 2015. Employment Agreements Ivan Trifunovich In connection with Dr.Trifunovich’s appointment as our President, Chief Executive Officer and director, we entered into an executive employment agreement, effective March8, 2012. Under the employment agreement, Dr.Trifunovich receives an annual base salary of $360,000 per year, and he is eligible to earn an annual performance bonus of up to 50% of his then current base salary in accordance with an annual incentive plan to be established by the Company’s compensation committee or the Board. In addition, under the employment agreement, Dr.Trifunovich was granted an initial option grant of 3,000,000 shares of our common stock with an exercise price equal to $0.14 per share, with one-third of the shares subject to the option vesting on the first anniversary of Dr.Trifunovich’s employment with the Company and the remaining shares vesting in eight equal quarterly installments over the two years following the first anniversary of the grant date. Dr.Trifunovich is entitled to additional annual option awards at the beginning of each year as necessary to bring his fully diluted equity interest in the Company to 5% at the time of each such grant pursuant to the terms of his employment agreement. All of Dr.Trifunovich’s unvested options granted under his employment agreement will accelerate in the event of a change of control or if his employment is terminated (except in the case of his resignation without good reason or his termination by the Company for cause). In addition, in the event Dr.Trifunovich is terminated without cause or resigns for good reason, he is entitled to 24 months of his then-current base salary, of which one-half of such amount shall be paid in a single lump-sum amount, less applicable withholdings, and the remaining one-half of such amount shall be paid in the form of salary continuation on the Company’s regular payroll schedule, less applicable withholdings, over 18 months. In addition, if he is terminated without cause or resigns for good reason within 3 months prior to or 12 months following a change of control of the Company, he is also entitled to receive an additional supplemental severance payment equal to the product of (i) 50% of his then-current base salary, multiplied by (ii) two, which supplemental severance payment amount shall be paid in a single lump-sum amount, less applicable withholdings. Dr.Trifunovich’s entitlement to such severance amounts are subject to his execution of a release of claims in favor of the Company. Dr.Trifunovich is eligible to participate in a long-term incentive plan established by the Company under which he is entitled to receive a cash payment in connection with a change in control of the Company. Under such plan, in the event of a change in control of the Company, Dr.Trifunovich will be entitled to a cash payment upon a change of control based on the aggregate equity transaction value in such change of control transaction, as follows: (a) for a transaction with an aggregate equity transaction value of more than $50 million, and up to $75 million, he will be entitled to receive a cash payment equal to 1% of the aggregate equity transaction value; (b) for the portion, if any, of the aggregate equity transaction value in excess of $75 million and up to $100 million, he will be entitled to receive a cash payment equal to 2% of such portion of the aggregate equity transaction value; 57 Table of Contents (c) for the portion, if any, of the aggregate equity transaction value in excess of $100 million and up to $150 million, he will be entitled to receive a cash payment equal to 3% of such portion of the aggregate equity transaction value; and (d) for the portion, if any, of the aggregate equity transaction value in excess of $150 million, he will be entitled to receive a cash payment equal to 5% of such portion of the aggregate equity transaction value. The Company has also agreed that Dr.Trifunovich will be entitled to payment in the event that a distribution is made of any of the assets (including cash) of the Company to holders of any class of capital stock by reason of their ownership thereof. In such case, Dr.Trifunovich will have the right to receive a payment from the Company in connection with each such distribution equal to the amount, if any, by which (i) 5% of the total distribution amount exceeds (ii) the amount paid to him in such distribution with respect to compensatory equity interests then held by him less the exercise or other purchase price paid or payable by him for such equity interests. Dr.Trifunovich will be entitled to tax gross up payments in the event any payments due to him under the employment agreement would be subject to the excise tax imposed by Internal Revenue Code Section4999. Dr.Trifunovich also has signed and agreed to be bound by the terms of the Company’s proprietary information and inventions assignment agreement. John Harland On June13, 2011, we entered into a letter agreement with John Harland to serve as our Director of Finance and Corporate Controller. Under the letter agreement, Mr.Harland was entitled to receive an annual base salary of $180,000, which was raised to $200,000 upon his appointment as our Interim Chief Financial Officer and Vice President of Finance on March26,2012, and is subject to reviews by our Compensation Committee. Mr.Harland is also entitled to receive a bonus of up to 50% of his salary under certain circumstances upon a change of control or capital being raised, subject to review by our Compensation Committee, which may also award performance-based bonuses in its discretion. Director Compensation The table below summarizes the compensation paid by the Company to non-employee directors for the fiscal year ended December31, 2012. (b) FeesEarned orPaid (c) Stock (d) Option (g) AllOther inCash Awards(1) Awards(2) Compensation (h) Total (a) Name Robert Coradini — Scott Davidson — — — Dr.R.DeanHautamaki — Makoto Kaneshiro — Joel Kanter — Joseph Pesce — — — Alnoor Shivji Dr.Timothy Triche Amounts in this column reflect the aggregate grant date fair value of stock awards granted in the fiscal year computed in accordance with FASB ASC Topic718, excluding the impact of estimated forfeitures related to service-based vesting conditions. For more information, see Note2, “Summary of Significant Accounting Policies—Stock-Based Compensation” on pageF-10 and Note8, “Stock Awards” on pagesF-16 to F-18. On January3, 2012, Messrs. Coradini, Kaneshiro, Kanter and Shivji and Drs. Hautamaki and Triche were each granted 10,000 shares of restricted stock, of which 5,000 vested immediately and 1,250 vest every three months through January3, 2013. Each of these awards had a grant date fair value of $1,400. As of December31, 2012, the aggregate number of outstanding restricted stock held by each of these six non-employee directors was 1,250. Amounts in this column reflect the aggregate grant date fair value of option awards granted in the fiscal year computed in accordance with FASB ASC Topic718, excluding the impact of estimated forfeitures related to service-based vesting conditions. For more information, see Note2, “Summary of Significant Accounting Policies—Stock-Based Compensation” on pageF-10 and Note8, “Stock Awards” on pagesF-16 to F-18. On January3, 2012, Messrs. Coradini, Kaneshiro, Kanter and Shivji and Drs. Hautamaki and Triche were each granted an option to purchase 20,000 shares of common stock, of 58 Table of Contents which 5,000 vest every three months through January3, 2013. Each of these awards had a grant date fair value of $1,334. On March1, 2012, Dr. Triche was granted an option to purchase 100,000 shares of common stock, immediately vested, which had a grant date fair value of $8,832. On May17, 2012, each non-employee member of the Board except Mr.Kanter was granted an option to purchase 150,000 shares of common stock, of which 25% vest on each of July1, 2012, October1, 2012, January1, 2013 and April1, 2013. Each of these awards had a grant date fair value of $11,467. On May17, 2012, Mr.Kanter was granted an option to purchase 175,000 shares of common stock, of which 25% vest on each of July1, 2012, October1, 2012, January1, 2013 and April1, 2013, which had a grant date fair value of $13,378. As of December31, 2012, the aggregate number of outstanding options held by each non-employee director was 250,000 for Mr.Coradini, 150,000 for Mr.Davidson, 560,000 for Dr. Hautamaki, 280,000 for Mr.Kaneshiro, 305,000 for Mr.Kanter, 150,000 for Mr.Pesce, 511,666 for Mr.Shivji and 318,000 for Dr.Triche. Mr.Shivji resigned as Chief Executive Officer of the Company effective October19, 2011, and continued to serve the Company as a consultant, for which he was paid $2,500 per month, until October19, 2012. The amount in this column includes $24,032 for consultancy fees and $207,813 in severance that was paid in fiscal 2012 in connection with his service as Chief Executive Officer. Prior to joining the Board in February2011, Dr. Triche served as a member of our Scientific Advisory Board. He continues to serve the Company as a consultant and the amount in this column represents consultancy fees. Effective as of April1, 2012, the board of directors approved the following annual compensation for all non-employee directors: Each non-employee director shall receive annually a stock option to purchase 150,000 shares of our common stock, or, in the case of the chairperson of our Audit Committee, 175,000 shares of our common stock, with 25% of the shares subject to the stock option vesting each quarter following April1 of the year of grant. In addition, in March2012 the Board approved of the compensation to be paid to Dr.Triche as chair of the Applications and Diagnostics Committee as follows: upon initial appointment to such committee, Dr.Triche received an option to purchase 100,000 shares of the Company’s common stock, which option was 100% vested upon grant. Non-employee directors are also reimbursed for traveling expenses, if any, related to attending Board meetings. 59 Table of Contents CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS December2009 Private Placement On December23, 2009, December30, 2009 and January6, 2010, we sold in a private placement 3,390,335 units consisting of an aggregate of 3,390,335 shares its common stock and five-year warrants to purchase an aggregate of up to 847,585 shares of its common stock with an exercise price of $2.50 per share. Under certain circumstances, the warrants are exercisable using cashless exercise. The purchase price for the units was $1.50 per unit, or $5,085,500 in the aggregate. The purchasers included the Jameel Shivji Irrevocable Trust, the Shivji Children’s Trust fbo Zahra Shivji and the Shivji Children’s Trust fbo Suraya Shivji (each, a “Shivji Children’s Trust”) and The Shivji Family Trust (together with the Shivji Children’s Trusts, the “Shivji Trusts”) (all of which are affiliates of Alnoor Shivji, our Chairman and, at the time of the purchase, also our President and Chief Executive Officer), Cojack Investment Opportunities, LLC (“Cojack”) (which is an affiliate of Dr. Raymond Dean Hautamaki, a member of our board of directors), and certain other investors that participated in our previous private placements. The Shivji Trusts and Cojack purchased 116,666, and 20,000 units, respectively, for an aggregate purchase price of $175,000, and $30,000, respectively. The Shivji Trusts and Cojack each participated in the December2009 Private Placement on substantially the same terms as the other purchasers. July2010 Registered Direct Offering On July1, 2010, we priced a registered direct offering by entering into a securities purchase agreement with certain investors. Pursuant to the terms of the securities purchase agreement, we sold an aggregate of 6,001,667 shares of our common stock and warrants to purchase a total of 3,000,830 shares of our common stock to such investors for gross proceeds of $7,202,000 on July7, 2010. The common stock and warrants were sold in units, with each unit consisting of one share of common stock and a warrant to purchase 50% of a share of common stock. The purchase price per unit was $1.20. Subject to certain ownership limitations, the warrants were exercisable immediately at an exercise price of $1.55 per share. The warrants expire on July7, 2015, five years after the issuance date, and under certain circumstances are exercisable using cashless exercise. The number of shares issuable upon exercise of the warrants and the exercise price of the warrants are adjustable in the event of stock splits, combinations and reclassifications, but not in the event of the issuance by us of additional securities. The investors included (i) The Shivji Family Trust (which is an affiliate of Alnoor Shivji, our Chairman and, at the time of the purchase, also our President and Chief Executive Officer), which purchased 833,334 units in the offering for $1,000,001, (ii) Robert Coradini, a member of our board of directors, who purchased 125,000 units in the offering for $150,000, (iii) Dr. Robert Hariri, a member of our board of directors at that time, who purchased 40,000 units in the offering for $48,000, (iv) Nadine Smith, a member of our board of directors at that time, who purchased 166,667 units in the offering for $200,000, and (v) Cojack (which is an affiliate of Dr. Raymond Dean Hautamaki, a member of our board of directors), which purchased 100,000 units in the offering for $120,000. The Shivji Family Trust, Mr. Coradini, Dr. Hariri, Ms. Smith and Cojack each participated in the July2010 Registered Direct Offering on substantially the same terms as the other investors. May2011 Private Placement On May27, 2011, we sold 2,937,500 shares of SeriesA-1 Convertible Preferred Stock, convertible promissory notes in the principal amount of $15,275,000 and warrants to purchase an aggregate of up to 56,173,248 shares of our common stock (collectively, the “SeriesA Securities”) in a private placement for an aggregate purchase price of $30,550,000. Subject to certain ownership limitations, shares of SeriesA-1 Convertible Preferred Stock are convertible into shares of common stock at a conversion price of $0.52, the convertible promissory notes are convertible into shares of common stock at a conversion price of $0.57 and the warrants are exercisable at an exercise price of $0.62 per share. The warrants expire on May27, 2016, five years after the issuance date, and under certain circumstances are exercisable using cashless exercise. Under registration rights agreements entered in connection with the sale of the units, the purchasers are entitled “piggyback” registration rights. 60 Table of Contents As indicated in the below table, the purchasers included certain persons who, to our knowledge, own more than 5% of our common stock, and directors: Sharesof SeriesA-1 Convertible Convertible Preferred Promissory Name of Beneficial Owner Stock Notes Warrants 5% Holders: Entities affiliated with Deerfield Management Co., L.P. SeriesC (1) $ Entities affiliated with Great Point Partners, LLC (2) $ Merlin Nexus III, LP $ Directors: Alnoor Shivji and The Shivji Family Trust dated June12, 2000 (3) $ Robert Coradini $ Joel Kanter and The Kanter Family Foundation (4) $ Comprises SeriesA Securities purchased by Deerfield Private Design Fund II, L.P., Deerfield Private Design International II, L.P., Deerfield Special Situations Fund, L.P. and Deerfield Special Situations Fund International, Limited. For further information see “Security Ownership of Certain Beneficial Owners and Management” above. Comprises SeriesA Securities purchased by Biomedical Value Fund, LP, Biomedical Offshore Value Fund, Limited, Biomedical Institutional Value Fund, LP, Lyrical Multi-Manager Fund, LP, Class D Series of GEF-PS, LP, DavidJ. Morrison, WS InvestmentsIII, LLC, Thomas C. Jay QPERT, Carolyn Jay Trust, Jeffrey Jay Jr. Trust and Jeffrey and Mary Ellen Jay. All of these funds are administered by Great Point Partners, LLC. Scott Davidson and Joseph Pesce, each of whom is (but was not at the time of purchase) a member of the Board, are managing directors of Great Point Partners, LLC. For further information see “Security Ownership of Certain Beneficial Owners and Management” above. Comprises SeriesA Securities purchased by The Shivji Family Trust dated June12, 2000. Alnoor Shivji, a member of the Board, and his wife, Mariam Shivji, are the co-trustees of The Shivji Family Trust. For further information see “Security Ownership of Certain Beneficial Owners and Management” above. Comprises SeriesA Securities purchased by Joel Kanter, a member of the Board, and The Kanter Family Foundation, which Mr.Kanter has voting control and investment power over. For further information see “Security Ownership of Certain Beneficial Owners and Management” above. Compensation Arrangements See “Executive Compensation,” above for information about employment agreements and other compensation arrangements between us and our executive officers and directors. Director Independence We are not currently listed on any national securities exchange. However, in evaluating the independence of the members and the Board, we utilize the rules of the NASDAQ Stock Market. The Board has determined that Messrs.Coradini, Davidson, Kaneshiro, Kanter and Pesce and Drs. Hautamaki and Triche are independent. 61 Table of Contents DESCRIPTION OF SECURITIES Authorized Capital Stock Our articles of incorporation, as amended and restated, authorizes 310,000,000 shares of capital stock, par value $0.001 per share, of which 300,000,000 are shares of common stock and 10,000,000 are shares of “blank-check” preferred stock. Description of Common Stock We are authorized to issue 300,000,000 shares of common stock, 41,680,902 shares of which were issued and outstanding as of May6, 2012. The holders of our common stock are entitled to one vote per share on all matters submitted to a vote of the stockholders, including the election of directors. Generally, all matters to be voted on by stockholders must be approved by a majority of the votes entitled to be cast by all shares of common stock that are present in person or represented by proxy, subject to any voting rights granted to holders of any preferred stock. Except as otherwise provided by law, and subject to any voting rights granted to holders of any preferred stock, amendments to our Articles of Incorporation generally must be approved by a majority of the votes entitled to be cast by all outstanding shares of common stock. Our Articles of Incorporation do not provide for cumulative voting in the election of directors. Subject to any preferential rights of any outstanding series of preferred stock created by our board of directors from time to time, the holders of our common stock will be entitled to cash dividends as may be declared, if any, by our board of directors from funds available. Subject to any preferential rights of any outstanding series of preferred stock, upon liquidation, dissolution or winding up of our company, the holders of our common stock will be entitled to receive pro rata all assets available for distribution to the holders. On May30, 2013, a special meeting of the common stockholders of the Company will be held to vote on the following proposals concerning our common stock: (1) approval of a grant of discretionary authority to our board of directors to amend our Amended and Restated Articles of Incorporation to increase the number of authorized shares of our common stock from 300,000,000 to up to 1,000,000,000 at any time within one year after stockholder approval is obtained and (2) approval of a grant of discretionary authority to our board of directors to amend our Amended and Restated Articles of Incorporation to effect a reverse stock split of our outstanding shares of common stock, at any time within one year after stockholder approval is obtained, by a ratio of not less than one-for-ten and not more than one-for-100, with the exact ratio to be set at a whole number within this range as determined by our board of directors in its sole discretion.Only common stockholders of record at the close of business on April12, 2013 are entitled to receive notice of, and to vote at, the special meeting.Additional information about the proposals and special meeting is included in the Company’s Proxy Statement that was filed with the SEC on April19, 2013. Description of Preferred Stock We are authorized to issue 10,000,000 shares of “blank check” preferred stock. Our board of directors is vested with authority to divide the shares of preferred stock into series and to fix and determine the relative designation, powers, preferences and rights of the shares of any series and the qualifications, limitations, or restrictions or any unissued series of preferred stock. Our board of directors has designated 9,000,000 shares of SeriesA Preferred Stock, of which 4,500,000 shares are designated SeriesA-1 Preferred Stock, 2,937,499.97 shares of which are issued and outstanding, and 4,500,000 shares are designated SeriesA-2 Preferred Stock, none of which are issued or outstanding. The SeriesA-1 Preferred Stock and SeriesA-2 Preferred Stock have preferences and rights as set forth in a Certificate of Designation. Pursuant to the Certificate of Designation, the SeriesA-1 Preferred Stock and the SeriesA-2 Preferred Stock carry a cumulative dividend rate of 5% per annum of their respective stated values through November27, 2014, compounding quarterly. In the case of the SeriesA-1 Preferred, the stated value is $5.20 per share and, in the case of SeriesA-2 Preferred, the stated value is $5.70 per share, plus in each case an amount equal to any accrued (whether or not declared) or declared, but unpaid dividends on such shares of SeriesA Preferred. So long as any shares of SeriesA Preferred are outstanding, the Certificate of Designation provides, among other things, that we may not at any time declare or pay dividends on, make distributions with respect to, or redeem, purchase or acquire, or make a liquidation payment with respect to, or pay or make available monies for a sinking fund for the redemption of, any common stock or other class or series of our capital stock created after the SeriesA Preferred unless in each case full dividends on all outstanding shares of the SeriesA Preferred have been paid or (in the case of current dividends) declared and set aside for payment, provided, however, that the foregoing shall not restrict certain permitted repurchases by us, as provided in the Certificate of Designation. 62 Table of Contents With certain exceptions, as described in the Certificate of Designation, the SeriesA Preferred have no voting rights. However, as long as any shares of SeriesA Preferred remain outstanding, the Certificate of Designation provides that we shall not, without the affirmative vote of holders of not less than 67% of the then outstanding SeriesA Preferred, (a) alter or change adversely the powers, preferences or rights given to the SeriesA Preferred or alter or amend the Certificate of Designation, (b) increase the number of authorized shares of SeriesA Preferred, (c) effect a stock split or reverse stock split of the SeriesA Preferred or any like event, (d) offer or sell any debt securities or any preferred stock (other than shares of SeriesA Preferred in connection with the conversion of the Notes) or any security convertible into or exercisable for our preferred stock, (e) declare or pay dividends on, or make distributions with respect to, any of our capital stock, or (f) enter into any agreement with respect to any of the foregoing. Each share of SeriesA Preferred is convertible at any time at the holder’s option into 10 shares of our common stock, subject to adjustment for stock splits, stock dividends, distributions, subdivisions and combinations, provided, however, that the Certificate of Designation further provides that we shall not effect any conversion of SeriesA Preferred, with certain exceptions, to the extent that, after giving effect to an attempted conversion, the holder of SeriesA Preferred (together with such holder’s affiliates, and any other person whose beneficial ownership of common stock would be aggregated with the holder’s for purposes of Section13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the applicable regulations thereunder, including any “group” of which the holder is a member) would beneficially own a number of shares of common stock in excess of 9.985% of the shares of our common stock then outstanding. Liability and Indemnification of Directors and Officers Nevada Revised Statutes (NRS) Sections78.7502 and 78.751 provide us with the power to indemnify any of our directors and officers. The director or officer must have conducted himself/herself in good faith and reasonably believe that his/her conduct was in, or not opposed to, our best interests. In a criminal action, the director or officer must not have had reasonable cause to believe his/her conduct was unlawful. Under NRS Section78.751, advances for expenses may be made by agreement if the director or officer affirms in writing that he/she believes he/she has met the standards and will personally repay the expenses if it is determined the officer or director did not meet the standards. Our bylaws include an indemnification provision under which we have the power to indemnify, to the extent permitted under Nevada law, our current and former directors and officers, or any person who serves or served at our request for our benefit as a director or officer of another corporation or our representative in a partnership, joint venture, trust or other enterprise, against all expenses, liability and loss reasonably incurred by reason of being or having been a director, officer or representative of ours or any of our subsidiaries. We may make advances for expenses upon receipt of an undertaking by or on behalf of the director or officer to repay the amount if it is ultimately determined by a court of competent jurisdiction that he/she is not entitled to be indemnified by us. If Section2115 of the CGCL is applicable to us, the laws of California also will govern. Our articles of incorporation provide a limitation of liability such that no director or officer shall be personally liable to us or any of our stockholders for damages for breach of fiduciary duty as a director or officer, involving any act or omission of any such director or officer, provided there was no intentional misconduct, fraud or a knowing violation of the law, or payment of dividends in violation of NRS Section78.300. We have entered into separate indemnification agreements with our directors and officers which would require us, among other things, to indemnify them against certain liabilities which may arise by reason of their status or service as directors or officers to the fullest extent permitted by law. At present, there is no pending litigation or proceeding involving any of our directors or officers of regarding which indemnification is sought, nor are we aware of any threatened litigation that may result in claims for indemnification. We also maintain insurance policies that indemnify our directors and officers against various liabilities, including liabilities arising under the Securities Act, that might be incurred by any director or officer in his or her capacity as such. Insofar as indemnification for liabilities arising under the Securities Act may be permitted for our directors, officers and controlling persons pursuant to the foregoing provisions, or otherwise, we have been advised that in the opinion of the SEC such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. In the event a claim for indemnification against such liabilities (other than payment by us for expenses incurred or paid by a director, officer or controlling person of ours in successful defense of any action, suit, or proceeding) is asserted by a director, officer or controlling person in connection with the securities being registered, we will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction, the question of whether such indemnification by it is against public policy in the Securities Act and will be governed by the final adjudication of such issue. 63 Table of Contents Anti-Takeover Effects of Provisions of Nevada State Law In the future we may become subject to Nevada’s control share law. A corporation is subject to Nevada’s control share law if it has more than 200 stockholders, at least 100 of whom are stockholders of record and residents of Nevada, and if the corporation does business in Nevada or through an affiliated corporation. The law focuses on the acquisition of a “controlling interest” which means the ownership of outstanding voting shares is sufficient, but for the control share law, to enable the acquiring person to exercise the following proportions of the voting power of the corporation in the election of directors: (1) one-fifth or more but less than one-third, (2) one-third or more but less than a majority, or (3) a majority or more. The ability to exercise voting power may be direct or indirect, as well as individual or in association with others. The effect of the control share law is that the acquiring person, and those acting in association with that person, obtain only voting rights in the control shares as are conferred by a resolution of the stockholders of the corporation, approved at a special or annual meeting of stockholders. The control share law contemplates that voting rights will be considered only once by the other stockholders. Thus, there is no authority to take away voting rights from the control shares of an acquiring person once those rights have been approved. If the stockholders do not grant voting rights to the control shares acquired by an acquiring person, those shares do not become permanent non-voting shares. The acquiring person is free to sell its shares to others. If the buyers of those shares themselves do not acquire a controlling interest, their shares do not become governed by the control share law. If control shares are accorded full voting rights and the acquiring person has acquired control shares with a majority or more of the voting power, any stockholder of record, other than an acquiring person, who has not voted in favor of approval of voting rights is entitled to demand fair value for the stockholder’s shares. Nevada’s control share law may have the effect of discouraging corporate takeovers. In addition to the control share law, Nevada has a business combination law, which prohibits some business combinations between Nevada corporations and “interested stockholders” for three years after the “interested stockholder” first becomes an “interested stockholder” unless the corporation’s board of directors approves the combination in advance. For purposes of Nevada law, an “interested stockholder” is any person who is (1) the beneficial owner, directly or indirectly, of ten percent or more of the voting power of the outstanding voting shares of the corporation, or (2) an affiliate or associate of the corporation and at any time within the three previous years was the beneficial owner, directly or indirectly, of ten percent or more of the voting power of the then outstanding shares of the corporation. The definition of the term “business combination” is sufficiently broad to cover virtually any kind of transaction that would allow a potential acquirer to use the corporation’s assets to finance the acquisition or otherwise to benefit its own interests rather than the interests of the corporation and its other stockholders. The effect of Nevada’s business combination law is to potentially discourage parties interested in taking control of our company from doing so if it cannot obtain the approval of our board of directors. Transfer Agent The transfer agent for our common stock is Continental Stock Transfer& Trust Company. The transfer agent address is 17Battery Place, 8th Fl., New York, NY 10004, and its telephone number is (212) 845-3212. LEGAL MATTERS The validity of the common stock being offered hereby has been passed upon by McDonald Carano Wilson, LLP, Reno, Nevada. EXPERTS SingerLewak LLP, an independent registered public accounting firm, have audited our financial statements for the years ended December31, 2012 and 2011, as stated in their report appearing herein, and have been so included in reliance upon the report of such firm given upon their authority as experts in accounting and auditing. 64 Table of Contents CHANGES IN REGISTRANT’S CERTIFYING ACCOUNTANT Our Audit Committee approved of the engagement of SingerLewak LLP (“SingerLewak”) as our new independent registered public accounting firm on April15, 2011, and dismissed Rowbotham and Company LLP (“Rowbotham”) from that role on April15, 2011. During our fiscal year ended December31, 2010, and through April15, 2011, we did not consult with SingerLewak regarding any matters described in Items 304(a)(2)(i) or 304(a)(2)(ii) of RegulationS-K. The reports of Rowbotham on our consolidated financial statements for the fiscal year ended December31, 2010, did not contain an adverse opinion or a disclaimer of opinion, nor were such reports qualified or modified as to uncertainty, audit scope or accounting principles, except that our audited financial statements included in our annual report on Form10-K for the year ending December31, 2010, contained an explanatory paragraph expressing substantial doubt about our ability to continue as a going concern. During our fiscal year ended December31, 2010, and through April15, 2011, there were no “reportable events” (as defined in Item304(a)(1)(v) of RegulationS-K), except that in connection with management’s assessment of our internal control over financial reporting, we identified certain material weaknesses in our internal control over financial reporting as follows: (A) as of the end each of the first two quarters of the year ended December31, 2010, we identified the following material weaknesses in our internal control over financial reporting: (i) we had not designed or otherwise maintained adequate controls to ensure that we adopted new accounting policies with respect to non-routine matters, such as the accounting of warrants with anti-dilution protection; (ii) we had not adequately divided, or compensated for, incompatible functions among personnel to reduce the risk that a potential material misstatement of the financial statements would occur without being prevented or detected; and (iii) we had insufficient documentation of our information technology general control environment; (B) as of the end of the third quarter for the year ended December31, 2010: (i) we had not adequately divided, or compensated for, incompatible functions among personnel to reduce the risk that a potential material misstatement of the financial statements would occur without being prevented or detected; (ii) we had insufficient documentation of our information technology general control environment; and (iii) we relied on our external auditors to review and adjust our accounting and related financial disclosures regarding the Redeemable Convertible Preference Shares of our subsidiary; and (C) as of the end of the fourth quarter for the year ended December31, 2010, we identified the following material weaknesses in our internal control over financial reporting: (i) we had not adequately divided, or compensated for, incompatible functions among personnel to reduce the risk that a potential material misstatement of the financial statements would occur without being prevented or detected; and (ii) we relied on our external auditors to review and adjust our accounting and related financial disclosures regarding the Redeemable Convertible Preference Shares of our subsidiary. Our Audit Committee discussed each of the matters contained in the third and fourth paragraphs above with Rowbotham. We authorized Rowbotham to respond fully to the inquiries of our successor accountants concerning each of these matters. During our fiscal year ended December31, 2010, and through April15, 2011, we did not have any disagreements with Rowbotham on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure which, if not resolved to the satisfaction of Rowbotham, would have caused it to make reference to the subject matter of the disagreements in connection with its reports on the consolidated financial statements for such years. 65 Table of Contents WHERE YOU CAN FIND MORE INFORMATION We file annual reports, quarterly reports, current reports, proxy statements and other information with the SEC. You may read or obtain a copy of these reports at the SEC’s public reference room at treet, N.E., Room 1580, Washington, D.C. 20549, on official business days during the hours of 10:00 am to 3:00 pm. You may obtain information on the operation of the public reference room and its copy charges by calling the SEC at 1-800-SEC-0330. The SEC maintains a website that contains registration statements, reports, proxy information statements and other information regarding registrants that file electronically with the SEC. The address of the website is http://www.sec.gov. We have filed with the SEC a registration statement on FormS-1 under the Securities Act with respect to the shares of common stock being offered by this prospectus. This prospectus is part of that registration statement. This prospectus does not contain all of the information set forth in the registration statement or the exhibits to the registration statement. For further information with respect to us and the shares we are offering pursuant to this prospectus, you should refer to the registration statement and its exhibits. Statements contained in this prospectus as to the contents of any contract, agreement or other document referred to are not necessarily complete, and you should refer to the copy of that contract or other documents filed as an exhibit to the registration statement. You may read or obtain a copy of the registration statement at the SEC’s public reference room and website referred to above. 66 Table of Contents INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Audited Consolidated Financial Statements Page Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets – December31, 2012 and 2011 F-2 Consolidated Statements of Operations and Comprehensive Loss for the years ended December31, 2012 and 2011 F-3 Consolidated Statements Stockholders’ Equity for the years ended December31, 2012 and 2011 F-4 Consolidated Statements of Cash Flows for the years ended December31, 2012 and 2011 F-6 Notes to the Consolidated Financial Statements F-7 Unaudited Condensed Consolidated Financial Statements Page Condensed Consolidated Balance Sheets – March31, 2013 and December31, 2012 F-28 Condensed Consolidated Statements of Operations and Comprehensive Loss for the three months ended March31, 2013 and 2012 F-29 Condensed Consolidated Statements of Cash Flows for the three months ended March31, 2013 and 2012 F-30 Notes to the Condensed Consolidated Financial Statements F-31 67 Table of Contents Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders WaferGen Bio-systems, Inc. We have audited the accompanying consolidated balance sheets of WaferGen Bio-systems, Inc. and subsidiaries (collectively, the “Company”) as of December31, 2012 and 2011, and the related consolidated statements of operations and comprehensive loss, stockholders’ equity, and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of WaferGen Bio-systems, Inc. and subsidiaries as of December31, 2012 and 2011, and the results of their operations and their cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note1 to the consolidated financial statements the Company has incurred operating losses and negative cash flows since inception. This raises substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note1 to the consolidated financial statements. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ SingerLewak LLP San Jose, California March22, 2013 F-1 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Consolidated Balance Sheets December31,2012 December31,2011 Assets Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued payroll and related costs Other accrued expenses Total current liabilities Long-term debt, net of current portion Derivative liabilities Total liabilities Commitments and contingencies (Notes5 and16) — — Stockholders’ equity: SeriesA, B and C convertible preference shares of subsidiary Preferred Stock: $0.001 par value; 10,000,000 shares authorized; 2,937,500 shares issued and outstanding at December31, 2012 and 2011 Common Stock: $0.001 par value; 300,000,000 shares authorized; 41,680,902 and 41,619,402 shares issued and outstanding at December31, 2012 and 2011 Additional paid-in capital Accumulated deficit (64,571,897 ) (56,395,235 ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. F-2 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Consolidated Statements of Operations and Comprehensive Loss YearEndedDecember31, Revenue $ $ Cost of revenue Gross profit (loss) (878,973 ) Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating loss (9,765,976 ) (18,702,840 ) Other income and (expenses): Interest income Interest expense (including excess debt discount of $2,255,074 expensed as interest in the year ended December31,2011) (2,082,558 ) (3,336,217 ) Gain on revaluation of derivative liabilities, net Liquidated damages for late S-1 registration — (532,161 ) Miscellaneous income (expense) (116,147 ) Total other income and (expenses) Net loss before provision for income taxes (8,198,115 ) (13,117,831 ) Provision for income taxes (21,453 ) Net loss (8,176,662 ) (13,145,078 ) Accretion on SeriesA andB convertible preference shares of subsidiary associated with premium — Accretion on SeriesA-1 Convertible Preferred Stock associated with beneficial conversion feature — (9,250,009 ) SeriesA-1 preferred dividend (801,534 ) (458,208 ) Net loss attributable to common stockholders $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Shares used to compute net loss per share - basic and diluted Comprehensive Loss: Net loss $ ) $ ) Foreign currency translation adjustments (225,304 ) Total comprehensive loss $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. F-3 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Consolidated Statements of Stockholders’ Equity SeriesA,BandC Accumulated ConvertiblePreference SeriesA-1 Additional Other SharesofSubsidiary PreferredStock CommonStock Paid-in Accumulated Comprehensive Shares Amount Shares Amount Shares Amount Capital Deficit Income Total Balances as of January1,2011 — $
